 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 23, 2018

among

SPORTSMAN’S WAREHOUSE, INC.,

as the Lead Borrower

For

The Borrowers Party Hereto

 

THE BORROWERS PARTY HERETO

THE GUARANTORS PARTY HERETO

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer,

 

THE LENDERS PARTY HERETO

 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Sole Lead Arranger

 

 

 







--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

Section

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


1

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


41

1.03

Accounting Terms


42

1.04

Rounding


42

1.05

Times of Day


42

1.06

Letter of Credit Amounts


43

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS


43

2.01

Loans; Reserves


43

2.02

Borrowings, Conversions and Continuations of Committed Revolving Loans and the
Term Loan.


44

2.03

Letters of Credit.


45

2.04

Swing Line Loans.


53

2.05

Prepayments.


55

2.06

Termination or Reduction of Commitments


56

2.07

Repayment of Loans.


57

2.08

Interest.


57

2.09

Fees


58

2.10

Computation of Interest and Fees


58

2.11

Evidence of Debt.


58

2.12

Payments Generally; Administrative Agent’s Clawback.


59

2.13

Sharing of Payments by Lenders


60

2.14

Settlement Among Lenders


61

2.15

Increase in Revolving Commitments.


61

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER


63

3.01

Taxes.


63

3.02

Illegality


65

3.03

Inability to Determine Rates


65

3.04

Increased Costs; Reserves on LIBO Rate Loans.


65

3.05

Compensation for Losses


67

3.06

Mitigation Obligations; Replacement of Lenders.


67

3.07

Survival


68

3.08

Designation of Lead Borrower as Borrowers’ Agent.


68

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


68

4.01

Conditions of Initial Credit Extension


68

4.02

Conditions to all Credit Extensions


71

 







--------------------------------------------------------------------------------

 



 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES


72

5.01

Existence, Qualification and Power


72

5.02

Authorization; No Contravention


72

5.03

Governmental Authorization; Other Consents


72

5.04

Binding Effect


72

5.05

Financial Statements; No Material Adverse Effect.


72

5.06

Litigation


73

5.07

No Default.


73

5.08

Ownership of Property; Liens


73

5.09

Environmental Compliance


74

5.10

Insurance


74

5.11

Taxes


75

5.12

ERISA Compliance.


75

5.13

Subsidiaries; Equity Interests


75

5.14

Margin Regulations; Investment Company Act;


76

5.15

Disclosure


76

5.16

Compliance with Laws


76

5.17

Intellectual Property; Licenses, Etc.


76

5.18

Labor Matters.


77

5.19

Security Documents


77

5.20

Solvency


77

5.21

Deposit Accounts; Credit Card Arrangements.


78

5.22

Brokers


78

5.23

Customer and Trade Relations


78

5.24

Material Contracts


78

5.25

Casualty


78

5.26

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.


78

5.27

Patriot Act


79

5.28

Swap Contracts


79

ARTICLE VI AFFIRMATIVE COVENANTS


79

6.01

Financial Statements


79

6.02

Certificates; Other Information


80

6.03

Notices


82

6.04

Payment of Obligations


83

6.05

Preservation of Existence, Etc.


83

6.06

Maintenance of Properties


83

6.07

Maintenance of Insurance


83

6.08

Compliance with Laws


84

6.09

Books and Records; Accountants


84

 







--------------------------------------------------------------------------------

 



 

 

 

6.10

Inspection Rights


85

6.11

Use of Proceeds


85

6.12

Additional Loan Parties


85

6.13

Cash Management.


86

6.14

Information Regarding the Collateral.


87

6.15

Physical Inventories.


88

6.16

Environmental Laws.


88

6.17

Further Assurances.


88

6.18

Compliance with Terms of Leaseholds


89

6.19

Material Contracts


89

6.20

Real Estate


89

6.21

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws


90

6.22

Post-Closing Covenants


90

ARTICLE VII NEGATIVE COVENANTS


90

7.01

Liens


90

7.02

Investments


90

7.03

Indebtedness


90

7.04

Fundamental Changes


90

7.05

Dispositions


91

7.06

Restricted Payments


91

7.07

Prepayments of Indebtedness


91

7.08

Change in Nature of Business


92

7.09

Transactions with Affiliates


92

7.10

Burdensome Agreements


92

7.11

Use of Proceeds


92

7.12

Amendment of Material Documents


93

7.13

Fiscal Year.


93

7.14

Deposit Accounts; Credit Card Processors.


93

7.15

Revolving Availability.


93

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES


93

8.01

Events of Default


93

8.02

Remedies Upon Event of Default


96

8.03

Application of Funds


98

8.04

Separate Claims and Separate Classifications


99

ARTICLE IX ADMINISTRATIVE AGENT


100

9.01

Appointment and Authority.


100

9.02

Rights as a Lender


100

9.03

Exculpatory Provisions


100

9.04

Reliance by Agents and Term Loan Agent.


101

 







--------------------------------------------------------------------------------

 



 

 

 

9.05

Delegation of Duties


102

9.06

Resignation of Agents


102

9.07

Non-Reliance on Administrative Agent or Term Loan Agent and Other Lenders


103

9.08

No Other Duties, Etc


103

9.09

Administrative Agent May File Proofs of Claim


103

9.10

Collateral and Guaranty Matters


104

9.11

Notice of Transfer.


104

9.12

Reports and Financial Statements.


104

9.13

Agency for Perfection.


105

9.14

Indemnification of Agents


105

9.15

Relation among Lenders


105

9.16

Defaulting Lender.


105

9.17

Providers.


107

9.18

Lead Arranger; Syndication Agent.


108

ARTICLE X MISCELLANEOUS


108

10.01

Amendments, Etc.


108

10.02

Notices; Effectiveness; Electronic Communications.


110

10.03

No Waiver; Cumulative Remedies


111

10.04

Expenses; Indemnity; Damage Waiver.


112

10.05

Payments Set Aside


113

10.06

Successors and Assigns.


113

10.07

Treatment of Certain Information; Confidentiality


116

10.08

Right of Setoff


117

10.09

Interest Rate Limitation


117

10.10

Counterparts; Integration; Effectiveness


117

10.11

Survival


118

10.12

Severability


118

10.13

Replacement of Lenders


118

10.14

Governing Law; Jurisdiction; Etc.


119

10.15

Waiver of Jury Trial


119

10.16

No Advisory or Fiduciary Responsibility


120

10.17

Patriot Act Notice


120

10.18

Foreign Asset Control Regulations


121

10.19

Time of the Essence


121

10.20

Press Releases.


121

10.21

Additional Waivers.


121

10.22

No Strict Construction.


122

10.23

Attachments.


122

10.24

Keepwell.


122

 







--------------------------------------------------------------------------------

 



 

 

 

10.25

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.


123

10.26

Amendment and Restatement.


123

SIGNATURES

S-1

 







--------------------------------------------------------------------------------

 



 

SCHEDULES

 

 

1.01(a)

Borrowers

1.01(b)

Borrowers’ Fiscal Calendar through Fiscal Year 2028

1.02

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.01

Loan Parties’ Organizational Information

5.05

Material Indebtedness

5.06

Litigation

5.07

Defaults

5.08(b)(1)

Owned Real Estate

5.08(b)(2)

Leased Real Estate

5.09

Environmental Matters

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments

5.17

Intellectual Property Matters

5.18

Labor Matters

5.21(a)

DDAs and Blocked Accounts

5.21(b)

Credit Card Arrangements

5.24

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

 

 

A

LIBO Rate Loan Notice

B

Swing Line Loan Notice

C-1

Revolving Note

C-2

Swing Line Note

C-3

Term Note

D

Compliance Certificate

E

Assignment and Assumption

F

Joinder Agreement

G

Borrowing Base Certificate

H

Credit Card Notification

I

Certificate of Beneficial Ownership

 

 





--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 23, 2018, among SPORTSMAN’S WAREHOUSE, INC., a Utah corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01(a) hereto (collectively, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”),

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Swing Line Lender, and L/C Issuer,

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, and

WELLS FARGO CAPITAL FINANCE, LLC, as Lead Arranger.

W I T N E S S E T H:

WHERAS, the Borrowers have requested that the Revolving Lenders provide a
revolving credit facility and the Term Lenders make a term loan, and the Lenders
have indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue Letters of Credit, in each case on the terms and conditions
set forth herein.

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Wells Fargo Bank, National Association (as successor by merger to Wells
Fargo Retail Finance, LLC), as Administrative Agent and Collateral Agent
thereunder, and the lenders party thereto, on the other hand, previously entered
into a Credit Agreement dated as of May 28, 2010 (as amended and in effect, the
“Existing Credit Agreement”), pursuant to which the lenders party thereto
provided the Borrowers with certain financial accommodations;

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agent desire to amend and restate the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as set
forth herein (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

1. DEFINITIONS AND ACCOUNTING TERMS

(a)          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Revolving Availability at least equal to twenty percent (20%) of the
Adjusted Combined Loan Cap at any time.  For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing at the Administrative Agent’s option (i) so long as such Event of
Default has not been waived, and/or (ii) if the Accelerated Borrowing Base
Delivery Event arises as a result of the Borrowers’ failure to achieve Revolving
Availability as required hereunder, until Revolving Availability has exceeded
twenty percent (20%) of the Adjusted Combined Loan Cap for forty-two (42)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of an Accelerated Borrowing Base Delivery Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.

“ACH” means automated clearing house transfers.





1

--------------------------------------------------------------------------------

 



 

“Accommodation Payment” as defined in Section 10(u)(D).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, or (c)
any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, in each case in any transaction or group of
transactions which are part of a common plan.  Notwithstanding the foregoing, in
no event will any Plan Redemption Payment be construed to be an Acquisition for
purposes of this Agreement.

“Act” shall have the meaning provided in Section 10(r).

“Additional Payment Conditions” means satisfaction of the following, with
respect to any Acquisition: (i) No Event of Default has occurred and is
continuing or would result after giving effect to the consummation of such
Acquisition, and (ii) (a) at all times during the 90 day period immediately
preceding the consummation of such Acquisition and (b) immediately after giving
effect to the consummation of such Acquisition, Revolving Availability shall not
be less than 30% of the Adjusted Combined Loan Cap and (iii) the Administrative
Agent shall have received projections reasonably satisfactory to the
Administrative Agent as determined on a pro forma basis, for the 180 day period
immediately following the consummation of such Acquisition (after giving
pro-forma effect thereto), that reflect the Borrowers collectively shall have
Revolving Availability of at least 30% of the Adjusted Combined Loan Cap; it
being understood and agreed that it shall not constitute a breach of this
requirement if Revolving Availability subsequently is less than 30% of the
Adjusted Combined Loan Cap so long as the projection thereof is based on the
good faith estimate of the Borrowers at the time of such payment. Prior to
undertaking any transaction or payment which is subject to the Additional
Payment Conditions, the Loan Parties shall deliver to the Administrative Agent
(x) an updated Borrowing Base Certificate giving effect to such transaction or
payment, and (y) evidence of satisfaction of the conditions contained in clauses
(ii) and (iii) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent.

“Adjusted Combined Loan Cap” means, at any time of determination, the sum of (i)
the Revolving Loan Cap (calculated without subtracting the Term Loan Reserve
from the Revolving Borrowing Base), plus (ii) the lesser of (x) the outstanding
amount of the Term Loan, or (y) the Term Loan Borrowing Base.

“Adjustment Date” means (i) initially, September 2, 2018, and (ii) thereafter,
the first day of each Fiscal Quarter, commencing November 4, 2018.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





2

--------------------------------------------------------------------------------

 



 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 20% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 20% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  As of the Restatement Date, the Aggregate Revolving
Commitments are $250,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10(u)(D).

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Lenders” means the Required Lenders, the Required Revolving Lenders,
the Required Term Lenders, and all affected Lenders, or all Lenders, as the
context may require.

“Applicable Margin” means:

(i)           From and after the Restatement Date until the first Adjustment
Date, the percentages set forth in Level I of the pricing grid below; and

(ii)          From and after the first Adjustment Date and on each Adjustment
Date thereafter, the Applicable Margin shall be determined from the following
pricing grid based upon the Average Daily Availability as of the Fiscal Quarter
ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
and continuation of an Event of Default, the Administrative Agent may, and at
the direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level III (even if the Average Daily Availability
requirements for a different Level have been met) and interest shall accrue at
the Default Rate; provided further if any Borrowing Base Certificates are at any
time restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.





3

--------------------------------------------------------------------------------

 



 

 

 

 

Level

 

Average Daily
Availability

LIBOR
Margin

Base Rate
Margin

I

Greater than or equal to 50% of the Revolving Loan Cap

1.25%

0.25%

II

Greater than or equal to 25% of the Revolving Loan Cap but less than 50% of the
Revolving Loan Cap

1.50%

0.50%

III

Less than 25% of the Revolving Loan Cap

1.75%

0.75%

 

“Applicable Percentage” means, in each case as the context requires, (a) with
respect to each Credit Extension under the Revolving Commitments, the Revolving
Applicable Percentage, (b) with respect to any Term Lender at any time, the
percentage of the aggregate Term Loans represented by the outstanding principal
balance such Term Lender’s Term Loan at such time, and (c) with respect to all
Lenders at any time, the percentage of the sum of the Aggregate Revolving
Commitments represented by the sum of such Lender’s Revolving Commitment and the
outstanding principal balance of such Lender’s Term Loan at such time, in each
case as the context provides.  If the Revolving Commitments have been terminated
pursuant to Section 2.06 or Section 8.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender shall be determined based on the Applicable Percentage of such Revolving
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBO Rate Loans less .50%, and (b) with respect to Standby
Letters of Credit, a per annum rate equal to the Applicable Margin for Loans
which are LIBO Rate Loans.

“Appraised Value” means, with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Arranger” means Wells Fargo Capital Finance, LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10(f)(B)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.





4

--------------------------------------------------------------------------------

 



 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 3, 2018, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Restatement Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8(b).

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its reasonable business discretion as being appropriate (a)
to reflect the impediments to the Agents’ ability to realize upon the
Collateral, (b) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of a Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s reasonable business discretion, (but are not limited to)
reserves based on: (i) rent; (ii) customs duties, and other costs to release
Inventory which is being imported into the United States, to the extent such
Inventory is included in Eligible Inventory; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, claims of the PBGC and other Taxes which may have
priority over the interests of the Collateral Agent in the Collateral; (iv)
salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) reserves for reasonably anticipated changes in the
Appraised Value of Eligible Inventory between appraisals, (vii) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the interests of the Collateral Agent in the Collateral, (viii) amounts due
to vendors on account of consigned goods, (ix) Cash Management Reserves, and (x)
Bank Products Reserves.

“Average Daily Availability” shall mean the average daily Revolving Availability
for the immediately preceding three month period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent, any Lender, or any of their respective Affiliates (but
excluding Cash Management Services) including, without limitation, on account of
(a) Swap Contracts, (b) merchant services constituting a line of credit, (c)
leasing, (d) Factored Receivables, (e) purchase cards, (f) credit or debit
cards, and (g) supply chain finance services including, without limitation,
trade payable services and supplier accounts receivable purchases.

“Bank Products Cap” means the lesser of (i) the aggregate amount of Obligations
in respect of Bank Products then outstanding, or (ii) the sum of $2,500,000 plus
the aggregate amount of Obligations in respect of Bank Products that is subject
to a Bank Products Reserve.

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.





5

--------------------------------------------------------------------------------

 



 

“Base Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus ½%, (b) the LIBO Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis), plus one percentage point, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” means, for each Borrower, each of the following:  (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

“Blocked Account” has the meaning provided in Section 6(m)(A)(xiv).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Collateral
Agent, establishing control (as defined in the UCC) of such account by the
Collateral Agent and whereby the bank maintaining such account agrees, upon the
occurrence and during the continuance of a Cash Dominion Event, to comply only
with the instructions originated by the Collateral Agent without the further
consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6(b).

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Revolving Borrowing, a Swing Line Borrowing or the
Term Borrowing, as the context may require.

“Borrowing Base” means the Revolving Borrowing Base or the Term Loan Borrowing
Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.





6

--------------------------------------------------------------------------------

 



 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(k) or
8(b)(i)(3).

“Cash Collateralize” has the meaning specified in Section 2.03(k).  Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure of the Borrowers to maintain Revolving
Availability at least equal to twenty percent (20%) of the Adjusted Combined
Loan Cap at any time.  For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing at the Agent’s option (i) so long as
such Event of Default has not been waived, and/or (ii) if the Cash Dominion
Event arises as a result of the Borrowers’ failure to achieve Revolving
Availability as required hereunder, until Revolving Availability has exceeded
20% of the Adjusted Combined Loan Cap for ninety (90) consecutive Business Days,
in which case a Cash Dominion Event shall no longer be deemed to be continuing
for purposes of this Agreement; provided that a Cash Dominion Event shall be
deemed continuing (even if an Event of Default is no longer continuing and/or
Revolving Availability exceeds the required amount for ninety (90) consecutive
Business Days) at all times after a Cash Dominion Event has occurred and been
discontinued on two (2) occasions after the Restatement Date. The termination of
a Cash Dominion Event as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Cash Dominion Event in the event that the
conditions set forth in this definition again arise.

“Cash Management Reserves ” means such reserves as the Administrative Agent,
from time to time, determines in its reasonable business discretion as being
appropriate to reflect the reasonably anticipated liabilities and obligations of
the Loan Parties with respect to Cash Management Services then provided or
outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent,
any Lender, or any of their respective Affiliates: (a) ACH transactions, (b)
cash management services, including, without limitation, controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit card processing services,
and (e) merchant services not constituting a Bank Product.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“Certificate of Beneficial Ownership” means, for each Borrower, a certificate in
substantially the form of Exhibit I hereto (as amended or modified by the
Administrative Agent from time to time in its sole discretion), certifying,
among other things, the Beneficial Owner of such Borrower.

“CFC” means a controlled foreign corporation (as that term is defined in the
Code) in which any Loan Party is a "United States shareholder" within the
meaning of Section 951(b) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental





7

--------------------------------------------------------------------------------

 



 

Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any event, transaction or occurrence as a result of
which (a) any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the date hereof) shall own,
directly or indirectly, beneficially or of record, shares representing more than
35.0% of the aggregate economic interests in, or the ordinary voting power
represented by, the issued and outstanding capital stock of the Parent, (b) a
majority of the seats (other than vacant seats) on the board of directors of the
Parent shall at any time be occupied by persons who were neither (i) nominated
by the board of directors of the Parent nor (ii) appointed by directors so
nominated, (c) any change in control (or similar event, however denominated)
with respect to the Parent or any Subsidiary of the Parent shall occur under and
as defined in any indenture or agreement in respect of Material Indebtedness to
which the Parent or any Subsidiary of the Parent is a party, or (d) the Parent
shall cease to directly own, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Lead Borrower, or (e) the Lead Borrower
ceases to own and control all of the Equity Interests of any of its
Subsidiaries.

“Closing Date” means May 28, 2010.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is to be subject
to Liens in favor of the Collateral Agent under the terms of the Security
Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Collateral Agent with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, (iv) as to any landlord, provides
the Collateral Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Collateral Agent as the Agents may reasonably require.

“Collateral Agent” means Wells Fargo, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.

“Collection Account” has the meaning provided in Section 6(m)(B).

“Combined Borrowing Base” means the sum of the Revolving Borrowing Base and the
Term Loan Borrowing Base.

“Combined Loan Cap” means, at any time of determination, the sum of (i) the
Revolving Loan Cap, plus (ii) the lesser of (x) the outstanding amount of the
Term Loan, or (y) the Term Loan Borrowing Base.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.





8

--------------------------------------------------------------------------------

 



 

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment, as applicable.

“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of LIBO Rate Loans
which are Committed Revolving Loans, having the same Interest Period made by
each of the Revolving Lenders pursuant to Section (a).

“Committed Revolving Loan” has the meaning specified in Section (a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Restatement Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non‑purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc.,  and Novus Services, Inc. and other issuers approved by the
Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Notifications” has the meaning provided in Section 6(m)(A)(xiii).

“Credit Card Receivables” means each “Account” and each “Payment Intangible”
(each as defined in the UCC) together with all income, payments and proceeds
thereof, owed by a Credit Card Issuer or Credit Card Processor to a Loan Party
resulting from charges by a customer of a Loan Party on credit or debit cards
issued by such Credit Card Issuer issuer in connection with the sale of goods by
a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.





9

--------------------------------------------------------------------------------

 



 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) the Term Loan Agent, (iv) the Arranger,
(v) each L/C Issuer, (vi) each beneficiary of each indemnification obligation
undertaken by any Loan Party under any Loan Document, (vii) any other Person to
whom Obligations under this Agreement and other Loan Documents are owing, and
(viii) the successors and assigns of each of the foregoing, and (b)
collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents, the Term Loan Agent and their
respective Affiliates, in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable fees, charges and
disbursements of (A) counsel for the Agents and the Term Loan Agent, (B) outside
consultants for the Agent and the Term Loan Agent, (C) appraisers, (D)
commercial finance examinations, (E) photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees and publication, (F) the Agents’ customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, and (G) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral (including, without limitation, in
connection with, during the continuation of an Event of Default, gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated), or (D) any workout,
restructuring or negotiations in respect of any Obligations, (iii) all customary
fees and charges (as adjusted from time to time) of the Agents and the Term Loan
Agent with respect to the disbursement of funds (or the receipt of funds) to or
for the account of Borrowers (whether by wire transfer or otherwise), together
with any out-of-pocket costs and expenses incurred in connection therewith, and
(iv) customary charges imposed or incurred by the Administrative Agent resulting
from the dishonor of checks payable by or to any Loan Party; (b) with respect to
the L/C Issuer, and its Affiliates, all reasonable out-of-pocket expenses
incurred in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the Term Loan Agent, the L/C Issuer or any Affiliate of any of them, after the
occurrence and during the continuance of an Event of Default, provided that such
Credit Parties shall be entitled to reimbursement for no more than (1) one
counsel representing the Agents for all such Credit Parties other than the Term
Loan Agent and the Term Lenders (absent a conflict of interest in which case the
Credit Parties may engage and be reimbursed for additional counsel, (2) one
counsel representing the Term Loan Agent, and (3) one counsel representing the
other Term Lenders.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, (c) layaway
obligations of the Borrowers, and (d) liabilities in connection with frequent
shopping programs of the Borrowers.

“Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties other than the Blocked Accounts.  All funds in each DDA
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Agents and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6(m)(F).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership,





10

--------------------------------------------------------------------------------

 



 

insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and the Term Loan, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Loans, plus
(iii) 2% per annum; provided, however, that with respect to a LIBO Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Loan plus 2% per annum, (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum, and (c) when used with respect to Obligations in
respect of the Term Loan, an interest rate equal to the Term Loan Interest Rate
plus 2% per annum.

“Defaulting Lender” means any Revolving Lender that (a) has failed to (i) fund
all or any portion of its Committed Revolving Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within two (2) Business Days of the date required to be funded
hereunder, or (ii) pay to Administrative Agent, L/C Issuer, or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified any Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by Administrative Agent or Lead
Borrower, to confirm in writing to Administrative Agent and Lead Borrower that
it will comply with its prospective funding obligations hereunder (provided,
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Administrative
Agent and Lead Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any proceeding under any Debtor Relief Laws,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided, that a Revolving Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Revolving Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Revolving Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Revolving Lender.  Any determination by Administrative Agent that a Revolving
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Revolving
Lender shall be deemed to be a Defaulting Lender upon delivery of written notice
of such determination to Lead Borrower, L/C Issuer, and each Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Revolving Loans that are Base Rate
Loans (inclusive of the Applicable Margin applicable thereto).

“DIP Financing” means, in connection with a proceeding under any Debtor Relief
Laws with respect to a Loan Party, the consensual use of cash collateral by, or
the provision of financing or financial accommodations to such Loan Party
(including, in either event, all of the terms and conditions established and/or
approved in connection with the consensual use of cash collateral, financing or
financial accommodations) by one or more Credit Parties, permitted under and
subject to applicable Law, and pursuant to an order of a court of competent
jurisdiction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.





11

--------------------------------------------------------------------------------

 



 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, or is convertible into or exchangeable for debt securities or
any Equity Interest described in this clause (a), in each case, in whole or in
part and on or prior to the date that is 91 days after the date on which the
Loans mature, or (b) has the benefit of any covenants that restrict the payment
of the Obligations or that are debt-multiple or income-multiple based (i.e.,
financial covenants); provided,  however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Lead Borrower
or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Lead Borrower
and its Subsidiaries may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans (provided that, in the case of an assignment of a Revolving Commitment,
such Person, together with its Affiliates, has a combined capital and surplus in
excess of $250,000,000); (c) an Approved Fund; (d) any Person to whom a Credit
Party assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer, the Swing Line Lender and, in the case of
an assignment of a portion of the Term Loan, the Term Loan Agent, and (ii)
unless an Event of Default has occurred and is continuing, the Lead Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries, or (y) a
Defaulting Lender or any of its Affiliates or Subsidiaries.





12

--------------------------------------------------------------------------------

 



 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination, as determined by the Administrative Agent in its reasonable
business discretion: such Credit Card Receivable (i) has been earned by
performance and represents the bona fide amounts due to a Borrower from a Credit
Card Issuer or Credit Card Processor, and in each case originated in the
ordinary course of business of such Borrower, and (ii) in each case is
acceptable to the Administrative Agent in its discretion, and is not ineligible
for inclusion in the calculation of a Borrowing Base pursuant to any of clauses
(a) through (i) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, such Credit Card Receivable shall indicate no
Person other than a Borrower as payee or remittance party.  In determining the
amount to be so included, the face amount of a Credit Card Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a Credit Card Issuer or Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Credit Card
Receivable but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable.  Except as otherwise agreed by the Administrative Agent,
any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable:

(a)          Credit Card Receivables which do not constitute a “payment
intangible” (as defined in the UCC);

(b)          Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

(c)          Credit Card Receivables (i) that are not subject to a perfected
first‑priority security interest in favor of the Agent, or (ii) with respect to
which a Borrower does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Collateral Agent, and
those Liens specified in clauses (a), (e), and (q) of the definition of
Permitted Encumbrances)

(d)          Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause);

(e)          Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

(f)           Credit Card Receivables as to which the Credit Card Issuer or
Credit Card Processor has the right under certain circumstances to require a
Loan Party to repurchase the Credit Card Receivables from such Credit Card
Issuer or Credit Card Processor;

(g)          Credit Card Receivables due from a Credit Card Issuer or Credit
Card Processor which is the subject of any bankruptcy or insolvency proceedings;

(h)          Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(i)           Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables; or

(j)           Credit Card Receivables which the Administrative Agent determines
in its reasonable business discretion to be uncertain of collection or which do
not meet such other reasonable eligibility criteria for Credit Card Receivables
as the Administrative Agent may determine in its reasonable business discretion.





13

--------------------------------------------------------------------------------

 



 

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business deemed by
the Administrative Agent in its reasonable business discretion to be eligible
for inclusion in the calculation of a Borrowing Base, in each case that, except
as otherwise agreed by the Administrative Agent, complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the criteria set forth below.  Except as otherwise agreed by the
Administrative Agent, the following items of Inventory shall not be included in
Eligible Inventory:

(a)          Inventory that is not solely owned by a Borrower or a Borrower does
not have good and valid title thereto;

(b)          Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party;

(c)          Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);

(d)          Inventory at a location that is not owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Administrative Agent
with (i) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location, and (ii) a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Administrative Agent;

(e)          Inventory that is located in a distribution center or warehouse
leased by a Borrower, unless the applicable lessor has delivered to the
Collateral Agent, if requested by the Collateral Agent, a Collateral Access
Agreement;

(f)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work‑in‑process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

(g)          Inventory that is not subject to a perfected first‑priority
security interest in favor of the Collateral Agent;

(h)          Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

(i)           Inventory that is not insured in compliance with the provisions of
Section 5(j) hereof;

(j)           Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

(k)          Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

(l)           Inventory acquired in a Permitted Acquisition or which is not
acquired other than for the purpose of sale in a Store in the ordinary course of
a Borrower’s business, unless and until the Collateral Agent has completed or
received (A) an appraisal of such Inventory from appraisers satisfactory to the
Collateral Agent, establishes an Inventory Advance Rate and Inventory Reserves
(if applicable) therefor, and





14

--------------------------------------------------------------------------------

 



 

otherwise agrees that such Inventory shall be deemed Eligible Inventory, and (B)
such other due diligence as the Agents may require, all of the results of the
foregoing to be reasonably satisfactory to the Agents.

“Employee Stock Plan” means that certain Sportsman’s Warehouse Holdings, Inc.
2013 Employee Stock Plan annexed hereto as Exhibit J (as in effect on the
Restatement Date and as subsequently amended in accordance with the terms
hereof), pursuant to which certain Eligible Persons (as defined therein) may
purchase restricted Equity Interests in the Parent.

“Enforcement Action” means the exercise by any Agent in good faith of any of its
material enforcement rights and remedies as a secured creditor hereunder or
under the other Loan Documents, applicable law or otherwise at any time upon the
occurrence and during the continuance of an Event of Default (including, without
limitation, the solicitation of bids from third parties to conduct the
liquidation of the Collateral, the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers or
other third parties for the purposes of valuing, marketing, promoting and
selling the Collateral, the commencement of any action to foreclose on the
security interests or Liens of the Collateral Agent in all or any material
portion of the Collateral, notification of account debtors to make payments to
the Administrative Agent, any action to take possession of all or any material
portion of the Collateral or commencement of any legal proceedings or actions
against or with respect to all or any portion of the Collateral).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Agreement.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Sections 412 and 4971 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any





15

--------------------------------------------------------------------------------

 



ERISA Affiliate from a Multiemployer Plan or notification to the Lead Borrower
or any ERISA Affiliate that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination of a Pension Plan or a Multiemployer Plan under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate; or (g) the determination that any Pension Plan
is considered to be an “at-risk” plan, or that any Multiemployer Plan is
considered to be in “endangered” or “critical” status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8(a).  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10(c) hereof.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to  any Recipient, (i) any tax imposed on
the net income or net profits of such Recipient (including any branch profits
taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Recipient is organized or
the jurisdiction (or by any political subdivision or taxing authority thereof)
in which such Recipient’s principal office is located in or as a result of a
present or former connection between such Recipient and the jurisdiction or
taxing authority imposing the tax (other than any such connection arising solely
from such Recipient having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under this Agreement
or any other Loan Document), (ii) withholding taxes that would not have been
imposed but for a Recipient’s failure to comply with the requirements of Section
3.01 of this Agreement, (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office, other than a
designation made at the request of a Loan Party), except that Excluded Taxes
shall not include (A) any amount that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 3.01 of this
Agreement, if any, with respect to such withholding tax at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
and (B) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any United
States federal withholding taxes imposed under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
1.02.

“Existing Obligations” has the meaning set forth in Section 10.26.

“Existing Term Loan Agreement” means that certain Credit Agreement dated as of
December 3, 2014, among the Loan Parties, the lenders party thereto, and
Cortland Capital Market Services LLC, as administrative agent, as amended,
amended and restated, supplemented, extended or otherwise modified and in effect
prior to the date hereof.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by any Guarantor in favor of the
Agents and the Lenders, in form reasonably satisfactory to the Administrative
Agent.





16

--------------------------------------------------------------------------------

 



 

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it (and, if any such rate is below
zero, then the rate determined pursuant to this definition shall be deemed to be
zero).

“Fee Letter” means that certain letter agreement dated as of the Restatement
Date, by and among the Borrowers and the Administrative Agent.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the end of such calendar month, subject
to inclusion of such month in the applicable Fiscal Quarter, in accordance with
the fiscal accounting calendar of the Loan Parties.  Borrowers’ fiscal calendar
through Fiscal Year 2028 is attached hereto as Schedule 1.01(b).

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the end of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.  Borrowers’ fiscal calendar through Fiscal Year
2028 is attached hereto as Schedule 1.01(b).

“Fiscal Year” means any period of fifty-two (52) or fifty-three (53) weeks, as
the case may be, ending on the Saturday closest to January 31 of any calendar
year.  Borrowers’ fiscal calendar through Fiscal Year 2028 is attached hereto as
Schedule 1.01(b).

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.





17

--------------------------------------------------------------------------------

 



 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means the Parent and each other Person who shall be required to
execute and deliver a Facility Guaranty pursuant to Section 6(l).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(a)(iv).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)          all obligations of such Person for borrowed money or with respect
to deposits or advances of any kind;

(b)          all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or similar instruments;

(c)          all obligations of such Person upon which interest charges are
customarily paid;

(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person;

(e)          net obligations of such Person under any Swap Contract;





18

--------------------------------------------------------------------------------

 



 

(f)           all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business and, in each
case, not past due for more than 60 days after the date on which such trade
account payable was created), including, without limitation, all obligations of
such Person in respect of earn-out or similar performance-based deferred
purchase price arrangements;

(g)          all indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed or is limited in recourse;

(h)          All Attributable Indebtedness in respect of Capital Lease
Obligations and Synthetic Lease Obligations of such Person;

(i)           (i) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock,
or any warrant, right or option to acquire such Equity Interest), valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and (ii)
the liquidation value of all Disqualified Stock of such Person;

(j)           the maximum amount of all direct or contingent obligations of such
Person as an account party in respect of letters of credit (including standby
and commercial);

(k)          all obligations of such Person in respect of bankers’
acceptances,  bank guaranties, surety bonds and similar instruments; and

(l)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  Notwithstanding the foregoing, in no event will any
Plan Redemption Payment be construed to be Indebtedness for purposes of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10(d)(B).

“Information” has the meaning specified in Section 10(g).

“Insolvency Increase Amount” means, at any time of determination, ten percent
(10%) percent of the Revolving Borrowing Base minus all outstanding Permitted
Overadvances, other than (i) Unintentional Overadvances, and (ii) Permitted
Overadvances made to pay up to two (2) weeks of payroll expenses of the Loan
Parties to the extent actually used for such purpose, but in no event to exceed
(as to all such Permitted Overadvances other than Unintentional Overadvances) an
amount equal to 2.5% of the Combined Borrowing Base.

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design





19

--------------------------------------------------------------------------------

 



 

applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, customer lists, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

“Intercreditor Provisions” has the meaning specified in Section 8.01(q).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day after
the end of each month and the Maturity Date.

“Interest Period” means (x) as to each Revolving Loan that is a LIBO Rate Loan,
the period commencing on the date such LIBO Rate Loan is disbursed or converted
to or continued as a LIBO Rate Loan and ending on the date seven days (if
available to all Revolving Lenders), or one, two or three months thereafter, as
selected by the Lead Borrower in its LIBO Rate Loan Notice, and (y) as to each
portion of the Term Loan that is a LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date seven days (if available to all Term Lenders),
or one month thereafter, as selected by the Lead Borrower in its LIBO Rate Loan
Notice; provided that, as to each of the foregoing clauses (x) and (y):

(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii)         no Interest Period shall extend beyond the Maturity Date; and

(iv)         notwithstanding the provisions of clause (iii), except with respect
to Interest Periods of seven days in accordance with the terms hereof, no
Interest Period shall have a duration of less than one (1) month, and if any
Interest Period applicable to a LIBO Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory or which reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s discretion,
include (but are not limited to) reserves based on:

(a)          Obsolescence;





20

--------------------------------------------------------------------------------

 



 

(b)          Seasonality;

(c)          Shrink;

(d)          Imbalance;

(e)          Change in Inventory character;

(f)           Change in Inventory composition;

(g)          Change in Inventory mix;

(h)          Markdowns (both permanent and point of sale);

(i)           Retail markons and markups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events; and

(j)           Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Affiliate” means, with respect to any Person, any fund or investment
vehicle that (a) is organized by such Person for the purpose of making equity or
debt investments in one or more companies and (b) is controlled by such
Person.  For purposes of this definition “control” means the power to direct or
cause the direction of management and policies of a Person, whether by contract
or otherwise.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the L/C Issuer for use.

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and any Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in substantially in the form of Exhibit
F, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

“Knowledge” means knowledge after due inquiry and diligent investigation.

“Landlord Lien State” means Pennsylvania, Texas, Virginia and Washington, or
such other state(s) as to which Collateral Agent notifies the Lead Borrower in
writing that a landlord’s claim for rent may have priority over the lien of the
Collateral Agent in any of the Collateral.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and





21

--------------------------------------------------------------------------------

 



 

each applicable administrative order, directed duty, request, license,
authorization and permit of, and agreement with, any Governmental Authority, in
each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion), and (b) any other Lender selected by the Administrative Agent in
its discretion.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Loan.  For purposes of computing the amounts available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section (f).  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” means, individually, a Revolving Lender or a Term Lender, as
applicable, and collectively, all such Persons.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.  A permanent reduction of the Aggregate Revolving





22

--------------------------------------------------------------------------------

 



 

Commitments shall not require a corresponding pro rata reduction in the Letter
of Credit Sublimit; provided, however, that if the Aggregate Revolving
Commitments are reduced to an amount less than the Letter of Credit Sublimit,
then the Letter of Credit Sublimit shall be reduced to an amount equal to (or,
at Lead Borrower’s option, less than) the Aggregate Revolving Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBO Rate Loan requested (whether as an initial LIBO Rate
Loan or as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate
Loan to a LIBO Rate Loan) by Borrowers in accordance with this Agreement,
provided that, if any such published rate is below zero, then the LIBO Rate
shall be deemed to be zero.

Each determination of the LIBO Rate shall be made by the Administrative Agent
and shall be conclusive in the absence of manifest error.

“LIBO Rate Loan” means a Committed Revolving Loan that bears interest at a rate
based on the LIBO Rate.

“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral.  Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Loan” means all Revolving Loans, Swing Line Loans and the Term Loan.

“Loan Account” has the meaning assigned to such term in Section 2(k)(A).

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, each Request for Credit Extension, each Certificate of
Beneficial Ownership, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by the Administrative Agent or any of its Affiliates, each as amended
and in effect from time to time; provided that for purposes of the definition of
“Material Adverse Effect” and Article 7, “Loan Documents” shall not include
agreements relating to Cash Management Services and Bank Products.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.





23

--------------------------------------------------------------------------------

 



 

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Margin Stock” is as defined in Regulation U of the Board of Governors as in
effect from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Loan
Party or the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of or benefits available to any Agent or the Lenders under any Loan
Document, or a material adverse effect on (x) the Collateral, (y) the validity,
perfection or priority of any Lien granted by any Loan Party in favor of any
Agent on any material portion of the Collateral, or (z) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.  In determining whether any individual event would result
in a Material Adverse Effect, notwithstanding that such event in and of itself
does not have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which would be reasonably
likely to result in a Material Adverse Effect.

“Material Indebtedness” means any Indebtedness (other than the Obligations) of
the Loan Parties in an aggregate principal amount exceeding $1,000,000.  For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means May 23, 2023.

“Maximum Rate” has the meaning provided therefor in Section 10(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Collateral Agent.

“Mortgage Policies” means fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies or marked-up title insurance
commitments having the effect of a policy of title insurance) in form and
substance, with the endorsements reasonably required by the Agents (to the
extent available at commercially reasonable rates) and in amounts reasonably
acceptable to the Collateral Agent (provided that such amounts shall not exceed
the Appraised Value of the applicable Mortgaged Property), issued, coinsured and
reinsured (to the extent required by the Collateral Agent) by title insurers
reasonably acceptable to the Collateral Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property or leasehold interests
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only those Liens
permitted by Section 6(b) having priority over the Lien of the Collateral Agent
under applicable Law or otherwise reasonably acceptable to the Collateral Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means (a) with respect to any Disposition by any Loan Party
or any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or





24

--------------------------------------------------------------------------------

 



 

otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset by
a Lien permitted hereunder which is senior to the Collateral Agent’s Lien on
such asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents), and (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction (including, without limitation, appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by any Loan Party to third parties (other than Affiliates); and (b) with
respect to the sale or issuance of any Equity Interest by any Loan Party or any
of its Subsidiaries, or the incurrence or issuance of any Indebtedness by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
cash equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith, which are required to be repaid or cash collateralized
with any such proceeds.

“Non-Consenting Lender” has the meaning provided therefor in Section 10(a).

“Non-Defaulting Lender” means each Revolving Lender other than a Defaulting
Lender.

“Note” means (a) a Revolving Note, (b) Swing Line Note, or (c) a Term Note, as
each may be amended, supplemented or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest
,fees, costs, expenses and indemnities are allowed claims in such proceeding,
and (b) any Other Liabilities; provided, that the Obligations shall not include
any Excluded Swap Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means any obligation on account of (i) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (ii) any transaction with any Agent or any Lender or any of their
respective Affiliates, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.





25

--------------------------------------------------------------------------------

 



 

“Outstanding Amount” means (i) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Revolving Availability is less than zero.

“Parent” means Sportsman’s Warehouse Holdings, Inc.

“Participant” has the meaning specified in Section 10(f)(D).

“Patriot Act” has the meaning specified in Section 5.27.

“Payment Conditions” means satisfaction of the following, with respect to any
payment of Indebtedness or making of a Restricted Payment: (i) No Event of
Default has occurred and is continuing or would result after giving effect to
the making of such payment of Indebtedness or such Restricted Payment, and (ii)
(a) at all times during the 90 day period immediately preceding the making of
such payment of Indebtedness or such Restricted Payment, and (b) immediately
after giving effect to the making of such payment of Indebtedness or such
Restricted Payment, Revolving Availability shall not be less than 25% of the
Adjusted Combined Loan Cap and (iii) the Administrative Agent shall have
received projections reasonably satisfactory to the Administrative Agent as
determined on a pro forma basis, for the 180 day period immediately following
the making of such payment of Indebtedness or such Restricted Payment (after
giving pro-forma effect thereto), that reflect the Borrowers collectively shall
have Revolving Availability of at least 25% of the Adjusted Combined Loan Cap;
it being understood and agreed that it shall not constitute a breach of this
requirement if Revolving Availability subsequently is less than 25% of the
Adjusted Combined Loan Cap so long as the projection thereof is based on the
good faith estimate of the Borrowers at the time of such payment.  Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent (x) an
updated Borrowing Base Certificate giving effect to such transaction or payment,
and (y) evidence of satisfaction of the conditions contained in clauses (ii) and
(iii) above on a basis (including, without limitation, giving due consideration
to results for prior periods) reasonably satisfactory to the Administrative
Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a)          No Default then exists or would arise from the consummation of such
Acquisition;

(b)          Such Acquisition shall have been approved by the Board of Directors
of the Person (or similar governing body if such Person is not a corporation)
which is the subject of such Acquisition and such Person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition shall violate applicable Law;

(c)          The Lead Borrower shall have furnished the Administrative Agent
with thirty (30) days’ prior written notice of such intended Acquisition and
shall have furnished the Administrative Agent with a





26

--------------------------------------------------------------------------------

 



 

current draft of the documents evidencing the intended Acquisition (and final
copies thereof as and when executed), a summary of any due diligence undertaken
by the Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), and such other information
as the Administrative Agent may reasonably require, all of which shall be
reasonably satisfactory to the Administrative Agent;

(d)          Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its discretion, or (ii) the Loan
Parties shall have provided the Administrative Agent with a favorable solvency
opinion from an unaffiliated third party valuation firm reasonably satisfactory
to the Administrative Agent;

(e)          After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

(f)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or Acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

(g)          If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine, and the
Collateral Agent shall have received a first priority security and/or mortgage
interest in such Subsidiary’s Equity Interests, Inventory, Accounts, Real Estate
and other property of the same nature as constitutes collateral under the
Security Documents;

(h)          [Reserved]; and

(i)           The Loan Parties shall have satisfied the Additional Payment
Conditions.

“Permitted Disposition” means any of the following:

(a)          dispositions of inventory in the ordinary course of business;

(b)          bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business, made in connection with Store closings,
at arm’s length, provided,  that such Store closures and related Inventory
Dispositions shall not exceed those set forth in the Borrowers’ business plan
reasonably satisfactory to Administrative Agent and Term Loan Agent, and
provided, further, at the Collateral Agent’s discretion, all sales of Inventory
in connection with Store closings shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the
Collateral Agent and Term Loan Agent;

(c)          non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

(d)          licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents and the Term Loan Agent;





27

--------------------------------------------------------------------------------

 



 

(e)          the sale or other disposition by a Loan Party of Inventory that is
obsolete and having a book value not exceeding $250,000 in the aggregate in any
Fiscal Year (or such greater amount agreed to by Administrative Agent in its
reasonable discretion);

(f)           the sale or other disposition by a Loan Party of Equipment or
Fixtures that are obsolete or no longer used or useful in such Loan Party’s
business and having a book value, not exceeding $500,000 in the aggregate in any
Fiscal Year (or such greater amount agreed to by Administrative Agent in its
reasonable discretion);

(g)          Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(h)          Sales, transfers and dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party; and

(i)           as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, (A) such sale is made for fair market value,
(B) the net proceeds of such sale are utilized to repay the Obligations, and (C)
in the case of any sale-leaseback transaction permitted hereunder, the Agents
shall have received from such each purchaser or transferee a Collateral Access
Agreement on terms and conditions reasonably satisfactory to the Agents.

“Permitted Encumbrances” means:

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6(d);

(b)          Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue or are being contested
in compliance with Section 6(d);

(c)          Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

(d)          Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)          Liens in respect of judgments that would not constitute an Event of
Default hereunder;

(f)           Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

(g)          Liens existing on the Restatement Date and listed on Schedule 7(a)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder;





28

--------------------------------------------------------------------------------

 



 

(h)          Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;

(i)           Liens in favor the Collateral Agent;

(j)           Landlords’ and lessors’ Liens in respect of rent not in default;

(k)          Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Restatement Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(l)           Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

(m)         Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

(n)          voluntary Liens on property (other than property of the type
included in a Borrowing Base) in existence at the time such property is acquired
pursuant to a Permitted Acquisition or on such property of a Subsidiary of a
Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any Subsidiary;

(o)          Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and solely to the extent the following conditions are
satisfied: (A) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation; and

(p)          encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages.

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a)          Indebtedness outstanding on the Restatement Date and listed on
Schedule 7.03 (and Permitted Refinancing Indebtedness in respect thereof);

(b)          (x) intercompany Indebtedness of the Borrowers and the Subsidiaries
to the extent permitted by clause (g) of the definition of Permitted
Investments, and (y) Guarantees by a Loan Party of Indebtedness of another Loan
Party;

(c)          Capital Lease Obligations and Synthetic Lease Obligations (and any
Permitted Refinancing Indebtedness in respect thereof) in an aggregate principal
amount, when combined with the aggregate principal amount of all Indebtedness
incurred pursuant to clause (f) of this definition, not in excess of $5,000,000
at any time outstanding; provided that, if requested by the Collateral Agent or
the Term Loan Agent, the Loan Parties shall cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent and the Term Loan Agent;





29

--------------------------------------------------------------------------------

 



 

(d)          obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $1,000,000 at any time outstanding;

(e)          Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;

(f)           Indebtedness of the Borrowers or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and Permitted Refinancing Indebtedness in respect thereof; provided that
(i) such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f), when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to clause (c) of this definition, shall not exceed $15,000,000 at any
time outstanding and (iii) the Loan Parties shall cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent and the Term Loan Agent;

(g)          Indebtedness consisting of debt owing to a seller incurred in
connection with a Permitted Acquisition (whether in the form of an “earn out” or
otherwise); provided that such Indebtedness is subordinated to the Obligations
in a manner reasonably satisfactory to the Agents and the Term Loan Agent (but
in any event such Indebtedness shall (i) not require the payment in cash of
principal (other than in respect of working capital adjustments) prior to the
Maturity Date, and (ii) have a maturity which extends beyond the Maturity Date);

(h)          (i) Indebtedness of any Person that becomes a Subsidiary of a Loan
Party after the date hereof as a result of a Permitted Acquisition; provided
that (x) such Indebtedness exists at the time such Person becomes a Subsidiary
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary and (y) immediately before and after such Person becomes a
Subsidiary, no Default or Event of Default shall have occurred and be continuing
and (ii) Permitted Refinancing Indebtedness in respect thereof;

(i)           The Obligations;

(j)           [reserved];

(k)       Other Indebtedness of the Borrowers or the Subsidiaries in an
aggregate principal amount not exceeding $10,000,000 at any time outstanding;

(l)           Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(m)         Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

(n)          Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums; and

(p)          Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other similar
arrangements consisting of netting arrangements and overdraft protections
incurred in the ordinary course of business.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:





30

--------------------------------------------------------------------------------

 



 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d)          Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e)          Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f)           Investments existing on the Restatement Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

(g)          (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Restatement Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent); provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged to the Collateral Agent for the
ratable benefit of the Secured Parties pursuant to the Security Documents and
(ii) such loans and advances shall be unsecured;

(h)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(i)           Guarantees constituting Permitted Indebtedness;

(j)           Investments by any Loan Party in Swap Contracts entered into in
the ordinary course of business and for bona fide business (and not speculative
purposes) to protect against fluctuations in interest rates in respect of the
Obligations;

(k)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;





31

--------------------------------------------------------------------------------

 



 

(l)           Advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$10,000 to any individual at any time or in an aggregate amount not to exceed
$100,000 at any time outstanding;

(m)         Investments constituting Permitted Acquisitions;

(n)          Capital contributions made by any Loan Party to another Loan Party;

(o)          Completion of Lead Borrower’s development and initiation of
e-commerce/internet sales to the public;

(p)          Opening additional Stores consistent with Borrowers’ business plan
reasonably satisfactory to Administrative Agent and the Term Loan Agent;

(q)          Plan Redemption Payments; and

(r)           Other Investments not exceeding $50,000 in the aggregate at any
time outstanding;

provided,  however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) and clause (r) shall be permitted unless (i) either
(A) no Loans, or, if then required to be Cash Collateralized, Letters of Credit
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period,  and (ii) such Investments are pledged to the Collateral Agent
as additional collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

(a)          Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

(b)          Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or

(c)          Is made to pay any other amount chargeable to any Loan Party
hereunder; and

(d)          Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed ten percent (10%) of the Revolving Borrowing Base at any
time or (ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Revolving Lenders and the Required Term Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2(c) regarding the Revolving Lenders’ obligations with
respect to Letters of Credit or Section 2.04 regarding the Revolving Lenders’
obligations with respect to Swing Line Loans, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Revolving Commitments (as in effect prior
to any termination of the Commitments pursuant to Section 2(f) or Section 8.02
hereof).

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, refinance,





32

--------------------------------------------------------------------------------

 



 

refund, renew or extend such Refinanced Indebtedness; provided that (a) the
aggregate principal amount (or accreted value, if applicable) thereof does not
exceed the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Indebtedness outstanding immediately prior to such exchange,
modification, refinancing, refunding, renewal or extension, except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
and customary amounts paid, and reasonable and customary fees and expenses
incurred, in connection with such exchange, modification, refinancing,
refunding, renewal or extension, (b) any Permitted Refinancing Indebtedness has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Indebtedness, (c) immediately before
and after giving effect thereto, no Event of Default shall have occurred and be
continuing, (d) if the Refinanced Indebtedness is subordinated in right of
payment to the Obligations, any Permitted Refinancing Indebtedness is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Administrative Agent and the Lenders as those contained in the
documentation governing the Refinanced Indebtedness, (e) the primary obligor(s)
in respect of any Permitted Refinancing Indebtedness are the primary obligor(s)
in respect of the applicable Refinanced Indebtedness, and each Person (if any)
that Guarantees, any Permitted Refinancing Indebtedness is a Person (if any)
that Guaranteed (or would have been obligated to Guarantee) the applicable
Refinanced Indebtedness, (f) the interest rate applicable to such Permitted
Refinancing Indebtedness shall not exceed the then applicable market interest
rate, (g) such Permitted Refinancing Indebtedness shall not require any
scheduled principal payments due prior to the Maturity Date in excess of, or
prior to, the scheduled principal payments due for the Refinanced Indebtedness
prior to the Maturity Date, (h) such Permitted Refinancing Indebtedness shall be
otherwise on terms not materially less favorable to the Credit Parties than
those contained in the documentation governing the Refinanced Indebtedness,
including, without limitation, with respect to financial and other covenants and
events of default, and (i) to the extent the Refinanced Indebtedness is secured,
any such Permitted Refinancing Indebtedness shall be secured by no additional
assets of the Loan Parties and their Subsidiaries than the assets securing such
Refinanced Indebtedness (except to the extent of after-acquired assets or
proceeds of assets that would have secured such Refinanced Indebtedness).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established, sponsored, maintained or contributed to by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate, other than a Multiemployer Plan.

“Plan Redemption Payments” means payments to Eligible Persons (as defined in the
Employee Stock Plan) for the redemption of restricted Equity Interests issued to
such employees pursuant to the Employee Stock Plan, which redemption is required
pursuant to the terms of the Employee Stock Plan.

“Platform” has the meaning specified in Section 6(b).

“Portal” has the meaning specified in Section 2.02.

“Prepayment Event” means:

(A)         Any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any property or asset of a Loan Party; provided
that so long as no Cash Dominion Event then exists or would result therefrom,
Dispositions of property or assets in an amount not in excess of $500,000 in the
aggregate in any consecutive twelve (12) month period shall not be deemed a
Prepayment Event;

(b)          Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent;





33

--------------------------------------------------------------------------------

 



 

(c)          The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition, or (iii) as a compensatory issuance to any
employee, director, or consultant (including under any option plan);

(d)          The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

(e)          The receipt by any Loan Party of any Extraordinary Receipts.

“Provider” has the meaning specified in Section 9.17.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all real property subject to Leases and all land, together
with the buildings, structures, parking areas, and other improvements thereon,
now or hereafter owned by any Loan Party, including all easements,
rights-of-way, and similar rights relating thereto and all leases, tenancies,
and occupancies thereof.

“Recipient” means, as applicable, (a) any Person to which any payment on account
of any obligation of a Loan Party under any Loan Document is made or owed,
including the Administrative Agent or any Lender or (b) if any Person described
in clause (a) is treated as a pass−through entity for applicable Tax purposes,
the beneficial owner of such Person.

“Register” has the meaning specified in Section 10(f)(C).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9(l)(ii).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, an electronic notice via the
Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two (2)
Lenders holding more than 50% of the sum of the Aggregate Revolving Commitments
and the then aggregate outstanding principal balance of the Term Loans or, if
the Aggregate Revolving Commitments and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02, at least
two (2) Lenders holding in the aggregate more than 50% of the sum of the Total
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Revolving Lender for purposes of this definition); provided that the
Revolving Commitment of, and the portion in the aggregate of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.





34

--------------------------------------------------------------------------------

 



 

“Required Revolving Lenders” means, as of any date of determination, at least
two (2) Revolving Lenders holding more than 50% of the sum of the Aggregate
Revolving Commitments or, if the Aggregate Revolving Commitments and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, at least two (2) Revolving Lenders holding in the
aggregate more than 50% of the sum of the Total Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Lender for purposes of
this definition); provided that the Revolving Commitment of, and the portion in
the aggregate of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the then aggregate outstanding principal balance of the
Term Loan.

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder, including, with respect
to the Portal, any person authorized and authenticated through the Portal in
accordance with the Administrative Agent’s procedures for such authentication. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Date” means the first date all the conditions precedent in Section
4(a) are satisfied or waived in accordance with Section 10(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to, any Subordinated Debt.  Without
limiting the foregoing, “Restricted Payments” with respect to any Person shall
also include all payments made by such Person with any proceeds of a dissolution
or liquidation of such Person.

“Revolving Applicable Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the fourth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time.  If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 2.06 or if the Aggregate
Revolving Commitments have expired, then the Revolving Applicable Percentage of
each Lender shall be determined based on the Revolving Applicable Percentage of
such Revolving Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Revolving Applicable Percentage of each Revolving
Lender is set forth opposite the name of such Revolving Lender on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Revolving Lender
becomes a party hereto, as applicable.

“Revolving Availability” means, as of any date of determination thereof by the
Agent, the result, if a positive number, of:

(a)          The Revolving Loan Cap

minus





35

--------------------------------------------------------------------------------

 



 

(b)          The aggregate unpaid balance of Revolving Credit Extensions to, or
for the account of, the Borrowers.

In calculating Revolving Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis (absent which the
Administrative Agent may establish a Reserve therefor).

“Revolving Borrowing Base” means, at any time of calculation, an amount equal
to:

(a)          the face amount of Eligible Credit Card Receivables multiplied by
90%;

plus

(b)          the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the product of (A) 90% multiplied by (B) the Appraised Value of
Eligible Inventory;

minus

(c)          the then current amount of all Availability Reserves;

minus

(d)          the Term Loan Reserve.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Revolving Loans to the Borrowers pursuant to Section (a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Revolving Commitment Increases” has the meaning specified in Section
2.15(a)(i).

“Revolving Credit Extensions” means all Credit Extensions consisting of
Revolving Loans, Swing Line Loans, and L/C Obligations.

“Revolving Lender” means each Lender having a Revolving Commitment as set forth
on Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Revolving Lender.

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Revolving Commitments or (b) the Revolving Borrowing Base.

“Revolving Loans” has the meaning set forth in Section 2.01.

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing the Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person





36

--------------------------------------------------------------------------------

 



 

operating, organized or resident in a Sanctioned Entity, or (d) any Person
directly or indirectly owned or controlled (individually or in the aggregate) by
or acting on behalf of any such Person or Persons described in clauses (a)
through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Rate Contracts” means Swap Contracts.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Restatement Date among the Loan Parties and the Collateral Agent, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the DDA Notifications, the Credit Card Notifications,
and each other security agreement or other instrument or document executed and
delivered to the Collateral Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

“Senior Executive Officers” means the Chief Executive Officer, the Chief
Financial Officer, the Chief Operating Officer, President, Treasurer or
Assistant Treasurer of each Borrower.

“Settlement Date” has the meaning provided in Section 2(n)(A).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Agents to be equal
to that amount which is required in order that the Shrink reflected in
Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrowers’ most recent physical inventory.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities,





37

--------------------------------------------------------------------------------

 



 

contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts beyond such Person’s ability to pay as such debts become due
(whether at maturity or otherwise), (e) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged, and (f) such Person is “solvent” or
not “insolvent”, as applicable within the meaning given those terms and similar
terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Store” means any retail store (which may include a Borrower’s interest in any
real property, fixtures, equipment, inventory and other property related
thereto) operated, or to be operated, by any Loan Party.

“Subordinated Debt” means any Indebtedness of any Credit Party subordinated in
right of payment to the Obligations (specifically excluding from Subordinated
Debt any capital lease payments) in a manner and form satisfactory to
Administrative Agent and Lenders in their reasonable discretion, as to right and
time of payment and as to any other rights and remedies thereunder.

“Subordination Provisions” has the meaning specified in Section 8.01(q).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives





38

--------------------------------------------------------------------------------

 



 

Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2(d).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2(d).

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2(d)(A).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2(d)(B), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) ten percent (10%) of the Aggregate Revolving Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing of the Term Loan made by each of the Term
Lenders on the Restatement Date pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a
portion of the  Term Loan to the Borrower pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable.  As of the
Restatement Date, the aggregate amount of Term Commitments is $40,000,000.





39

--------------------------------------------------------------------------------

 



 

“Term Lender” means each Lender having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Term Lender, or after the making of the Term Loan, each Lender holding
any portion of the Term Loan.

“Term Loan” means the term loan made by the Term Lenders on the Restatement Date
pursuant to Section 2.01(a).

“Term Loan Agent” means Wells Fargo, in its capacity as term loan agent under
any of the Loan Documents, or any successor term loan agent.

“Term Loan Action Notice” shall have the meaning set forth in Section 8.02(b)
hereof.

“Term Loan Borrowing Base” means, at any time of calculation, an amount equal
to:

(a)          the face amount of Eligible Credit Card Receivables multiplied by
the TL Advance Rate;

plus

(b)          the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the product of (A) the TL Advance Rate multiplied by (B) the
Appraised Value of Eligible Inventory.

“Term Loan Interest Rate” means a per annum rate equal to, at the option of the
Borrowers in accordance with the terms hereof, (i) the sum of (x) the greater of
1.00% or (y) the LIBO Rate for the applicable Interest Period, plus (b) 5.75%,
or (ii) the sum of (a) the Base Rate, plus (b) 4.75%.

“Term Loan Reserve” means the amount, if any, by which the aggregate outstanding
principal balance of the Term Loan exceeds the Term Loan Borrowing Base.

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit C-3.

“Termination Date” means the earliest to occur of (i) the Maturity Date,  (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Revolving Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article 7, or (iii) the termination of the
Revolving Commitments in accordance with the provisions of Section 2(f)(A)
hereof.

“TL Advance Rate” means 15%, as such amount shall be reduced by three quarters
of one percent (0.75%) on the first day of each February, May, August and
November of each year (commencing November 1, 2018), until such amount is equal
to 10%.  For illustration purposes only, as of November 1, 2018, the TL Advance
Rate will be 14.25%.

“Total Outstandings” means the aggregate Outstanding Amount of the Term Loan and
the Total Revolver Outstandings.

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, Swing Line Loans and all L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Revolving Loan or a portion of the
Term Loan, its character as a Base Rate Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that,





40

--------------------------------------------------------------------------------

 



 

if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than State of New York, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by the
L/C Issuer for use.

“UFCA” has the meaning specified in Section 10(u)(D).

“UFTA” has the meaning specified in Section 10(u)(D).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Revolving Borrowing Base, increase
in Reserves or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b)          Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(i)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any





41

--------------------------------------------------------------------------------

 



 

law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(ii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(iii)         Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

(iv)         Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean (x)
the repayment in Dollars in full in cash or immediately available funds (or, in
the case of contingent reimbursement obligations with respect to Letters of
Credit and Bank Products (other than Swap Contracts) and any other contingent
Obligation, including indemnification obligations, providing Cash
Collateralization) or other collateral as may be reasonably requested by the
Administrative Agent of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Swap Contracts) other
than (i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (other than Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized or other collateral as may be
reasonably requested by the Administrative Agent, and (iii) any Obligations
relating to Swap Contracts that, at such time, are allowed by the applicable
provider of such Swap Contracts to remain outstanding without being required to
be repaid, and (y) the termination of the Aggregate Revolving Commitments and
the Loan Documents.

(c)          Accounting Terms

(i)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(ii)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding the foregoing, effective as of the first
Fiscal Quarter of 2019, Borrowers shall adopt ASU 2016-02 (“Leases”) as issued
by the Financial Accounting Standards Board, which adoption is hereby approved
by Administrative Agent and the Lenders.

(d)          Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

(e)          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).





42

--------------------------------------------------------------------------------

 



 

(f)           Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

2. THE COMMITMENTS AND CREDIT EXTENSIONS

(a)          Loans; Reserves.  (A)         Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a loan to the
Borrowers on the Restatement Date in a principal amount not to exceed the Term
Commitment of such Term Lender.  Amounts repaid in respect of Term Loans may not
be reborrowed, and upon each Term Lender’s making of such Term Loan, the Term
Commitment of such Term Lender shall be terminated.  Portions of the Term Loan
may be Base Rate Loans or LIBO Rate Loans, as further provided herein.

(ii)          Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Committed
Revolving Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Revolving Lender’s Commitment,
or (y) such Revolving Lender’s Revolving Applicable Percentage of the Revolving
Borrowing Base; subject in each case to the following limitations:

(i)           after giving effect to any Committed Revolving Borrowing, the
Total Revolver Outstandings shall not exceed the Revolving Loan Cap,

(ii)          after giving effect to any Committed Revolving Borrowing, the
Total Outstandings shall not exceed the Combined Loan Cap,

(iii)         after giving effect to any Committed Revolving Borrowing, the
aggregate Outstanding Amount of the Committed Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Revolving Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Revolving Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and

(iv)         The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.

Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow Committed
Revolving Loans under this Section (a), prepay under Section 2(e), and reborrow
under this Section (a).  Committed Revolving Loans may be Base Rate Loans or
LIBO Rate Loans, as further provided herein.

(B)        The Inventory Reserves and Availability Reserves as of the
Restatement Date are set forth in the Borrowing Base Certificate delivered
pursuant to Section 4.01 hereof.

(C)         The Administrative Agent shall have the right, at any time and from
time to time after the Closing Date in its discretion to establish, modify or
eliminate Reserves; provided,  that, notwithstanding anything to the contrary
contained in this Agreement, as long as the Term Loan remains outstanding, the
Administrative Agent shall maintain Reserves (without limiting the right of the
Administrative Agent to include additional Reserves) of the type existing on the
Restatement Date, which Reserves shall be calculated by the same methodology as
used prior to the Restatement Date; provided that (x) the Administrative Agent
may eliminate any Reserve concurrent with, or after





43

--------------------------------------------------------------------------------

 



 

elimination of, the event or circumstance that gave rise to the establishment of
such Reserve, and (y) the Administrative Agent may change the methodology used
to calculate any Reserve if the effect of such change is to increase the amount
of such Reserve.  For clarity, the foregoing shall not limit the right of the
Administrative Agent (i) to modify the amount of any of the Reserves based upon
mathematical calculations or (ii) without regard to clause (i) hereof, to
increase any Reserve from the level in effect at the time of the Restatement
Date and thereafter to reduce the amount of such Reserve to an amount not less
than the amount thereof in effect on the Restatement Date, in the case of each
of clauses (i) and (ii), in a manner otherwise permitted by this Agreement.

(b)          Borrowings, Conversions and Continuations of Committed Revolving
Loans and the Term Loan.

(A)         Committed Revolving Loans (other than Swing Line Loans) and the Term
Loan (or any portion thereof) shall be either Base Rate Loans or LIBO Rate Loans
as the Lead Borrower may request subject to and in accordance with this Section
(b).  All Swing Line Loans shall be only Base Rate Loans.  Subject to the other
provisions of this Section (b), Committed Revolving Borrowings of more than one
Type may be incurred at the same time.

(B)         Each request for a Committed Revolving Borrowing consisting of a
Base Rate Loan shall be made by electronic request of the Lead Borrower through
Administrative Agent’s Commercial Electronic Office Portal or through such other
electronic portal provided by Administrative Agent (the “Portal”), which must be
received by the Administrative Agent not later than 2:00 p.m. on the requested
date of any Committed Revolving Borrowing of Base Rate Loans.  The Borrowers
hereby acknowledge and agree that any request made through the Portal shall be
deemed made by a Responsible Officer of the Borrowers.  Each request for a
Committed Revolving Borrowing consisting of a LIBO Rate Loan, or for a
conversion to or continuation of the Term Loan (or any portion thereof)
consisting of a LIBO Rate Loan, shall be made pursuant to the Lead Borrower’s
submission of a LIBO Rate Loan Notice, which must be received by the
Administrative Agent not later than 12:00 noon two (2) Business Days prior to
the requested date of any Borrowing or continuation of LIBO Rate Loans.  Each
LIBO Rate Loan Notice shall specify (i) the requested date of the Committed
Revolving Borrowing or continuation or conversion of the Committed Revolving
Borrowing or Term Loan (or portion thereof), as the case may be (which shall be
a Business Day), (ii) the principal amount of LIBO Rate Loans to be borrowed or
continued (which shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof), and (iii) the duration of the
Interest Period with respect thereto.  If the Lead Borrower fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  On the requested date of any LIBO Rate Loan, (i) in the event that Base
Rate Loans are outstanding in an amount equal to or greater than the requested
LIBO Rate Loan, all or a portion of such Base Rate Loans shall be automatically
converted to a LIBO Rate Loan in the amount requested by the Lead Borrower, and
(ii) if Base Rate Loans are not outstanding in an amount at least equal to the
requested LIBO Rate Loan, the Lead Borrower shall make an electronic request via
the Portal for additional Base Rate Loans in an such amount, when taken with the
outstanding Base Rate Loans (which shall be converted automatically at such
time), as is necessary to satisfy the requested LIBO Rate Loan.  If the Lead
Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be
responsible for all amounts due pursuant to Section 3.05 hereof arising on
account of such failure.  If the Lead Borrower fails to give a timely notice
with respect to any continuation of a LIBO Rate Loan, then the applicable
Committed Revolving Loans or Term Loan (or portion thereof) shall be converted
to Base Rate Loans, effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans.  All requests for a
Committed Revolving Borrowing or a conversion to or continuation of the Term
Loan (or portion thereof) to a LIBO Rate Loan which are not made by electronic
request of the Lead Borrower through the Portal shall be subject to (and unless
the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Committed Revolving Borrowing, conversion or continuation shall
not be made until the completion of) the Administrative Agent’s authentication
process (with results satisfactory to the Administrative Agent) prior to the
funding of any such requested  Revolving Loan.

(C)         The Administrative Agent shall promptly notify each Revolving Lender
of the amount of its Revolving Applicable Percentage of the applicable Committed
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Lead Borrower, the Administrative Agent shall notify each
Revolving Lender and each Term Lender, as applicable, of the details of any
automatic conversion to Base Rate Loans described in Section 2(b)(B).  In the
case of a Committed Revolving Borrowing, each Revolving Lender shall make the
amount of its Committed Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable notice.  Upon





44

--------------------------------------------------------------------------------

 



 

satisfaction of the applicable conditions set forth in Section 4(b) (and, if
such Revolving Borrowing is the initial Credit Extension, Section 4(a)), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Wells Fargo with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower.

(D)         The Administrative Agent, without the request of the Lead Borrower,
may advance any interest, fee, service charge (including direct wire fees),
Credit Party Expenses, or other payment to which any Credit Party is entitled
from the Loan Parties pursuant hereto or any other Loan Document and may charge
the same to the Loan Account notwithstanding that an Overadvance may result
thereby.  The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof.  Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Section 2.05(d).  Any amount
which is added to the principal balance of the Loan Account as provided in this
Section 2(b)(D) shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans.

(E)          Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  During the existence of a Default, (i) no Revolving Loans may be
requested as, converted to or continued as LIBO Rate Loans without the Consent
of the Required Revolving Lenders, and (ii) no portion of the Term Loan may be
converted to or continued as LIBO Rate Loans without the Consent of the Required
Term Lenders.

(F)          The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Wells Fargo’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(G)         After giving effect to all Committed Revolving Borrowings and the
Term Loan, all conversions of Committed Revolving Loans or portions of the Term
Loan from one Type to the other, and all continuations of Committed Revolving
Loans or portions of the Term Loan as the same Type, there shall not be more
than (x) five (5) Interest Periods in effect with respect to Revolving Loans
that are LIBO Rate Loans, or (y) two (2) Interest Periods in effect with respect
to portions of the Term Loan that are LIBO Rate Loans.

(H)         The Administrative Agent, the Revolving Lenders, the Swing Line
Lender and the L/C Issuer shall have no obligation to make any Committed
Revolving Loan or Swing Line Loan or to provide any Letter of Credit if an
Overadvance would result.  The Administrative Agent may, in its discretion, make
Permitted Overadvances without the consent of the Borrowers, the Revolving
Lenders, the Swing Line Lender, the L/C Issuer or any other Lender and the
Borrowers and each Revolving Lender and L/C Issuer shall be bound thereby.  Any
Permitted Overadvance may constitute a Swing Line Loan. A Permitted Overadvance
is for the account of the Borrowers and shall constitute a Base Rate Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(d).  The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Revolving
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Administrative Agent of a Permitted Overadvance shall not modify or abrogate any
of the provisions of Section 2(c) regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Revolving Lenders’ obligations to purchase participations with respect to
Swing Line Loans.  The Administrative Agent shall have no liability for, and no
Loan Party or Credit Party shall have the right to, or shall, bring any claim of
any kind whatsoever against the Administrative Agent with respect to
Unintentional Overadvances regardless of the amount of any such Overadvance(s).

(c)          Letters of Credit.

(i)           Subject to the terms and conditions of this Agreement, upon the
request of the Lead Borrower made in accordance herewith, and prior to the
Maturity Date, the L/C Issuer agrees to issue a requested Letter of Credit for
the account of the Loan Parties.  By submitting a request to the L/C Issuer for





45

--------------------------------------------------------------------------------

 



 

the issuance of a Letter of Credit, the Borrowers shall be deemed to have
requested that the L/C Issuer issue the requested Letter of Credit.  Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be (i) irrevocable and be
made in writing pursuant to a Letter of Credit Application by a Responsible
Officer, (ii) delivered to the L/C Issuer and the Administrative Agent via
telefacsimile or other electronic method of transmission reasonably acceptable
to the L/C Issuer not later than 11:00 a.m. at least two Business Days (or such
other date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the requested date of
issuance, amendment, renewal, or extension, and (iii) subject to the L/C
Issuer’s authentication procedures with results satisfactory to the
Administrative Agent and the L/C Issuer.  Each such request shall be in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
the Administrative Agent or the L/C Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
the L/C Issuer generally requests for Letters of Credit in similar
circumstances.  The Administrative Agent’s records of the content of any such
request will be conclusive.

(ii)          The L/C Issuer shall have no obligation to issue a Letter of
Credit if, after giving effect to the requested issuance, (i) the Total
Revolving Outstandings would exceed the Revolving Loan Cap, (ii) the Total
Outstandings would exceed the Combined Loan Cap, (iii) the aggregate Outstanding
Amount of the Committed Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Revolving Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Revolving Applicable
Percentage of the Outstanding Amount of all Swing Line Loans would exceed such
Lender’s Revolving Commitment, or (iv) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.

(iii)         In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, the L/C Issuer shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s participation with respect to such Letter of Credit may not
be reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.16(b).  Additionally, the L/C Issuer shall have no obligation to issue and/or
extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of the L/C
Issuer applicable to letters of credit generally, (C) if amounts demanded to be
paid under any Letter of Credit will not or may not be in Dollars, or (D) if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.  Each Standby Letter of Credit shall
expire not later than the date that is 12 months after the date of the issuance
of such Letter of Credit; provided, that any Standby Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration; provided,  further,  that, the L/C Issuer,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if the Borrowers do not at any time want the then current
expiration date of such Letter of Credit to be extended, the Borrowers will so
notify the Administrative Agent and the L/C Issuer at least 30 calendar days
before the L/C Issuer is required to notify the beneficiary of such Letter of
Credit or any advising bank of such non-extension pursuant to the terms of such
Letter of Credit.  Each Commercial Letter of Credit shall expire on the earlier
of (i) 120 days after the date of the issuance of such Commercial Letter of
Credit, or





46

--------------------------------------------------------------------------------

 



 

(ii) the Letter of Credit Expiration Date, except as expressly set forth in this
Section 2.02(c). The Borrowers understand and agree that the L/C Issuer is not
required to extend the expiration date of any Letter of Credit for any reason.

(iv)         Any L/C Issuer (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Issuing Bank issues any Letter of Credit.  In
addition, each L/C Issuer (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to the Administrative
Agent a report detailing the daily undrawn amount of each Letter of Credit
issued by such L/C Issuer during the prior calendar week.  The Loan Parties and
the Credit Parties hereby acknowledge and agree that all Existing Letters of
Credit shall constitute Letters of Credit under this Agreement on and after the
Restatement Date and shall be deemed to have been issued on the Restatement Date
with the same effect as if such Existing Letters of Credit had actually been
issued by the L/C Issuer at the request of the Borrowers on the Restatement
Date; provided,  however, that no additional fees of the type described in
Section 2.03(m)(i) shall be payable in connection with such deemed
issuance.  Each Letter of Credit shall be in form and substance reasonably
acceptable to the L/C Issuer, including the requirement that the amounts payable
thereunder must be payable in Dollars.  If the L/C Issuer makes a payment under
a Letter of Credit, the Borrowers shall pay to Administrative Agent an amount
equal to the applicable Letter of Credit Disbursement on the Business Day such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Committed Revolving Loan hereunder (notwithstanding any
failure to satisfy any condition precedent set forth in Section 4.02 hereof)
and, initially, shall bear interest at the rate then applicable to Committed
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Committed Revolving Loan hereunder, the Borrowers’ obligation to
pay the amount of such Letter of Credit Disbursement to the L/C Issuer shall be
automatically converted into an obligation to pay the resulting Committed
Revolving Loan.  Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the L/C Issuer or, to the extent that the
Revolving Lenders have made payments pursuant to Section 2.03(e) to reimburse
the L/C Issuer, then to such Revolving Lenders and the L/C Issuer as their
interests may appear.

(v)          Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.03(d), each Revolving Lender agrees to fund
its Revolving Applicable Percentage of any Committed Revolving Loan deemed made
pursuant to Section 2.03(d) on the same terms and conditions as if the Borrowers
had requested the amount thereof as a Committed Revolving Loan and the
Administrative Agent shall promptly pay to the L/C Issuer the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of the L/C Issuer or the Revolving
Lenders, the L/C Issuer shall be deemed to have granted to each Revolving
Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by the L/C Issuer, in an amount
equal to its Revolving Applicable Percentage of such Letter of Credit, and each
such Revolving Lender agrees to pay to the Administrative Agent, for the account
of the L/C Issuer, such Lender’s Revolving Applicable Percentage of any Letter
of Credit Disbursement made by the L/C Issuer under the applicable Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the L/C Issuer, such Revolving Lender’s Revolving Applicable
Percentage of each Letter of Credit Disbursement made by the L/C Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.03(d), or of
any reimbursement payment that is required to be refunded (or that the
Administrative Agent or the L/C Issuer elects, based upon the advice of counsel,
to refund) to the Borrowers for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to deliver to the Administrative Agent, for the
account of the L/C Issuer, an amount equal to its respective Revolving
Applicable Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof.  If any such Revolving Lender fails to make available to the
Administrative Agent the amount of such Revolving Lender’s Revolving Applicable
Percentage of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and the Administrative Agent
(for the





47

--------------------------------------------------------------------------------

 



 

account of the L/C Issuer) shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(vi)         Each Borrower agrees to indemnify, defend and hold harmless each
Credit Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 3.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(1)          any Letter of Credit or any pre-advice of its issuance;

(2)          any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

(3)          any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

(4)          any independent undertakings issued by the beneficiary of any
Letter of Credit;

(5)          any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

(6)          an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

(7)          any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(8)          the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person;

(9)          any prohibition on payment or delay in payment of any amount
payable by the L/C Issuer to a beneficiary or transferee beneficiary of a Letter
of Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions;

(10)        the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

(11)        any foreign language translation provided to the L/C Issuer in
connection with any Letter of Credit;

(12)        any foreign law or usage as it relates to the L/C Issuer’s issuance
of a Letter of Credit in support of a foreign guaranty including without
limitation the expiration of such guaranty





48

--------------------------------------------------------------------------------

 



 

after the related Letter of Credit expiration date and any resulting drawing
paid by the L/C Issuer in connection therewith; or

(13)        the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided,  however,  that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (xiii) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  The Borrowers hereby agree to pay the Letter of Credit Related
Person claiming indemnity on demand from time to time all amounts owing under
this Section 2.03(f).  If and to the extent that the obligations of the
Borrowers under this Section 2.03(f) are unenforceable for any reason, the
Borrowers agree to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable Law.  This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

(vii)        The liability of the L/C Issuer (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.  The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.  The Borrowers’ aggregate
remedies against the L/C Issuer and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Borrowers to the L/C Issuer in respect of the honored
presentation in connection with such Letter of Credit under Section 2.03(d),
plus interest at the rate then applicable to Base Rate Loans hereunder.  The
Borrowers shall take action to avoid and mitigate the amount of any damages
claimed against the L/C Issuer or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit.  Any claim by the Borrowers under or in connection with any Letter of
Credit shall be reduced by an amount equal to the sum of (x) the amount (if any)
saved by the Borrowers as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had the Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
the L/C Issuer to effect a cure.

(viii)       The Borrowers shall be responsible for the final text of the Letter
of Credit as issued by the L/C Issuer, irrespective of any assistance the L/C
Issuer may provide such as drafting or recommending text or by the L/C Issuer’s
use or refusal to use text submitted by the Borrowers.  The Borrowers understand
that the final form of any Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by the L/C Issuer, and Borrowers
hereby consent to such revisions and changes not materially different from the
application executed in connection therewith.  The Borrowers are solely
responsible for the suitability of the Letter of Credit for the Borrowers’
purposes.  If the Borrowers request that the L/C Issuer issue a Letter of Credit
for an affiliated or unaffiliated third party (an “Account Party”), (i) such
Account Party shall have no rights against the L/C Issuer; (ii) the Borrowers
shall be responsible for the application and obligations under this Agreement;
and (iii) communications (including notices) related to the respective Letter of
Credit shall be among the L/C Issuer and the Borrowers.  The Borrowers will
examine the copy of the Letter of Credit and any other documents sent by the L/C
Issuer in connection therewith and shall promptly notify the L/C Issuer (not
later than three (3) Business Days following the Borrowers’ receipt of documents
from the L/C Issuer) of any non-compliance with the Borrowers’ instructions and
of any discrepancy in any document under any presentment or other irregularity.





49

--------------------------------------------------------------------------------

 



 

(ix)         The Borrowers’ reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(1)          any lack of validity, enforceability or legal effect of any Letter
of Credit, any Issuer Document, this Agreement or any Loan Document, or any term
or provision therein or herein;

(2)          payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(3)          the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(4)          the L/C Issuer or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

(5)          the existence of any claim, set-off, defense or other right that
the Parent or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, the L/C Issuer
or any other Person;

(6)          the L/C Issuer or any correspondent honoring a drawing upon receipt
of an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at the L/C Issuer’s
counters or are different from the electronic presentation;

(7)          any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or

(8)          the fact that any Default or Event of Default shall have occurred
and be continuing;

provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

(x)          Without limiting any other provision of this Agreement, the L/C
Issuer and each other Letter of Credit Related Person (if applicable) shall not
be responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:

(1)          honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(2)          honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or





50

--------------------------------------------------------------------------------

 



 

other Person required to sign, present or issue such Drawing Document or (B)
under a new name of the beneficiary;

(3)          acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

(4)          the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(5)          acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that the L/C Issuer in good faith believes
to have been given by a Person authorized to give such instruction or request;

(6)          any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

(7)          any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

(8)          assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

(9)          payment to any presenting bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(10)        acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where the L/C Issuer has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

(11)        honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;

(12)        dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

(13)        honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(xi)         Upon the request of the Administrative Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Obligation that remains outstanding, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2(e)
and 8(b)(i)(3) set forth certain additional requirements to deliver Cash
Collateral hereunder.  For purposes of this Section 2(c),  Section 2(e) and
Section 8(b)(i)(3),





51

--------------------------------------------------------------------------------

 



 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby Consented to by the Revolving
Lenders).  The Borrowers hereby grant to the Collateral Agent a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.  If Borrowers fail to provide Cash Collateral as required by this
Section 2.03,  Section 2.05 or Section 8.02(c), the Revolving Lenders may (and,
upon direction of the Administrative Agent, shall) advance, as Revolving Loans
the amount of the cash collateral required pursuant to the terms of this
Agreement so that the then Outstanding Amount of all L/C Obligations is cash
collateralized in accordance with the terms hereof (whether or not the Revolving
Commitments have terminated, an Overadvance exists or the conditions in Section
4.02 are satisfied).

(xii)        The Borrowers shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Revolving Applicable Percentage
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1(f).  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each month commencing
with the first such date to occur after the issuance of such Letter of Credit,
and after the Letter of Credit Expiration Date, on demand, and (ii) computed on
a monthly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.12(b) hereof.

(xiii)       In addition to the Letter of Credit Fees as set forth in Section
2.03(l) above, the Borrowers shall pay immediately upon demand to the
Administrative Agent for the account of the L/C Issuer as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Loan Account pursuant to the
provisions of Section 2.02(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.03(m)):  (i) a fronting fee which
shall be imposed by the L/C Issuer upon the issuance of each Letter of Credit of
0.125% per annum of the face amount thereof, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).

(xiv)       Unless otherwise expressly agreed by the L/C Issuer and the
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP and the
UCP shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each Commercial Letter of Credit.

(xv)        The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits





52

--------------------------------------------------------------------------------

 



 

and immunities (A) provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(xvi)       In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.

(xvii)      The provisions of this Section 2.03 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(xviii)     At the Borrowers’ costs and expense, the Borrowers shall execute and
deliver to the L/C Issuer such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by the
L/C Issuer to enable the L/C Issuer to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
the L/C Issuer’s rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document.  Each
Borrower irrevocably appoints the L/C Issuer as its attorney-in-fact and
authorizes the L/C Issuer, without notice to the Borrowers, to execute and
deliver ancillary documents and letters customary in the letter of credit
business that may include but are not limited to advisements, indemnities,
checks, bills of exchange and issuance documents.  The power of attorney granted
by the Borrowers is limited solely to such actions related to the issuance,
confirmation or amendment of any Letter of Credit and to ancillary documents or
letters customary in the letter of credit business.  This appointment is coupled
with an interest.

(d)          Swing Line Loans.

(A)         The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2(d), make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Revolving Applicable Percentage
of the Outstanding Amount of Committed Revolving Loans and L/C Obligations of
the Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided,  however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Revolving Loan Cap, (ii) the Total Outstandings shall not exceed the
Combined Loan Cap, and (iii) the aggregate Outstanding Amount of the Committed
Revolving Loans of any Revolving Lender at such time, plus such Revolving
Lender’s Revolving Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Lender’s Revolving Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Revolving Lender’s Revolving Commitment, and provided,  further,
that (x) the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and (y) the Swing Line Lender shall
not be obligated to make any Swing Line Loan at any time when any Revolving
Lender is at such time a Defaulting Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Borrowers or such
Revolving Lender to eliminate the Swing Line Lender’s risk with respect to such
Revolving Lender.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2(d), prepay
under Section 2(e), and reborrow under this Section 2(d).  Each Swing Line Loan
shall bear interest only at the rate applicable to Base Rate Loans.  Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Revolving Applicable Percentage times the
amount of such Swing Line Loan.  The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article 9
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made by it or proposed to be made by it as if
the term “Administrative Agent” as used in Article 9 included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender.





53

--------------------------------------------------------------------------------

 



 

(B)         Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Revolving Lenders prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2(d)(A),
or (B) that one or more of the applicable conditions specified in Article 4 is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender may, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swing Line Lender in immediately available funds.

(C)         Refinancing of Swing Line Loans.

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender's Revolving
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Loan Cap and the conditions set forth in Section 4.02.  Each Revolving
Lender shall make an amount equal to its Revolving Applicable Percentage of the
amount of such outstanding Swing Line Loan available to the Administrative Agent
in immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified by
the Swing Line Lender, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Revolving Borrowing in accordance with Section 0( )( )(0)( )( ), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 0( )( )(0)( )( ) shall be deemed payment
in respect of such participation.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2(d)(C) by
the time specified in Section 0( )( )(0)( )( ), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Revolving Loan included in the
relevant Committed Revolving Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.   A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.





54

--------------------------------------------------------------------------------

 



 

Each Revolving Lender’s obligation to make Committed Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2(d)(C) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Revolving Lender’s obligation to make Committed Revolving Loans pursuant to this
Section 2(d)(C) is subject to the conditions set forth in Section 4(b).  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(D)         Repayment of Participations.

At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10(e) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(E)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2(d) to refinance such Revolving Lender’s
Revolving Applicable Percentage of any Swing Line Loan, interest in respect of
such Revolving Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(F)          Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

(e)          Prepayments.

(A)         The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
LIBO Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) unless a Cash Dominion
Event has occurred and is continuing, any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3(e).  Each such prepayment shall be applied to the
Committed Revolving Loans of the Revolving Lenders in accordance with their
respective Applicable Percentages.





55

--------------------------------------------------------------------------------

 



 

(B)         The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000, or if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(C)         Subject to Section 2.09(b) and the satisfaction of the Payment
Conditions, the Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent and the Term Loan Agent, at any time or from time to
time, voluntarily prepay the Term Loan in whole or in part; provided that such
notice must be received by the Administrative Agent and the Term Loan Agent not
later than 11:00 a.m. three (3) Business Days prior to the date of such
prepayment of the Term Loan.  Each such notice shall specify the date and amount
of such prepayment; provided,  further, that the Borrowers shall not be required
to satisfy the Payment Conditions in connection with any voluntary prepayment of
a quarterly principal payment in respect of the Term Loan pursuant to Section
2.07(c), to the extent such voluntary prepayment is made within seven (7) days
prior to the due date for such quarterly principal payment as set forth in
Section 2.07(c).  The Term Loan Agent will promptly notify each Term Lender of
its receipt of each such notice, and of the amount of such Term Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment, together with any fees then
due hereunder or under any other Loan Document, and the payment amount specified
in such notice shall be due and payable on the date specified therein.  Each
such prepayment shall be applied to the Term Loan in inverse order of the
payments due pursuant to Section 2.07(c).

(D)         If for any reason the Total Revolver Outstandings at any time exceed
the Revolving Loan Cap as then in effect, the Borrowers shall immediately prepay
Revolving Loans, Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided,  however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(d) unless after the prepayment in full of the
Revolving Loans the Total Revolver Outstandings exceed the Revolving Loan Cap as
then in effect.

(E)          The Borrower shall prepay the Loans and Cash Collateralize the L/C
Obligations with the proceeds and collections received by the Loan Parties to
the extent so required under the provisions of Section 6(m) hereof.

(F)          The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Cash Proceeds received by a Loan Party
on account of a Prepayment Event, regardless of whether a Cash Dominion Event
then exists and is continuing.

(G)         Prepayments made pursuant to Section 2(e)(d),  (e) and (f) above,
first, shall be applied to the Swing Line Loans, second, shall be applied
ratably to the outstanding Committed Revolving Loans, third, shall be used to
Cash Collateralize the remaining L/C Obligations, fourth, shall be applied
ratably to the outstanding Term Loan in inverse order of the payments due
pursuant to Section 2.07(c), and fifth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans, the prepayment in full of all
Committed Revolving Loans outstanding at such time, the Cash Collateralization
of the remaining L/C Obligations in full, and the prepayment in full of the Term
Loan, may be retained by the Borrowers for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.

(f)           Termination or Reduction of Commitments

(A)         The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, terminate the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit or from time to time
permanently reduce the Aggregate Revolving Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than





56

--------------------------------------------------------------------------------

 



 

11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall
not terminate or reduce (A) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit.

(B)         If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

(C)         The Administrative Agent will promptly notify the Revolving Lenders
of any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2(f).  Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Revolving Lender shall be reduced by such Revolving Lender’s Revolving
Applicable Percentage of such reduction amount.  All fees (including, without
limitation, commitment fees and Letter of Credit Fees) and interest in respect
of the Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

(D)         The Term Commitment of each Term Lender shall automatically
terminate upon such Term Lender’s funding of its portion of the Term Loan.

(E)          In connection with any reduction in the Revolving Commitments prior
to the Maturity Date, if any Loan Party or any of its Subsidiaries owns any
Margin Stock, Borrowers shall deliver to the Administrative Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as the Administrative Agent shall reasonably request, in order to enable the
Agents, the Term Loan Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the FRB.

(g)          Repayment of Loans.

(A)         In addition to the payments required pursuant to Section 2.05(d),
 (e) and (f), the Borrower shall repay to the Revolving Lenders on the
Termination Date the aggregate principal amount of Committed Revolving Loans
outstanding on such date.

(B)         To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

(C)         The Borrowers shall make quarterly principal payments on the Term
Loan in the amount of $2,000,000 each, on the first day of each February, May,
August and November of each year, commencing on November 1, 2018, until the
aggregate principal amount of the Term Loan is less than or equal to
$24,000,000.  The Borrowers shall repay to the Term Lenders on the Termination
Date the aggregate principal amount of Term Loans outstanding on such date.

(h)          Interest.

(A)         Subject to the provisions of Section 2(h)(C) below, (i) each
Revolving Loan that is a LIBO Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the LIBO Rate for such Interest Period plus the Applicable Margin; (ii) each
Revolving Loan that is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.





57

--------------------------------------------------------------------------------

 



 

(B)         Subject to the provisions of Section 2.08(c) below, the Term Loan
shall bear interest on the outstanding principal amount thereof at the Term Loan
Interest Rate.

(C)         If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

If any other Event of Default exists, then the Administrative Agent may, and
upon the request of the Required Lenders (or, with respect to the Term Loan, at
the written election of the Required Term Lenders) shall, notify the Lead
Borrower that all outstanding Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate and
thereafter such Obligations shall bear interest at the Default Rate to the
fullest extent permitted by applicable Laws.

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(D)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(i)           Fees.  In addition to certain fees described in subsections (l)
and (m) of Section 2(c):

(i)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Revolving
Applicable Percentage, a commitment fee equal to 0.25% times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable monthly in
arrears on the first calendar day after the end of each month, commencing with
the first such date to occur after the Restatement Date, and on the last day of
the Availability Period.  The commitment fee shall be calculated monthly in
arrears.

(ii)          Other Fees.  The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(j)           Computation of Interest and Fees  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days
elapsed.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12, bear interest
for one day.  Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(k)         Evidence of Debt.

(A)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by the Administrative Agent in the name
of Borrowers (the “Loan Account”) in the ordinary course of business.  In
addition, each Lender may record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the





58

--------------------------------------------------------------------------------

 



 

obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Revolving Loans or Term Loan, as applicable, in addition
to such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.  Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

(B)         In addition to the accounts and records referred to in Section
2(k)(A), each Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(l)           Payments Generally; Administrative Agent’s Clawback.

(A)         General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  Subject to Section 2.14 hereof, the
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m., at the option of
the Administrative Agent, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(B)         Funding by Revolving Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the proposed date of any Borrowing of LIBO Rate Loans
(or in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Revolving Lender will not make available to
the Administrative Agent such Revolving Lender’s share of such Borrowing, the
Administrative Agent may assume that such Revolving Lender has made such share
available on such date in accordance with Section (b) (or in the case of a
Borrowing of Base Rate Loans, that such Revolving Lender has made such share
available in accordance with and at the time required by Section (b)) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Revolving Lender has not in fact made
its share of the applicable Committed Revolving Borrowing available to the
Administrative Agent, then the applicable Revolving Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Revolving Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Revolving Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Revolving Lender pays
its share of the applicable Committed Revolving Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Revolving Lender’s
Committed Loan included in such Committed Revolving Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Revolving Lender that shall have failed to make such payment to the
Administrative Agent.





59

--------------------------------------------------------------------------------

 



 

Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (B) shall be conclusive,
absent manifest error.

(C)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4(b) hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(D)         Obligations of Lenders Several.  The obligations of (x) the Term
Lenders hereunder to make the Term Loan, and (y) the Revolving Lenders hereunder
to make Committed Revolving Loans and fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder, in each case are several
and not joint.  The failure of any Term Lender to make its portion of the Term
Loan, or of any Revolving Lender to make any Committed Revolving Loan, to fund
any such participation or to make any payment hereunder on any date required
hereunder shall not relieve any other Term Lender or Revolving Lender (as
applicable) of its corresponding obligation to do so on such date, and no Term
Lender or Revolving Lender (as applicable) shall be responsible for the failure
of any other Term Lender or Revolving Lender (as applicable) to so make its
portion of the Term Loan or its Committed Revolving Loan (as applicable), to
purchase its participation or to make its payment hereunder.

(E)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(m)         Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8(c)), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8(c),  provided that:

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).





60

--------------------------------------------------------------------------------

 



 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(n)          Settlement Among Lenders

(A)         The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans), shall be computed weekly (or
more frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

(B)         The Administrative Agent shall deliver to each of the Revolving
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Revolving Loans and Swing Line Loans for the period and
the amount of repayments received for the period.  As reflected on the summary
statement, (i) the Administrative Agent shall transfer to each Revolving Lender
its Applicable Percentage of repayments, and (ii) each Revolving Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Revolving Lender, such amounts as are necessary to
insure that, after giving effect to all such transfers, the amount of Committed
Revolving Loans made by each Revolving Lender shall be equal to such Revolving
Lender’s Revolving Applicable Percentage of all Committed Revolving Loans
outstanding as of such Settlement Date.  If the summary statement requires
transfers to be made to the Administrative Agent by the Revolving Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative
Agent.  If and to the extent any Revolving Lender shall not have so made its
transfer to the Administrative Agent, such Revolving Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

(o)   Increase in Revolving Commitments.

(i)           Increase.

(1)          Request for Increase.  Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Administrative Agent (which
shall promptly notify the Revolving Lenders), the Lead Borrower may from time to
time, request an increase in the Aggregate Revolving Commitments by an amount
(for all such requests) not exceeding $50,000,000 (collectively, the “Revolving
Commitment Increases”); provided that (i) any such request for an increase shall
be in a minimum amount of $25,000,000, (ii) the Lead Borrower may make a maximum
of two such requests, and (iii) the amount of the Aggregate Revolving
Commitments, as the same may be increased pursuant to this Section 2.15(a),
shall not exceed $300,000,000 at any time.  Notwithstanding the foregoing, until
payment in full of the Term Loan, (x) the aggregate amount of Revolving
Commitment Increases shall not exceed $25,000,000, and (y) the amount of the
Aggregate Revolving Commitments, as the same may be increased pursuant to this
Section 2.15(a), shall not exceed $275,000,000 at any time.  At the time of
sending such notice, the Lead Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(2)          Revolving Lender Elections to Increase.  Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving





61

--------------------------------------------------------------------------------

 



 

Commitment and, if so, whether by an amount equal to, greater than, or less than
its Revolving Applicable Percentage of such requested increase.  Any Revolving
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment.

(3)          Notification by Administrative Agent; Additional Revolving
Lenders.  The Administrative Agent shall notify the Lead Borrower and each
Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), to the extent that
the existing Revolving Lenders decline to increase their Revolving Commitments,
or decline to increase their Revolving Commitments to the amount requested by
the Lead Borrower, the Administrative Agent, in consultation with the Lead
Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Revolving Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Revolving
Commitments requested by the Lead Borrower and not accepted by the existing
Revolving Lenders (and the Lead Borrower may also invite additional Eligible
Assignees to become Revolving Lenders) (each, an “Additional Commitment
Revolving Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Revolving Commitment of any
Additional Commitment Revolving Lender be less than $25,000,000.

(4)          Effective Date and Allocations.  If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Administrative
Agent and the Lead Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Lead Borrower and the Revolving Lenders of the
final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Revolving Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Revolving Commitment Increases, and (ii) Schedule 2.01 shall be deemed
modified, without further action, to reflect the revised Revolving Commitments
and Revolving Applicable Percentages of the Revolving Lenders.

(ii)          Conditions to Effectiveness of Revolving Commitment Increase.  As
a condition precedent to such Revolving Commitment Increase, (i) the Lead
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Revolving Commitment Increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such Revolving Commitment
Increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no Default or
Event of Default exists or would arise therefrom, (ii) the Borrowers, the
Administrative Agent, and any Additional Commitment Revolving Lender shall have
executed and delivered a Joinder to the Loan Documents in such form as the
Administrative Agent shall reasonably require; (iii) the Borrowers shall have
paid such fees and other compensation to, the Additional Commitment Revolving
Lenders as the Lead Borrower and such Additional Commitment Revolving Lenders
shall agree; (iv) the Borrowers shall have paid such arrangement fees to the
Administrative Agent as the Lead Borrower and the Administrative Agent may
agree; (v) if requested by the Administrative Agent, the Borrowers shall deliver
to the Administrative Agent and the Revolving Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrowers reasonably satisfactory to the Administrative Agent and
dated such date; (vi) the Borrowers and the Additional Commitment Revolving
Lender shall have delivered such other instruments, documents and agreements as
the Administrative Agent may reasonably have requested; (vii) no Default or
Event of Default exists; and (viii) if any Loan Party or any of its Subsidiaries
owns any Margin Stock, Borrowers shall deliver to the Administrative Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as the





62

--------------------------------------------------------------------------------

 



 

Administrative Agent shall reasonably request, in order to enable the Agents,
the Term Loan Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the FRB.  The Borrowers shall prepay any Committed
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.05) to the extent necessary to
keep the outstanding Committed Revolving Loans ratable with any revised
Revolving Applicable Percentages arising from any non-ratable increase in the
Revolving Commitments under this Section.

(iii)         Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

3. TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

(a)          Taxes.

(A)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(B)         Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (A) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(C)         Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(D)         Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(E)          Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Restatement Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered.  In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or





63

--------------------------------------------------------------------------------

 



 

the Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(v)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(vi)         duly completed copies of Internal Revenue Service Form W-8ECI,

(vii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN,

(viii)       to the extent a Recipient is not a U.S. person within the meaning
of Section 7701(a)(30) and is not the beneficial owner of payments made under
this Agreement or any Loan Document (for example, where such Recipient is a
non-U.S. partnership), (A) an IRS Form W-8IMY on behalf of itself and (B) the
relevant forms prescribed in clauses (i), (ii), (iii), (v) and (vi) of this
Section 3.01(e) that would be required of each such beneficial owner if such
beneficial owner were a Recipient, or

(ix)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(F)          Transfer of Obligations.  Notwithstanding anything to the contrary
contained herein or in any Loan Document, if a Lender sells, assigns, grants a
participation in or otherwise transfers all or part of the Obligations of the
Loan Parties to such Lender, such Lender agrees to notify the Administrative
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Loan Parties to such Lender.  To the extent of such
percentage amount, the Administrative Agent and the Borrower will treat such
Lender’s documentation provided pursuant to subsection (e) of this Section 3.01
as no longer valid. Neither the Borrower nor any other Loan Party shall make any
greater payments pursuant to this Section 3.01 as a consequence of (i) such
sale, assignment, participation or transfer or (ii) any change by a Lender of
its designated lending branch.

(G)         Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.





64

--------------------------------------------------------------------------------

 



 

(H)         FATCA.  If a payment made to a Lender under any Loan Document would
be subject to U.S. federal income withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Agent (or, in the case of a Participant, the Lender
granting the participation) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent (or,
in the case of a Participant, the Lender granting the participation) as may be
necessary for the Administrative Agent or the Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(b)          Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate
(including for purposes of determining the Term Loan Interest Rate), or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans, or to
continue its portion of the Term Loan based upon the LIBO Rate, shall be
suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, and notwithstanding anything herein to the
contrary, (i) Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans, and (ii) the Term Loan shall bear interest at a
rate per annum equal to the Base Rate plus 4.75%.  Upon any such prepayment or
conversion or change in interest calculation, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted or changed.

(c)          Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof, or the determination of the LIBO Rate
with respect to the Term Loan, that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan or portion of the Term Loan, (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan or portion of the Term
Loan, or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan or portion of the Term Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Lead Borrower and each Lender.  Thereafter,
the obligation of the Lenders to make or maintain LIBO Rate Loans or to maintain
the Term Loan based upon the LIBO Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, and notwithstanding anything herein to the
contrary, (i) the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein, and (ii) the Term Loan shall
bear interest at a rate per annum equal to the Base Rate plus 4.75%.

(d)          Increased Costs; Reserves on LIBO Rate Loans.





65

--------------------------------------------------------------------------------

 



 

(A)         Increased Costs Generally.  If any (x) Change in Law, or (y)
compliance by any Lender or the L/C Issuer with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority (including Regulation D of the
FRB), shall:

(x)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in
(including, without limitation, in respect of any Letter of Credit) by, any
Lender (except any reserve requirement reflected in the LIBO Rate) or the L/C
Issuer;

(xi)         subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Taxes imposed by way of withholding or deduction,
Indemnified Taxes or Other Taxes and amounts relating to the foregoing which
shall be governed solely and exclusively by Section 3.01, and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(xii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase, directly or
indirectly, the cost to such Lender of making or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrowers will promptly pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered, together with interest on such amount from the
date of such demand until payment in full thereof at the rate then applicable to
Base Rate Loans hereunder.

(B)        Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(C)         Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (A) or (B) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(D)         Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be,





66

--------------------------------------------------------------------------------

 



 

notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(E)          Reserves on LIBO Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

(e)          Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(i)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(iii)         any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10(m);

including any reasonably calculable loss of anticipated profits and any actual
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing,
provided such administrative charges are associated with the foregoing but not
duplicative of the compensation for such loss, cost or expense otherwise
described in this Section 3.05.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3(e), each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so
funded.  Anything to the contrary contained herein notwithstanding, neither
Administrative Agent, nor any Lender, nor any of their Participants, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues based on the LIBO Rate.

A certificate of the Administrative Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that the Administrative
Agent or such Lender is entitled to receive pursuant to this Section 3.05 shall
be conclusive absent manifest error.  Borrowers shall pay such amount to the
Administrative Agent or such Lender, as applicable, within 10 days of the date
of their receipt of such certificate.

(f)           Mitigation Obligations; Replacement of Lenders.

(A)         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3(d), or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3(a), or if any Lender gives a notice pursuant to
Section 3(b), then





67

--------------------------------------------------------------------------------

 



 

such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3(a) or 3(d), as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3(b), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(B)         Replacement of Lenders.  If any Lender requests compensation under
Section 3(d), or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3(a), the Borrowers may replace such Lender in accordance with
Section 10(m).

(g)          Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments and repayment
of the Term Loan, the Committed Revolving Loans, the Swing Line Loans and all
other Obligations hereunder.

(h)          Designation of Lead Borrower as Borrowers’ Agent.

(A)         Each Borrower hereby irrevocably designates and appoints the
Lead  Borrower as such Borrower’s agent to obtain Credit Extensions, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement.  As the disclosed principal for its agent, each
Borrower shall be obligated to each Credit Party on account of Credit Extensions
so made as if made directly by the applicable Credit Party to such Borrower,
notwithstanding the manner by which such Credit Extensions are recorded on the
books and records of the Lead Borrower and of any other Borrower.  In addition,
each Loan Party other than the Borrowers hereby irrevocably designates and
appoints the Lead  Borrower as such Loan Party’s agent to represent such Loan
Party in all respects under this Agreement and the other Loan Documents.

(B)         Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

(C)         The Lead  Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension.  Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

(a)          Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(i)           The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif ” via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Restatement Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Date) and each in form and substance satisfactory to the Administrative Agent:

(1)          executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(2)          a Note executed by the Borrowers in favor of each Lender requesting
a Note;

(3)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may





68

--------------------------------------------------------------------------------

 



 

require evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

(4)          copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(5)          a favorable opinion of each of Ballard Spahr LLP, counsel to the
Loan Parties, each addressed to the Agents, the L/C Issuer and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(6)          a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4(b)(i) and (ii) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Restatement Date after giving
effect to the transactions contemplated hereby, and (D) either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect;

(7)          evidence that all insurance required to be maintained pursuant to
the Loan Documents and all endorsements in favor of the Agents required under
the Loan Documents have been obtained and are in effect;

(8)          a payoff letter from the agent for the lenders under the Existing
Term Loan Agreement satisfactory in form and substance to the Administrative
Agent evidencing that the Existing Term Loan Agreement has been or concurrently
with the Restatement Date is being terminated, all obligations thereunder are
being paid in full, and all Liens securing obligations under the Existing Term
Loan Agreement have been or concurrently with the Restatement Date are being
released;

(9)          the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(10)        all other Loan Documents, each duly executed by the applicable Loan
Parties;

(11)        (A)         appraisals (based on net liquidation value) by a third
party appraiser acceptable to the Collateral Agent of all Inventory of the
Borrowers, the results of which are satisfactory to the Collateral Agent and (B)
a written report regarding the results of a commercial finance examination of
the Loan Parties, which shall be satisfactory to the Collateral Agent;

(12)        results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases satisfactory to the Collateral Agent are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Collateral Agent for the delivery of such termination statements and
releases have been made;





69

--------------------------------------------------------------------------------

 



 

(13)        (A)         all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent, (B) the DDA Notifications, Credit
Card Notifications, and Blocked Account Agreements required pursuant to Section
6(m) hereof, (C) control agreements with respect to the Loan Parties’ securities
and investment accounts, and (D) Collateral Access Agreements as required by the
Collateral Agent; and

(14)        such other assurances, certificates, documents, consents or opinions
as the Agents reasonably may require.

(ii)          After giving effect to (i) the first funding under the Loans, (ii)
any charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
(or deemed issued) at, or immediately subsequent to, such establishment,
Revolving Availability shall be not less than $50,000,000.

(iii)         The Administrative Agent shall have received a Borrowing Base
Certificate dated the Restatement Date, relating to the period ended as of May
19, 2018, and executed by a Responsible Officer of the Lead Borrower.

(iv)         The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since the date of the most recent financial information delivered to the
Administrative Agent.

(v)          The Administrative Agent shall have received and be satisfied with
(i) a detailed forecast for the period commencing on the Restatement Date and
ending April 30, 2019, which shall include a Revolving Availability model,
Consolidated income statement, balance sheet, and statement of cash flow, by
month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.

(vi)         There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(vii)        There shall not have occurred any default of any Material Contract
of any Loan Party.

(viii)       The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document.

(ix)         All fees required to be paid to the Administrative Agent, the Term
Loan Agent and to the Lenders on or before the Restatement Date shall have been
paid in full.

(x)          The Borrowers shall have paid all fees, charges and disbursements
of counsels to the Administrative Agent and the Term Loan Agent to the extent
invoiced prior to or on the Restatement Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute the Administrative
Agent’s or the Term Loan Agent’s, as applicable, reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by such Person
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers, the
Administrative Agent and the Term Loan Agent).

(xi)         The Administrative Agent and the Lenders shall have received an
executed Certificate of Beneficial Ownership with respect to each Borrower and
such other documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules





70

--------------------------------------------------------------------------------

 



 

and regulations, including without limitation the Patriot Act, in each case, the
results of which are reasonably satisfactory to the Administrative Agent and the
Lenders.

(xii)        No material changes in governmental regulations or policies
affecting any Loan Party or any Credit Party shall have occurred prior to the
Restatement Date.

(xiii)       There shall not have occurred any disruption or material adverse
change in the United States financial or capital markets in general that has
had, in the reasonable opinion of the Administrative Agent, a material adverse
effect on the market for loan syndications or adversely affecting the
syndication of the Loans.

Without limiting the generality of the provisions of Section 9(d), for purposes
of determining compliance with the conditions specified in this Section 4(a),
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Date specifying its
objection thereto.

(b)         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a LIBO Rate Loan Notice
requesting only continuation of LIBO Rate Loans) and each L/C Issuer to issue
each Letter of Credit is subject to the following conditions precedent:

(i)           The representations and warranties of each Loan Party contained in
Article 5 or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) to the extent that such representations
and warranties qualified by materiality, in which case they shall be true and
correct in all respects, and (iii) for purposes of this Section 4(b), the
representations and warranties contained in subsections (A), (B) and (e) of
Section 5(e) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (i), (ii) and (d), respectively, of Section 6(a).

(ii)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(iii)         The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(iv)         No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

(v)          No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a LIBO Rate Loan Notice requesting
only a continuation of LIBO Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4(b)(i) and (ii) have been satisfied on and as of the date
of the applicable Credit Extension.  The conditions set forth in this Section
4(b) are for the sole benefit of the Credit Parties but until the Required
Lenders otherwise direct the Administrative Agent to cease making Loans and the
L/C Issuer to issue Letters of Credit, the Lenders will fund their Applicable
Percentage of all Loans and participate in all Swing Line Loans and Letters of
Credit whenever made or issued, which are requested by the Lead Borrower and
which, notwithstanding the failure of the Loan Parties  to comply with the
provisions of this Article 4, agreed to by the Administrative Agent, provided,
however, the making of any such Loans or the issuance of any Letters of Credit
shall not be deemed a modification or waiver by





71

--------------------------------------------------------------------------------

 



 

any Credit Party of the provisions of this Article 4 on any future occasion or a
waiver of any rights or the Credit Parties as a result of any such failure to
comply.

5. REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

(a)          Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Restatement Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

(b)          Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Collateral Agent under the Security Documents); or (d) violate any Law.

(c)          Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

(d)          Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(e)          Financial Statements; No Material Adverse Effect.





72

--------------------------------------------------------------------------------

 



 

(A)         The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(B)         Each unaudited Consolidated and consolidating balance sheet of the
Parent and its Subsidiaries delivered pursuant to Section 6.01(b) and (c) since
the date of the audited Consolidated and consolidating financial statements most
recently delivered pursuant to Section 6.01(a), and the related Consolidated and
consolidating statements of income or operations and cash flows for the
applicable fiscal periods ended on the dates reflected in each such unaudited
balance sheet, (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05
sets forth, as of the date of such financial statements, all Material
Indebtedness of the Loan Parties and their Consolidated Subsidiaries, including
liabilities for taxes, material commitments and Material Indebtedness, in each
case to the extent not otherwise set forth in such financial statements.

(C)         Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(D)        Intentionally Omitted.

(E)        The Consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Parent and its Subsidiaries delivered
pursuant to Section 6(a)(d) will be prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

(f)           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.

(g)          No Default.  Except as disclosed on Schedule 5.07, no Loan Party or
any Subsidiary is in default under or with respect to any Material Contract or
any Material Indebtedness.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

(h)          Ownership of Property; Liens

(A)         Each of the Loan Parties and each Subsidiary thereof has good record
and marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, free and
clear of all Liens, other than Permitted Encumbrances.  Each of the Loan Parties
and each Subsidiary has good and marketable title to, valid leasehold interests
in, or valid licenses to use all personal property and assets material to the
ordinary conduct of its business.





73

--------------------------------------------------------------------------------

 



 

(B)         Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties,
together with a list of the holders of any mortgage or other Lien thereon as of
the Restatement Date.  Schedule 5.08(b)(2) sets forth the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Restatement Date.  Each of such Leases is in full force and
effect and the Loan Parties are not in default of the terms thereof.

(C)         Schedule 7.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the Restatement Date the lienholder thereof, the principal amount
of the obligations secured thereby and the property or assets of such Loan Party
or such Subsidiary subject thereto.  The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Permitted Encumbrances.

(D)         Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Restatement Date, showing as of the Restatement Date the amount, obligor or
issuer and maturity, if any, thereof.

(E)          Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the
Restatement Date, showing as of the Restatement Date the amount, obligor or
issuer and maturity thereof.

(i)           Environmental Compliance

(A)         Except as specifically disclosed in Schedule 5.09, no Loan Party or
any Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) to the Knowledge of the Senior Executive
Officers, is aware of any basis for any Environmental Liability, except, in each
case, as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(B)         Except as otherwise set forth in Schedule 5.09, (i) none of the
properties currently or formerly owned or currently operated by any Loan Party
or any Subsidiary thereof is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; (ii) there are no
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned by any Loan
Party or any Subsidiary thereof; (iii) to the Knowledge of the Senior Executive
Officers, there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof; and (iv)
Hazardous Materials have not been unlawfully released, discharged or disposed of
by any Loan Party or Subsidiary thereof on any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof.

(C)         Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

(j)           Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with insurance companies which are financially sound
and reputable to the actual knowledge of the Senior Executive Officers and which
are not Affiliates of the Loan Parties, in such amounts, with such deductibles
and covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary





74

--------------------------------------------------------------------------------

 



 

operates.  Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties as of the Restatement Date. Each insurance
policy listed on Schedule 5.10 is in full force and effect and all premiums in
respect thereof that are due and payable have been paid.

(k)          Taxes.  The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien (other than Permitted Encumbrances) has been filed and which
contest effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation.  None of the Loan Parties or
any of their Subsidiaries has received written notice of a proposed tax
assessment against any such Loan Party or Subsidiary that would, if made, have a
Material Adverse Effect.  No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement.

(l)           ERISA Compliance.

(A)         The Lead Borrower, each of its ERISA Affiliates, and each Plan is in
substantial compliance in all material respects with the applicable provisions
of ERISA, the Code and other Federal or state Laws.  Each Plan that is intended
to qualify under Section 401(a) of the Code or sponsor of such plan has received
a favorable determination, opinion or advisory letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Loan Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Sections 412 or 430 of the Code and to each Multiemployer
Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Plan.  No Lien imposed under the Code or ERISA exists to the
Knowledge of the Loan Parties or is likely to arise on account of any Plan or
Multiemployer Plan.

 

(B)         There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or, if applicable,
violation of the ERISA fiduciary responsibility rules with respect to any Plan
that has resulted or to the Knowledge of the Loan Parties could reasonably be
expected to result in a Material Adverse Effect.

(C)         (i)           No ERISA Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

(m)         Subsidiaries; Equity Interests.  The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary.  All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens except for those created under the Security
Documents.  Except as set forth in Schedule 5.13, there are no outstanding
rights to purchase any Equity Interests in any Subsidiary.  The Loan Parties
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Loan Parties have been





75

--------------------------------------------------------------------------------

 



 

validly issued, and are fully paid and non-assessable and are owned in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for those created under the Security Documents.  The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4(a) are true and correct copies of each such document, each
of which is valid and in full force and effect.  The Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent and the Lenders for
each Borrower on or prior to the Restatement Date, as updated from time to time
in accordance with this Agreement, is accurate, complete and correct as of the
date hereof and as of the date any such update is delivered.

(n)          Margin Regulations; Investment Company Act;

(A)         Neither any Loan Party nor any of its Subsidiaries owns any Margin
Stock or is engaged or will be engaged, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.  None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any Margin Stock, for the purpose of extending
credit to others for the purpose of purchasing or carrying any Margin Stock, or
for any purpose that violates the provisions of Regulation T, U or X of the
FRB.  Neither any Loan Party nor any of its Subsidiaries expects to acquire any
Margin Stock.

(B)         None of the Loan Parties, any Person Controlling any Loan Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

(o)          Disclosure.  Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(p)          Compliance with Laws.  Each of the Loan Parties and each Subsidiary
is in compliance (A) in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (B) with Sections 10.17 and
10.18.

(q)          Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Lead Borrower, no slogan or
other advertising device, product, process, method, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Lead Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.





76

--------------------------------------------------------------------------------

 



 

(r)           Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. To the Knowledge of the Senior Executive Officers,
the hours worked by and payments made to employees of the Loan Parties comply
with the Fair Labor Standards Act and any other applicable federal, state, local
or foreign Law dealing with such matters except to the extent that any such
violation could not reasonably be expected to have a Material Adverse Effect. No
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law.  All
payments due from any Loan Party and its Subsidiaries, or for which any claim
may be made against any Loan Party or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement which, in any case, could reasonably be expected to have a
Material Adverse Effect. There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition. Except as set
forth on Schedule 5.18, there are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

(s)           Security Documents

(i)           The Security Agreement creates in favor of the Collateral Agent,
for the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.  The
financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the Perfection
Certificate.  Upon such filings and/or the obtaining of “control” (as defined in
the UCC), the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person.

(ii)          When the Security Agreement (or a short form thereof) is filed in
the United States Patent and Trademark Office and the United States Copyright
Office and when financing statements, releases and other filings in appropriate
form are filed in the offices specified in Schedule II of the Security
Agreement, the Collateral Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Security Agreement) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the Restatement Date).

(t)           Solvency





77

--------------------------------------------------------------------------------

 



 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

(u)          Deposit Accounts; Credit Card Arrangements.

(A)         Annexed hereto as Schedule 5.21(a) is a list of all DDAs and Blocked
Accounts maintained by the Loan Parties as of the Restatement Date, which
Schedule includes, with respect to each DDA and each Blocked Account (i) the
name and address of the depository; (ii) the account number(s) maintained with
such depository; (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.

(B)         Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Restatement Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges for sales made by such Loan Party.

(v)          Brokers.  No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan  Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

(w)         Customer and Trade Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

(x)          Material Contracts.  Schedule 5.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Restatement
Date.  The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the Restatement
Date.  The Loan Parties are not in breach or in default in any material respect
of or under any Material Contract and have not received any notice of the
intention of any other party thereto to terminate any Material Contract.

(y)          Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(z)          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
 No Loan Party nor any of its Subsidiaries is in violation of any Sanctions.  No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  No proceeds of
any loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any applicable





78

--------------------------------------------------------------------------------

 



 

Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws by any Person
(including any Credit Party or other individual or entity participating in any
transaction).

(aa)         Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot
Act”).

(bb)        Swap Contracts.  On each date that any Swap Contract is executed by
any Provider, each Loan Party satisfies all eligibility, suitability and other
requirements under the Commodity Exchange Act and the Commodity Futures Trading
Commission regulations.

6. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6(a),  6(b), and 6(c)) cause each
Subsidiary to:

(a)          Financial Statements.  Deliver to the Administrative Agent and the
Term Loan Agent, in form and detail satisfactory to the Administrative Agent and
the Term Loan Agent:

(i)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Parent, a Consolidated and, if requested by the
Administrative Agent or the Term Loan Agent, consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated, and if so requested, consolidating statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by (i) a report and unqualified opinion
of a Registered Public Accounting Firm reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit ,and such consolidating statements to be
certified by a Responsible Officer of the Lead Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Parent and its
Subsidiaries;

(ii)          as soon as available, but in any event within 45 days after the
end of each of the Fiscal Quarters of each Fiscal Year of the Parent, a
Consolidated and, if requested by the Administrative Agent or the Term Loan
Agent, consolidating balance sheet of the Parent and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated, and if so requested,
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of the Parent’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
such period set forth in the projections delivered pursuant to Section 6(a)(d)
hereof, (B) the corresponding Fiscal Quarter of the previous Fiscal Year and (C)
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by a Responsible Officer of
the Lead Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the Consolidated financial
statements of the Parent and its Subsidiaries;





79

--------------------------------------------------------------------------------

 



 

(iii)         as soon as available, but in any event within 30 days after the
end of each of the Fiscal Months of each Fiscal Year of the Parent, a
Consolidated and, if requested by the Administrative Agent or the Term Loan
Agent, consolidating balance sheet of the Parent and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated, and if so requested,
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month, and for the portion of the Parent’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
such period set forth in the projections delivered pursuant to Section 6(a)(d)
hereof, (B) the corresponding Fiscal Month of the previous Fiscal Year and (C)
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of the Lead
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Parent and its Subsidiaries;

(iv)         as soon as available, but in any event no later than 30 days prior
to the end of each Fiscal Year of the Parent, forecasts prepared by management
of the Lead Borrower, in form satisfactory to the Administrative Agent and the
Term Loan Agent, of Consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries on a monthly basis
for the immediately following Fiscal Year (including the Fiscal Year in which
the Maturity Date occurs), and as soon as available, any significant revisions
to such forecast with respect to such following Fiscal Year.

(b)          Certificates; Other Information.  Deliver to the Administrative
Agent and the Term Loan Agent, in form and detail satisfactory to the
Administrative Agent and the Term Loan Agent:

(i)           concurrently with the delivery of the financial statements
referred to in Section 6(a)(i), a certificate of its Registered Public
Accounting Firm certifying such financial statements;

(ii)          (i) concurrently with the delivery of the financial statements
referred to in Sections 6(a)(i) and (ii) and (iii), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, and (ii)
concurrently with the delivery of the financial statements referred to in
Sections 6(a)(i) and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

(iii)         on the 15th day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), a certificate in the form of
Exhibit G (a “Borrowing Base Certificate”) showing the Revolving Borrowing Base
and the Term Loan Borrowing Base as of the close of business as of the last day
of the immediately preceding Fiscal Month (provided that the Appraised Value
applied to the Eligible Inventory set forth in each Borrowing Base Certificate
shall be the Appraised Value set forth in the most recent appraisal obtained by
the Administrative Agent pursuant to Section 6.10 hereof for the applicable
month to which such Borrowing Base Certificate relates), each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided that at any time that  an Accelerated Borrowing Base
Delivery Event has occurred and is continuing, such Borrowing Base Certificate
shall be delivered on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;

(iv)         promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;

(v)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be





80

--------------------------------------------------------------------------------

 



 

required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(vi)         the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

(vii)        as soon as available, but in any event within 30 days after the end
of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender or the Term Loan Agent through the
Administrative Agent, may reasonably specify;

(viii)       promptly after the Administrative Agent’s request therefor, copies
of all Material Contracts and documents evidencing Material Indebtedness;

(ix)         promptly after the Administrative Agent’s or any Lender’s request
therefor, (i) confirmation of the accuracy of the information set forth in the
most recent Certificate of Beneficial Ownership for each Borrower provided to
the Administrative Agent and the Lenders; (ii) a new Certificate of Beneficial
Ownership for each Borrower, in form and substance acceptable to the
Administrative Agent, when the individual(s) to be identified as a Beneficial
Owner have changed; and (iii) such information as requested pursuant to Section
10.17 hereof; and

(x)          promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent,
the Term Loan Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6(a)(i), (ii), or (iii)
or Section 6(b)(iv) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10(b); or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender, the
Administrative Agent and the Term Loan Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent, the Term Loan Agent or any Lender that requests the Lead
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent, the Term Loan
Agent or such Lender and (ii) the Lead Borrower shall notify the Administrative
Agent, the Term Loan Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrack or another similar secure electronic transmission system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) (each, a “Public Lender”).  The
Loan Parties hereby agree that they will use commercially reasonable efforts to
identify that portion of the





81

--------------------------------------------------------------------------------

 



 

Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan
Parties shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws (provided,  however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10(g)); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

(c)         Notices.  Promptly notify the Administrative Agent and the Term Loan
Agent:

(i)           of the occurrence of any Default, to the Knowledge of a Senior
Executive Officer;

(ii)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary thereof and any Governmental Authority; or (iii) the commencement
of, or any material development in, any litigation or proceeding affecting any
Loan Party or any Subsidiary thereof, including pursuant to any applicable
Environmental Laws;

(iii)         of the occurrence of any ERISA Event, to the Knowledge of a Senior
Executive Officer;

(iv)         of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

(v)          of any change in any Loan Party’s Senior Executive Officers;

(vi)         of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(vii)        of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

(viii)       of the filing of any Lien for unpaid Taxes against any Loan Party,
to the Knowledge of a Senior Executive Officer;

(ix)         of any casualty or other insured damage to any material portion of
the Collateral, to the Knowledge of a Senior Executive Officer, or the
commencement of any action or proceeding for the taking of any interest in a
material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding or if any material portion of the Collateral
is damaged or destroyed;

(x)          of the occurrence of a Cash Dominion Event; and

(xi)         of any transaction of the nature contained in ARTICLE VII hereof,
occurring after the Restatement Date, including, without limitation, (i) the
entry by a Loan Party into a Material Contract, (ii) the incurrence by a Loan
Party of Material Indebtedness, (iii) the voluntary or, to the actual knowledge
of a Senior Executive Officer, involuntary grant of any Lien upon any property
of a Loan Party; or (iv) the making of any Investments by a Loan Party.





82

--------------------------------------------------------------------------------

 



 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6(c)(i)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

(d)         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (d) no Lien has been filed
with respect thereto and (e) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agents with respect
to determining Reserves pursuant to this Agreement.

(e)          Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7(d) or 7(e); (b) take all reasonable action to maintain
all rights, privileges, permits, licenses, including all Federal firearm
licenses, and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.

(f)           Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(g)          Maintenance of Insurance.

(i)           Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and the Term Loan Agent not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts  as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent and the
Term Loan Agent.

(ii)          Cause fire and extended coverage policies maintained with respect
to any Collateral to be endorsed or otherwise amended to include, as the
insurable interest of the Loan Parties, Collateral Agent, Administrative Agent
or Credit Parties should appear, (i) a non-contributing mortgage clause
(regarding improvements to real property) and lenders’ loss payable clause
(regarding personal property), in form and substance satisfactory to the
Collateral Agent and the Term Loan Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, (ii) a provision to
the effect that none of the Loan Parties, Credit Parties or any other Person
shall be a co-insurer and (iii) such other provisions as the Collateral Agent
may reasonably require from time to time to protect the interests of the Credit
Parties.





83

--------------------------------------------------------------------------------

 



 

(iii)         Cause commercial general liability policies to be endorsed to name
the Collateral Agent as an additional insured.

(iv)         Cause business interruption policies (which may be a component of
other policies maintained by the Loan Parties in accordance with this Section
6.07) to name the Collateral Agent as a loss payee and to be endorsed or amended
to include, as the insurable interest of the Loan Parties, Collateral Agent,
Administrative Agent or Credit Parties should appear, (1) a provision that, from
and after the Restatement Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(2) a provision to the effect that none of the Loan Parties, the Administrative
Agent, the Collateral Agent or any other party shall be a co‑insurer and (3)
such other provisions as the Collateral Agent may reasonably require from time
to time to protect the interests of the Credit Parties.

(v)          Cause each such policy referred to in this Section 6.07 to also
provide that it shall not be canceled, modified or not renewed (y) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (z) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent.

(vi)         Deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

(vii)        Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Administrative Agent or the Term Loan Agent furnish the Administrative Agent and
the Term Loan Agent certificates evidencing renewal of each such policy.

(viii)       Permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby.  The Loan Parties shall pay the reasonable fees and expenses of
any representatives retained by the Collateral Agent to conduct any such
inspection.

(ix)         None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6(g).  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by any Credit Party under this Section 6(g)
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

(h)          Compliance with Laws.  Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP,  (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.18.

(i)           Books and Records; Accountants





84

--------------------------------------------------------------------------------

 



 

(A)         Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(B)         at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.

(j)           Inspection Rights

(A)         Permit representatives and independent contractors of the
Administrative Agent and the Term Loan Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, business
plan, forecasts and cash flows, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

(B)         Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of each Borrowing Base and (ii) the assets included
in each Borrowing Base and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves.  The Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such evaluations and appraisals.  Without limiting
the foregoing, the Loan Parties acknowledge that the Administrative Agent may,
in its discretion, undertake, at the Loan Parties’ expense, up to (X) one (1)
inventory appraisal and one (1) commercial finance examination in any Fiscal
Year when Revolving Availability is at all times during such Fiscal Year greater
than 35% of the Adjusted Combined Loan Cap, (Y) up to two (2) inventory
appraisals and two (2) commercial finance examinations in any Fiscal Year when
Revolving Availability is at any time during such Fiscal Year is less than or
equal to 35% of the Adjusted Combined Loan Cap but greater than 20% of the
Adjusted Combined Loan Cap, and (Z) up to three (3) inventory appraisals in any
Fiscal Year when Revolving Availability is at any time during such Fiscal Year
less than or equal to 20% of the Adjusted Combined Loan Cap.  In all events, if
the Administrative Agent has not undertaken a commercial finance examination or
an inventory appraisal within the immediately preceding nine (9) month period of
any Fiscal Year, the Term Loan Agent may, in its discretion, direct the
Administrative Agent to do so upon written notice to the Administrative
Agent.  Notwithstanding anything to the contrary contained herein, the
Administrative Agent may cause additional inventory appraisals and commercial
finance examinations to be undertaken (x) as it in its discretion deems
necessary or appropriate, at its own expense, or (y) at the expense of the Loan
Parties, at any time required by applicable Law or if a Default shall have
occurred and be continuing.

(k)          Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrowers, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, (c) for general
corporate purposes of the Loan Parties, (d) to pay in full any obligations
outstanding under the Existing Term Loan Agreement, (e) to pay in full any
obligations outstanding in respect of Subordinated Debt, in each case described
in this Section 6.11 to the extent expressly permitted under applicable Law and
the Loan Documents.

(l)           Additional Loan Parties.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and promptly thereafter (and in any
event within fifteen (15) days), cause any such





85

--------------------------------------------------------------------------------

 



 

Person (a) which is not a CFC, to (i) become a Loan Party by executing and
delivering to the Administrative Agent a Joinder to this Agreement or a
counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Collateral Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (3) and (4) of Section 4(a)(i) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i)), and
(b) if any Equity Interests or Indebtedness of such Person are owned by or on
behalf of any Loan Party, to pledge such Equity Interests and promissory notes
evidencing such Indebtedness (except that, if such Subsidiary is a CFC, the
Equity Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent.  In no event shall
compliance with this Section (l) waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section (l) if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of each Borrowing Base.

(m)         Cash Management.

(A)         On or prior to the Restatement Date (to the extent not delivered to
the Administrative Agent prior to such date):

(xiii)       deliver to the Administrative Agent originals of notifications
(each, a “Credit Card Notification”) substantially in the form attached hereto
as Exhibit H which have been executed on behalf of such Loan Party, which shall
be delivered by the Administrative Agent to such Loan Party’s Credit Card
Issuers and Credit Card Processors listed on Schedule 5.21(b); and

(xiv)       enter into a Blocked Account Agreement satisfactory in form and
substance to the Agents with each Blocked Account Bank (collectively, the
“Blocked Accounts”).

(B)         The Loan Parties shall ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account all amounts on deposit in each such DDA and all payments due
from Credit Card Issuers and Credit Card Processors.

(C)         Each Blocked Account Agreement shall require upon notice from the
Collateral Agent (it being understood that the Collateral Agent shall not
deliver any such notice prior to the occurrence of a Cash Dominion Event) the
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to the concentration account maintained by the
Collateral Agent at Wells Fargo (the “Collection Account”), of all cash receipts
and collections, including, without limitation, the following:

(xv)        all available cash receipts (x) from the sale of Inventory, and (y)
from the sale of other assets (whether or not constituting Collateral);

(xvi)       all proceeds of collections of Accounts;

(xvii)      all Net Cash Proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(xviii)     the then current contents of each DDA (net of any minimum balance,
not to exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);





86

--------------------------------------------------------------------------------

 



 

(xix)       the then current entire ledger balance of each Blocked Account (net
of any minimum balance, not to exceed $2,500.00, as may be required to be kept
in the subject Blocked Account by the Blocked Account Bank); and

(xx)        the proceeds of all credit card charges.

(D)         The Collection Account shall at all times be under the sole dominion
and control of the Collateral Agent.  The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (iii) the funds on deposit
in the Collection Account shall be applied as provided in this Agreement.  In
the event that, notwithstanding the provisions of this Section (m), any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Administrative Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Collection Account or dealt with in such other fashion as such Loan Party
may be instructed by the Administrative Agent.

(E)          Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

(F)          At the request of the Administrative Agent, the Loan Parties shall
deliver to the Administrative Agent copies of notifications (each, a “DDA
Notification”), in form and substance reasonably satisfactory to the
Administrative Agent, which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.21(a).

(G)         The Loan Parties shall cause to be maintained, with Wells Fargo or
any Affiliate thereof, the Loan Parties’ primary Cash Management Services
(including, without limitation, the Loan Parties’ concentration accounts, master
depository accounts and similar accounts (which, for clarity, shall include the
Blocked Accounts)) and primary operating accounts, other than such accounts as
the Administrative Agent may agree in its sole discretion.

(n)          Information Regarding the Collateral.

(A)         Furnish to the Administrative Agent at least thirty (30) days prior
written notice of any change in: (i) any Loan Party’s name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

(B)         Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Restatement Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same.  From time to time as may be reasonably requested by
the Administrative Agent, the Lead Borrower shall supplement each Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter arising after the Restatement Date that, if existing or occurring
on the Restatement Date, would have been required to be set forth or described
in such Schedule or as an exception to such representation or that is necessary
to correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the





87

--------------------------------------------------------------------------------

 



 

Loan Parties to undertake any actions otherwise prohibited hereunder or fail to
undertake any action required hereunder from the restrictions and requirements
in existence prior to the delivery of such updated Schedules or such revision of
a representation; nor shall any such supplement or revision to any Schedule or
representation be deemed the Credit Parties’ waiver of any Default resulting
from the matters disclosed therein.

(o)          Physical Inventories.

(A)         Cause cycle counts to be conducted consistent with current practices
reasonably satisfactory to the Collateral Agent and the Term Loan Agent with
results to be shared with Collateral Agent and the Term Loan Agent and updated
in the stock ledger timely.  If any Default or Event of Default exists, at the
discretion of the Collateral Agent, and at Borrowers’ expense, the Borrowers
shall conduct a full physical count of Inventory.  The Collateral Agent, at the
expense of the Loan Parties, may participate in and/or observe each scheduled
physical count of Inventory which is undertaken on behalf of any Loan
Party.   The Lead Borrower, within 15 days following the completion of such
inventory, shall provide the Collateral Agent and the Term Loan Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

(B)         Permit the Collateral Agent, in its discretion, if any Default or
Event of Default exists, to cause additional such inventories to be taken as the
Collateral Agent determines (each, at the expense of the Loan Parties).

(p)          Environmental Laws.

(A)         Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided,  however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

(q)          Further Assurances.

(A)         Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which any Agent may request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Loan Parties also agree to provide to the Agents, from
time to time upon request, evidence satisfactory to the Agents as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(B)         If any material assets are acquired by any Loan Party after the
Restatement Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the Security Documents upon
acquisition thereof), notify the Agents thereof, and the Loan Parties will cause
such assets to be subjected to a Lien securing the Obligations and will take
such actions as shall be necessary or shall be requested by any Agent to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section (m), all at the expense of the Loan Parties. In no event shall
compliance with this Section 6(m)(B) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section (m)(B) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of any Borrowing Base.





88

--------------------------------------------------------------------------------

 



 

(C)         Use, and cause each of the Subsidiaries to use, their commercially
reasonable efforts to obtain lease terms in any lease entered into by any Loan
Party after the date hereof not expressly prohibiting the recording in the
relevant real estate filing office of an appropriate memorandum of lease and the
encumbrancing of the leasehold interest of such Loan Party in the property that
is the subject of such lease.

(D)         (i) Upon the request of the Collateral Agent, cause each of its
customs brokers to deliver an agreement to the Collateral Agent covering such
matters and in such form as the Collateral Agent may reasonably require, as
required to protect Collateral Agent’s interest in the Eligible Inventory; and
(ii) simultaneously with the delivery to the Term Loan Agent, deliver to the
Collateral Agent an agreement covering such matters and in such form as the
Collateral Agent may reasonably require with each such customs broker for which
such an agreement has been provided to the Term Loan Agent.

(E)          (i) Upon the request of the Collateral Agent, request and use
reasonable efforts to cause any of its landlords to deliver a Collateral Access
Agreement to the Collateral Agent in such form as the Collateral Agent may
reasonably require, provided that in all events such Collateral Access Agreement
shall be furnished for each of Borrowers’ distribution centers; and (ii)
simultaneously with the delivery to the Term Loan Agent, deliver to the
Collateral Agent a Collateral Access Agreement for any location or Store for
which a Collateral Access Agreement has been provided to the Term Loan Agent.

(F)          Without limiting the other provisions of this Agreement or the
other Loan Documents (including, without limitation, any other provision of this
Section 6.17 or Section 6.20 hereof), in the event that any Real Property owned
by any Loan Party constitutes a Material Real Property (as defined in the
Security Agreement) on or after the Restatement Date, the Loan Parties shall
promptly (but in no event later than fifteen (15) days following such
constituting a Material Real Property) deliver to the Collateral Agent a duly
executed Mortgage together with all other items required pursuant to Section
6.20 with respect to such Real Estate.

(r)           Compliance with Terms of Leaseholds.  Except as otherwise
expressly permitted hereunder, make all payments and otherwise perform all
obligations in respect of all Leases of real property to which any Loan Party or
any of its Subsidiaries is a party, keep such Leases in full force and effect
and not allow such Leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent and the
Term Loan Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent and the Term Loan Agent in all respects
to cure any such default, and cause each of its Subsidiaries to do so.

(s)           Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

(t)           Real Estate.  As promptly as practicable, and in any event, not
later than 30 days after the date of acquisition (or such later date as the
Administrative Agent and the Term Loan Agent shall agree) of any fee interest in
real property having a value (together with improvements thereof) in excess of
$1,000,000, (i) execute and deliver a Mortgage, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) if requested by the Collateral Agent or the Term Loan Agent, provide the
Credit Parties with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Collateral Agent)
as well as a current ALTA survey thereof, together with a surveyor’s
certificate, and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent or the Term Loan Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and the Term Loan Agent, (iii) if





89

--------------------------------------------------------------------------------

 



 

reasonably requested by the Administrative Agent or the Term Loan Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Term Loan Agent and
(iv) if any improvement on such real property is in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent and the Term Loan Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent and the Term
Loan Agent.

(u)          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  Each Loan Party will, and will cause each of its Subsidiaries to, comply
with all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of the Loan Parties and its Subsidiaries shall implement and
maintain in effect policies and procedures designed to ensure compliance by the
Loan Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  Each of the Loan Parties shall and shall cause
their respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws.

(v)          Post-Closing Covenants.  On or before June 22, 2018, the Loan
Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, such certificates and endorsements of insurance
policies as are required pursuant to the terms of Section 6.07 hereof.

7. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

(a)          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property (excluding real property), assets or revenues, whether now owned
or hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any
Loan Party or any Subsidiary thereof as debtor; sign or suffer to exist any
security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or assets subject to an understanding or
agreement (contingent or otherwise) to repurchase such property or assets with
recourse to it or any of its Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances.

(b)          Investments.  Make any Investments, except Permitted Investments.

(c)          Indebtedness.  (a) Create, incur, assume, guarantee, suffer to
exist or otherwise become or remain liable with respect to, any Indebtedness,
except Permitted Indebtedness, (b) without limiting the provisions of clause (a)
above, create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to any Indebtedness (other than the Obligations) that
is subordinated or junior in right of payment to any other Indebtedness of the
Loan Parties, unless such Indebtedness is also subordinated or junior in right
of payment, in the same manner and to the same extent, to the Obligations, or
(c) issue Disqualified Stock.

(d)          Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have





90

--------------------------------------------------------------------------------

 



 

occurred and be continuing prior to or immediately after giving effect to any
action described below or would result therefrom:

(i)           any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

(ii)          any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into the Borrower, provided that in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person;

(iii)         in connection with a Permitted Acquisition, any Subsidiary of a
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided that (i)
the Person surviving such merger shall be a wholly-owned Subsidiary of a Loan
Party and such Person shall become a Loan Party in accordance with the
provisions of Section 6.12 hereof and (ii) in the case of any such merger to
which any Loan Party is a party, such Loan Party is the surviving Person; and

(iv)         any CFC that is not a Loan Party may merge into any CFC that is not
a Loan Party.

(e)          Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

(f)           Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect  to any action
described below or would result therefrom:

(i)           each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party; provided that no Restricted Payments shall be made to the Parent
unless reasonably contemporaneously therewith, the Parent makes a Restricted
Payment (the “Subsequent Restricted Payment”) to its stockholders in like amount
and such Subsequent Restricted Payment is expressly permitted by the terms of
this Section 7.06;

(ii)          the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(iii)         the Loan Parties may issue and sell Equity Interests provided that
(i) (A) with respect to any Equity Interests, all dividends in respect of which
are to be paid (and all other payments in respect of which are to be made) shall
be in additional shares of such Equity Interests, in lieu of cash, (B) such
Equity Interests shall not be subject to redemption other than redemption at the
option of the Loan Party issuing such Equity Interests, and (C) all payments in
respect of such Equity Interests are expressly subordinated to the Obligations,
and (ii) no Loan Party shall issue any additional Equity Interests in a
Subsidiary; and

(iv)         if the Payment Conditions are satisfied, the Parent may declare or
pay cash dividends to its stockholders.

(g)          Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Debt, except (a) as long as no Event of Default then exists or
would result therefrom, regularly scheduled or mandatory repayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (other than
Subordinated Debt), (b) [reserved], (c) certain intercompany loans and advances
between Borrowers and Guarantor to the extent mutually agreed by the





91

--------------------------------------------------------------------------------

 



 

Lead Borrower, the Administrative Agent and the Term Loan Agent, including
without limitation advances made to the Guarantor for payment of Taxes, (d)
voluntary prepayments, repurchases, redemptions or defeasances of Permitted
Indebtedness (but excluding on account of any Subordinated Debt), (e) so long as
the Payment Conditions shall have been satisfied, payments and prepayments of
interest and principal with respect to Subordinated Debt, and (f) refinancings
and refundings of such Indebtedness in compliance with Section 7.03.

(h)          Change in Nature of Business

(A)         In the case of the Parent, engage in any business or activity other
than (i) the direct or indirect ownership of all outstanding Equity Interests in
the other Loan Parties, (ii) maintaining its corporate existence, (iii)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (iv)
the execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, and (v) activities incidental to the
businesses or activities described in clauses (A) through (iv) of this Section
7(h)(A).

(B)         In the case of each of the Loan Parties, engage in any line of
business substantially different from the business conducted by the Loan Parties
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto; provided, however, retail sales through e-commerce /
internet shall not be construed as a substantially different line of business.

(i)           Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to a
transaction between or among the Loan Parties.

(j)           Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided,  however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

(k)          Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any such Margin Stock or extending credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the FRB; (b) to
make any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person; (c) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws; or (d) for purposes other than those permitted under this
Agreement.





92

--------------------------------------------------------------------------------

 



 

(l)           Amendment of Material Documents.  (a) Amend, modify or waive any
term, provision or condition of any Loan Party’s Organization Documents in a
manner materially adverse to the Credit Parties, or (b) amend, modify or waive
any term, provision or condition under any Material Contract or Material
Indebtedness (other than on account of any Permitted Refinancing Indebtedness in
respect thereof), in each case of clauses (a) and (b) to the extent that such
amendment, modification or waiver would be reasonably likely to have a Material
Adverse Effect, or (c) amend, modify or waive any term, provision or condition
of the Employee Stock Plan without the written consent of the Administrative
Agent, provided that the foregoing shall not be deemed to restrict the ability
of the Board (as defined in the Employee Stock Plan) to determine additional
Eligible Persons (as defined in the Employee Stock Plan) in accordance with the
terms of the Employee Stock Plan.

(m)         Fiscal Year.

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

(n)          Deposit Accounts; Credit Card Processors.

(i)           Open new DDAs or Blocked Accounts unless the Loan Parties shall
have delivered to the Administrative Agent appropriate DDA Notifications or
Blocked Account Agreements consistent with the provisions of Section 6(m) and
otherwise satisfactory to the Administrative Agent.

(ii)          No Loan Party shall maintain any bank accounts or enter into any
agreements with Credit Card Processors or Credit Card Issuers other than the
ones expressly contemplated herein or in Section 6(m) hereof.

(o)          Revolving Availability.

Permit Revolving Availability at any time to be less than ten percent (10%) of
the Adjusted Combined Loan Cap.

8. EVENTS OF DEFAULT AND REMEDIES

(a)          Events of Default.  Any of the following shall constitute an Event
of Default:

(i)           Non-Payment.  The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or

(ii)          Specific Covenants.  (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6(a),  6(b),
 6(c),  6(e),  6(g),  6(j),  6(k), 6(l),  6(m),  6(n),  6.22 or Article 7; or

(iii)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (i) or (ii) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 15 days; or

(iv)         Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate), or in completing any request for a
Borrowing via the Portal, shall be incorrect or misleading in any material
respect when made or deemed made (or, with respect to any





93

--------------------------------------------------------------------------------

 



 

representation, warranty, certification, or statement of fact qualified by
materiality, incorrect or misleading in any respect); or

(v)          Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $1,000,000; or

(vi)         Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 30 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(vii)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 10 days
after its issuance or levy; or

(viii)       Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$1,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(ix)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in material liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC or which would reasonably likely result in
a Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability





94

--------------------------------------------------------------------------------

 



 

under Section 4201 of ERISA under a Multiemployer Plan or which would reasonably
likely result in a Material Adverse Effect; or

(x)          Invalidity of Loan Documents.  (i)  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document and
which is not replaced with a substantially similar Lien on such Collateral; or

(xi)         Change of Control.  There occurs any Change of Control; or

(xii)        Cessation of Business.  Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action, or shall make a determination,
whether or not yet formally approved by any Loan Party’s management or board of
directors, to (i) suspend the operation of all or a material portion of its
business in the ordinary course, (ii) suspend the payment of any material
obligations in the ordinary course or suspend the performance under material
contracts in the ordinary course, (iii) solicit proposals for the liquidation
of, or undertake to liquidate, all or a material portion of its assets or Store
locations, or (iv) solicit proposals for the employment of, or employ, an agent
or other third party to conduct a program of closings, liquidations, or
“Going-Out-Of-Business” sales of any material portion of its business; or

(xiii)       Loss of Collateral.  There occurs any uninsured loss to any
material portion of the Collateral; or

(xiv)       Breach of Contractual Obligation.  Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(xv)        Indictment.  The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; or

(xvi)       Guaranty.  The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; or

(xvii)      Subordination; Intercreditor.  (i)  The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, (A) make any payment on account
of any Subordinated Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent that
such payment is permitted by the terms of the Subordination Provisions
applicable to such Subordinated Indebtedness or (B) disavow or contest in any
manner (x) the effectiveness, validity or enforceability of any of the
Subordination Provisions or the Intercreditor Provisions (as defined below), (y)
that the Subordination Provisions and the Intercreditor Provisions exist for the
benefit of the Credit Parties, or (z) that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions or the Intercreditor Provisions, as applicable;
or (iii) any intercreditor agreement or any provision thereof (the





95

--------------------------------------------------------------------------------

 



 

“Intercreditor Provisions”) shall, in whole or in part, terminate or otherwise
fail or cease to be valid and binding on, or enforceable against, any Loan
Party, the Term Loan Agent or any holder of the Term Obligations (or any Loan
Party, the Term Loan Agent or any such holder shall so state in writing); or
(iv) any provision of any intercreditor agreement shall, at any time after the
delivery of such intercreditor agreement, fail to be valid and binding, or
enforceable.

(b)          Remedies Upon Event of Default.

(i)           If any Event of Default occurs and is continuing, the
Administrative Agent may, or, at the request of the Required Lenders shall, take
any or all of the following actions:

(1)          declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

(2)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

(3)          require that the Loan Parties Cash Collateralize the L/C
Obligations; and

(4)          whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided,  however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

(ii)         Notwithstanding anything to the contrary contained herein, except
as the Required Term Lenders shall otherwise agree with respect to any action to
be taken by the Administrative Agent pursuant to this Section 8.02(b), upon the
occurrence of an Event of Default described in Section 8.01(a) or 8.01(b)
(solely as a result of a breach of Section 7.15) (any such Event of Default, a
“Specified Event of Default”), the Administrative Agent shall demand payment of
the Obligations and the Administrative Agent and the Collateral Agent shall take
any or all of the actions set forth in Section 8.02(a)(iv) and commence and
pursue such other Enforcement Actions as the Administrative Agent in good faith
deems appropriate within thirty (30) days (except with respect to Events of
Default described in Sections 8.01(a), the Administrative Agent shall take such
Enforcement Actions as it deems appropriate under the circumstances promptly
upon receipt of notice) after the date of the receipt by the Administrative
Agent of written notice executed and delivered by the Required Term Lenders or
by the Term Loan Agent on behalf of Required Term Lenders requesting that the
Administrative Agent commence Enforcement Actions (the “Term Loan Action
Notice”), provided, that, (1) such Specified Event of Default has not been
waived by the Applicable Lenders or cured, (2) in the good faith determination
of the Administrative Agent, taking an Enforcement Action is permitted under the
terms of the Loan Documents and applicable law, (3) taking an Enforcement Action
shall not result in any liability of the Administrative Agent, the Term Loan
Agent or the Lenders to any Loan Party or any other





96

--------------------------------------------------------------------------------

 



 

person, (4) the Administrative Agent shall be entitled to all of the benefits of
Sections 9.03,  9.04 and 9.14 hereof, and (5) the Administrative Agent shall not
be required to take an Enforcement Action so long as, within the period provided
above, the Administrative Agent shall, at its option, either (a) appoint the
Term Loan Agent, as an agent of the Administrative Agent for purposes of
exercising the rights of the Administrative Agent to take an Enforcement Action,
subject to the terms hereof or (b) resign as the Administrative Agent, and Term
Loan Agent shall automatically be deemed to be the successor Administrative
Agent hereunder and under the other Loan Documents for purposes hereof or
thereof, except with respect to the provisions of Article II hereof and in
connection with all matters relating to the determination of a Borrowing Base
and each of its components (including Eligible Credit Card Receivables, Eligible
Inventory, Reserves and receiving reports in respect of Collateral and
conducting field examinations and appraisals with respect to the Collateral and
similar matters).

(iii)         No remedy herein is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.

(iv)         Each of the Lenders agrees that it shall not, unless specifically
requested to do so in writing by the Administrative Agent, take or cause to be
taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Loan Party or to foreclose
any Lien on, or otherwise enforce any security interest in, or other rights to,
any of the Collateral.

(v)          Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if any Loan Party shall be subject to any
proceeding with respect to any Debtor Relief Laws:

(1)          No Revolving Lender will provide or offer to provide any DIP
Financing, with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code or other applicable Law would be Collateral), to the Loan
Parties unless (x) the terms of such DIP Financing complies with the terms and
conditions of this Agreement, including, without limitation, (a) the sum of (1)
the Total Revolver Outstandings plus (2) outstanding loans and unfunded
commitments under the DIP Financing do not exceed the sum of (A) the then
existing Revolving Loan Cap, plus (B) the Insolvency Increase Amount, and the
minimum Revolving Availability covenant set forth in Section 7.15 is satisfied
at the level provided therein (subject to any adjustment as a result of the
increase in Revolving Commitments caused by the Insolvency Increase Amount), (y)
the Administrative Agent retains its Lien on the Collateral to secure the
Obligations with respect to the Term Loan, subordinate to the DIP Financing (and
any other Lien securing any claim for diminution in value in connection
therewith), including any DIP Financing budget approved by the Administrative
Agent, but otherwise with the same priority as existed immediately prior to the
commencement of any such proceeding, and (z) the DIP Financing is subject to the
applicable rights of the Term Loan Agent under this Agreement (provided that,
for the avoidance of doubt, each of the Term Loan Agent and the Term Lenders
agrees that it will raise no objection and will not support any objection to
such DIP Financing or to the Liens securing the same (or securing any claim for
diminution in value in connection therewith) on any grounds, that meet the
foregoing conditions set forth in this clause (i) and in clause (iii) below).

(2)          The Term Loan Agent and the Term Lenders hereby agree that they
shall not (a) provide or offer to provide any DIP Financing to the Loan Parties
or (b) endorse the provision of any DIP Financing to the Loan Parties, in each
case of (a) and (b), to which Liens that are senior or pari passu in priority to
the Liens securing the Obligations are granted on the Collateral.

(3)          All adequate protection granted to the Administrative Agent in any
proceeding with respect to any Debtor Relief Laws, including all Liens granted
to the Administrative Agent in any such proceeding as adequate protection, are
intended to be for the benefit of all Credit Parties and shall be subject to the
priorities set forth in Section 8.03, subject to any court order affecting the
rights and interests of the parties hereto not in conflict with the terms
hereof. Without limiting the foregoing, subject to this Section 8.02(e), the
Term Lenders shall have the right to request the





97

--------------------------------------------------------------------------------

 



 

Administrative Agent to seek adequate protection for the Term Loan in the form
of payment of interest at the non-Default Rate on the Term Loan and
reimbursement of expenses of the Term Loan Agent, provided that the Term Lenders
may continue to accrue interest on the Term Loan at the Default Rate, subject to
any order entered in the proceeding. The Administrative Agent shall not be
required to seek such adequate protection for the Term Loan in accordance with
the immediately preceding sentence so long as the Administrative Agent shall
have appointed the Term Loan Agent as an agent of the Administrative Agent for
purposes of exercising the rights of the Administrative Agent to seek such
adequate protection.

(c)          Application of Funds.  After the exercise of remedies provided for
in Section (b) (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section (b)), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities and Obligations in respect of the Term Loan) constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article 3) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities Obligations in respect of the Term Loan) constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Revolving Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Revolving Lenders and the
L/C Issuer and amounts payable under Article 3), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Revolving Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Revolving Lenders in proportion to the amounts described in this
clause Third payable to them;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, payment to the Swing Line Lender of that portion of
the Obligations constituting accrued and unpaid interest on the Swing Line
Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Revolving Loans and other Obligations in
respect of the Revolving Loans and Letters of Credit, and fees (including Letter
of Credit Fees), ratably among the Revolving Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Revolving Loans, ratably among the Revolving Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10(d)(g), but excluding any Other Liabilities and any Obligations in
respect of the Term Loan), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them;





98

--------------------------------------------------------------------------------

 



 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, in an amount not to exceed the Bank
Products Cap, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Eleventh held by them;

Twelfth, to payment of that portion of the Obligations in respect of the Term
Loan constituting fees, indemnities, Credit Party Expenses and other amounts
(including fees, charges and disbursements of counsel to the Term Loan Agent and
amounts payable under Article 3) payable to the Term Loan Agent, in its capacity
as such;

Thirteenth, to payment of that portion of the Obligations in respect of the Term
Loan constituting indemnities, Credit Party Expenses, and other amounts (other
than principal, interest and fees) payable to the Term Lenders (including fees,
charges and disbursements of counsel to the respective Term Lenders and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Thirteenth payable to them;

Fourteenth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loan and other Obligations in respect of the
Term Loan (but not including any fees), ratably among the Term Lenders in
proportion to the respective amounts described in this clause Fourteenth payable
to them;

Fifteenth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Term Lenders in proportion to the
respective amounts described in this clause Fifteenth held by them;

Sixteenth, to payment of that portion of the Obligations arising from Bank
Products to the extent secured under the Security Documents, to the extent in
excess of the Bank Products Cap, ratably among the Credit Parties in proportion
to the respective amounts described in this clause Sixteenth payable to them;

Seventeenth, to payment of all other Obligations (including without limitation,
any fees and any Obligations arising from Cash Management Services and Bank
Products to the extent not paid pursuant to clauses Tenth and Eleventh above),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Seveneenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

(d)         Separate Claims and Separate Classifications.  Each of the Credit
Parties hereto acknowledges and agrees that because of, among other things,
their differing rights and priorities in the Collateral, the claims of the
Revolving Lenders and the Term Lenders in respect of the Collateral are
fundamentally different from each other, and the claims of the Revolving Loans
and the Term Loan in respect of any Collateral must be separately classified in
any bankruptcy or other insolvency proceeding.  To further effectuate the intent
of the parties as provided in the immediately preceding sentence, if it is held
that, in respect of any Collateral, the Revolving Loans and/or the Term Loan in
respect of such Collateral constitute only one secured claim (rather than
separate classes of secured claims), then all distributions shall be made





99

--------------------------------------------------------------------------------

 



 

as if there were separate classes of secured claims in respect of any Collateral
and, to the extent that any holder of the Revolving Loans and/or the Term Loan
receives distributions in respect of the Collateral, such distributions shall be
held in trust by the receiving party and distributed giving effect to the
foregoing.

9. ADMINISTRATIVE AGENT

(a)          Appointment and Authority.

(A)         Each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

(B)         Each of the Lenders (in its capacities as a Lender) and the Swing
Line Lender hereby irrevocably appoints Wells Fargo as Collateral Agent and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9(e) for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10(d)(C)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

(C)         Each of the Term Lenders hereby irrevocably appoints Wells Fargo to
act on its behalf as the Term Loan Agent hereunder and under the other Loan
Documents and authorizes the Term Loan Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Term Loan Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Term Loan Agent and the Term Lenders, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions.

(b)          Rights as a Lender.  The Person serving as the Administrative
Agent, the Collateral Agent or the Term Loan Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it was not the Administrative Agent, the Collateral
Agent or the Term Loan Agent, as applicable, and the terms  “Revolving Lender”,
“Revolving Lenders”, “Term Lender” or “Term Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent, the Collateral Agent or the Term Loan Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent,  the Collateral Agent or the Term Loan Agent hereunder
and without any duty to account therefor to the Lenders.

(c)          Exculpatory Provisions.  None of the Administrative Agent, the
Collateral Agent or the Term Loan Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, none of the
Administrative Agent, the Collateral Agent or the Term Loan Agent:

(i)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;





100

--------------------------------------------------------------------------------

 



 

(ii)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative
Agent, the Collateral Agent or the Term Loan Agent, as applicable, is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that none of the Administrative Agent, the
Collateral Agent or the Term Loan Agent shall be required to take any action
that, in its respective opinion or the opinion of its counsel, may expose such
Agent or Term Loan Agent to liability or that is contrary to any Loan Document
or applicable law; and

(iii)         shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or the Term Loan Agent, or any of their respective
Affiliates in any capacity.

None of the Administrative Agent, the Collateral Agent or the Term Loan Agent
shall be liable for any action taken or not taken by it (i) with the Consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent or the Term Loan Agent, as
applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10(a) and 8(b)) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

None of the Administrative Agent, the Collateral Agent or the Term Loan Agent
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Person by the Loan Parties, a Lender or
the L/C Issuer. If the Administrative Agent or the Term Loan Agent receives
notice of such Default or Event of Default, it shall promptly notify the
Administrative Agent or the Term Loan Agent, as applicable, and the Lenders
thereof in writing.  Upon the occurrence of an Event of Default, the applicable
Agent or Term Loan Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Applicable
Lenders.  Unless and until the Agents shall have received such direction, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties.  In no event
shall the Agents be required to comply with any such directions to the extent
that any Agent believes that its compliance with such directions would be
unlawful.

None of the Administrative Agent, the Collateral Agent or the Term Loan Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

(d)          Reliance by Agents and Term Loan Agent.

Each Agent and the Term Loan Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent and the Term Loan
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit.





101

--------------------------------------------------------------------------------

 



 

Each Agent and the Term Loan Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

(e)          Delegation of Duties.  Each Agent and the Term Loan Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub‑agents
appointed by such Agent and/or the Term Loan Agent.  Each Agent and the Term
Loan Agent and any such sub‑agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Agents and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent
and the Term Loan Agent.

(f)           Resignation of Agents and the Term Loan Agent.  Either Agent or
the Term Loan Agent may at any time give written notice of its resignation to
the Lenders and the Lead Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders (or, in the case of the Term Loan Agent, the
Required Term Lenders) shall have the right, in consultation with the Lead
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders (or, in the case of the Term Loan Agent, the Required Term Lenders) and
shall have accepted such appointment within 30 days after the retiring Agent or
Term Loan Agent gives notice of its resignation, then the retiring Agent or Term
Loan Agent may on behalf of the applicable Lenders and the L/C Issuer, as
applicable, appoint a successor Administrative Agent, Collateral Agent or Term
Loan Agent, as applicable, meeting the qualifications set forth above; provided
that if the Administrative Agent, the Collateral Agent or the Term Loan Agent,
as applicable, shall notify the Lead Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent or
Term Loan Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any Collateral
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or the Term Loan Agent, as
applicable, shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders (or, in the case of the Term
Loan Agent, the Required Term Lenders) appoint a successor Administrative Agent
or Term Loan Agent, as applicable, as provided for above in this Section.  Upon
the acceptance of a successor’s appointment as Administrative Agent, Collateral
Agent or Term Loan Agent, as applicable, hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Agent or Term Loan Agent, and the retiring Agent or
Term Loan Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor.  After the retiring Agent’s or Term Loan Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10(d) shall continue in effect for the benefit of such retiring Agent or
Term Loan Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent or Term Loan Agent was acting as such Agent or Term Loan Agent hereunder.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swing Line Lender and its resignation
as L/C Issuer.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing





102

--------------------------------------------------------------------------------

 



 

Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

(g)          Non-Reliance on Administrative Agent or Term Loan Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agents, the Term Loan Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents, the Term Loan Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except as provided in Section 9(l),  none of the
Agents or the Term Loan Agent shall have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of such Agent or Term Loan Agent.

(h)          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the Lead Arranger nor the Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as the
Agent, a Lender or the L/C Issuer hereunder.

(i)           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(l) and 2.03(m) as applicable, 2(i) and 10(d)) allowed in such judicial
proceeding; and

(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2(i) and 10(d).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or





103

--------------------------------------------------------------------------------

 



 

composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

(j)           Collateral and Guaranty Matters.  The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

(i)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been asserted) and
the expiration, termination or Cash Collateralization of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10(a);

(ii)          to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and

(iii)         to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9(j).  In each
case as specified in this Section 9(j), the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9(j).

(k)         Notice of Transfer.

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10(f).

(l)           Reports and Financial Statements.

By signing this Agreement, each Lender:

(i)           agrees to furnish the Administrative Agent (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Other Liabilities due or to become due to such Lender. In connection with
any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

(ii)          is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all Borrowing Base
Certificates and financial statements required to be delivered by the Lead
Borrower hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);

(iii)         expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;





104

--------------------------------------------------------------------------------

 



 

(iv)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel;

(v)          agrees to keep all Reports confidential in accordance with the
provisions of Section 10(g) hereof; and

(vi)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

(m)         Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent's request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent's instructions.

(n)          Indemnification of Agents.  The Lenders hereby agree to indemnify
the Agents, the Term Loan Agent, the L/C Issuer and any Related Party, as the
case may be (to the extent not reimbursed by the Loan Parties and without
limiting the obligations of Loan Parties hereunder), ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any Agent, the Term Loan Agent, the L/C Issuer and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by any Agent, the
Term Loan Agent, the L/C Issuer and their Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from any Agent’s, the Term Loan
Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(o)          Relation among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents and the Term Loan
Agent) authorized to act for, any other Lender.

(p)          Defaulting Lender.

(A)         Notwithstanding the provisions of Section 2.14 hereof, the
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by the Borrowers to the Administrative Agent for the
Defaulting Lender’s benefit or any proceeds of Collateral that would otherwise
be remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, the Administrative Agent shall transfer any
such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to





105

--------------------------------------------------------------------------------

 



 

the L/C Issuer, to the extent of the portion of a Letter of Credit Disbursement
that was required to be, but was not, paid by the Defaulting Lender, (iii)
third, to each Non-Defaulting Lender ratably in accordance with their Revolving
Commitments (but, in each case, only to the extent that such Defaulting Lender’s
portion of a Revolving Loan (or other funding obligation) was funded by such
other Non-Defaulting Lender), (iv) to the Cash Collateral Account, the proceeds
of which shall be retained by the Administrative Agent and may be made available
to be re-advanced to or for the benefit of the Borrowers (upon the request of
the Lead Borrower and subject to the conditions set forth in Section 4.02) as if
such Defaulting Lender had made its portion of the Revolving Loans (or other
funding obligations) hereunder, and (v) from and after the date on which all
other Obligations in respect of the Revolving Loans, Swing Line Loans and
Letters of Credit have been paid in full, to such Defaulting Lender.  Subject to
the foregoing, the Administrative Agent may hold and, in its discretion, re-lend
to the Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by the Administrative Agent for the account
of such Defaulting Lender.  Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of
Revolving Applicable Percentages in connection therewith) and for the purpose of
calculating the fee payable under Section 2.09(a), such Defaulting Lender shall
be deemed not to be a “ Revolving Lender” and such Lender’s Revolving Commitment
shall be deemed to be zero; provided, that the foregoing shall not apply to any
of the matters governed by Section 10.01(a) through (c).  The provisions of this
Section 9.16 shall remain effective with respect to such Defaulting Lender until
the earlier of (y) the date on which all of the Non-Defaulting Lenders, the
Administrative Agent, the L/C Issuer, and the Borrowers shall have waived, in
writing, the application of this Section 9.16 to such Defaulting Lender, or (z)
the date on which such Defaulting Lender pays to the Administrative Agent all
amounts owing by such Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by the Administrative Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by the Administrative
Agent pursuant to Section 9.16(b) shall be released to the Borrowers).  The
operation of this Section 9.16 shall not be construed to increase or otherwise
affect the Revolving Commitment of any Revolving Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Revolving Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by any
Borrower of its duties and obligations hereunder to the Administrative Agent,
the L/C Issuer, the Swing Line Lender, or to the Revolving Lenders other than
such Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrowers, at their
option, upon written notice to the Administrative Agent, to arrange for a
substitute Revolving Lender to assume the Revolving Commitment of such
Defaulting Lender, such substitute Revolving Lender to be reasonably acceptable
to the Administrative Agent.  In connection with the arrangement of such a
substitute Revolving Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Assumption in favor of the substitute Revolving Lender (and
agrees that it shall be deemed to have executed and delivered such document if
it fails to do so) subject only to being paid its share of the outstanding
Obligations in respect of the Revolving Loans, Swing Line Loans and Letters of
Credit (other than any Other Liabilities, but including (1) all interest, fees
(except any commitment fees or Letter of Credit Fees not due to such Defaulting
Lender in accordance with the terms of this Agreement), and other amounts that
may be due and payable in respect thereof, and (2) an assumption of its
Revolving Applicable Percentage of its participation in the Letters of Credit);
provided, that any such assumption of the Revolving Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Credit Parties’ or the Loan Parties’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.  In the
event of a direct conflict between the priority provisions of this Section 9.16
and any other provision contained in this Agreement or any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each
other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 9.16 shall
control and govern.

(B)         If any Swing Line Loan or Letter of Credit is outstanding at the
time that a Revolving Lender becomes a Defaulting Lender then:

(2)          such Defaulting Lender’s participation interest in any Swing Line
Loan or Letter of Credit shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Revolving Applicable Percentages but only to
the extent (x) the Outstanding Amount sum of all Non-Defaulting Lenders’
Revolving Credit Extensions after giving effect to such reallocation does not
exceed the total of all Non-Defaulting Lenders’ Revolving Commitments and (y)
the conditions set forth in Section 4.02 are satisfied at such time;





106

--------------------------------------------------------------------------------

 



 

(3)          if the reallocation described in clause (b)(i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s participation in any outstanding Swing Line Loans (after giving effect
to any partial reallocation pursuant to clause (b)(i) above) and (y) second,
cash collateralize such Defaulting Lender’s participation in Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (b)(i)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Administrative Agent, for so long as
such L/C Obligations are outstanding; provided, that the Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s participations in
Letters of Credit if such Defaulting Lender is also the L/C Issuer;

(4)          if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit Exposure pursuant to this Section
9.16(b), the Borrowers shall not be required to pay any Letter of Credit Fees to
the Administrative Agent for the account of such Defaulting Lender pursuant to
Section 2.03 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized;

(5)          to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;

(6)          to the extent any Defaulting Lender’s participation in Letters of
Credit is neither cash collateralized nor reallocated pursuant to this Section
9.16(b), then, without prejudice to any rights or remedies of the L/C Issuer or
any Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

(7)          so long as any Revolving Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to make any Swing Line Loan and the L/C Issuer
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender’s Revolving Applicable Percentage
of such Swing Line Loans or Letter of Credit cannot be reallocated pursuant to
this Section 9.16(b) or (y) the Swing Line Lender or the L/C Issuer, as
applicable, has not otherwise entered into arrangements reasonably satisfactory
to the Swing Line Lender or the L/C Issuer, as applicable, and the Borrowers to
eliminate the Swing Line Lender’s or L/C Issuer’s risk with respect to the
Defaulting Lender’s participation in Swing Line Loans or Letters of Credit; and

(8)          The Administrative Agent may release any cash collateral provided
by the Borrowers pursuant to this Section 9.16(b) to the L/C Issuer and the L/C
Issuer may apply any such cash collateral to the payment of such Defaulting
Lender’s Revolving Applicable Percentage of any Letter of Credit Disbursement
that is not reimbursed by the Borrowers pursuant to Section 2.03.  Subject to
Section 10.26, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(q)          Providers.  Each provider of Bank Products or Cash Management
Services (each, a “Provider”) in its capacity as such shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom the Agents
are acting.  Each Agent hereby agrees to act as agent for such Providers and, by
virtue of entering into an agreement in respect of Bank Products or Cash
Management Services (each, a “Specified Agreement”), the applicable Provider
shall be automatically deemed to have appointed each Agent as its





107

--------------------------------------------------------------------------------

 



 

agent and to have accepted the benefits of the Loan Documents.  It is understood
and agreed that the rights and benefits of each Provider under the Loan
Documents consist exclusively of such Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to the
Collateral Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Provider, by virtue
of entering into a Specified Agreement, shall be automatically deemed to have
agreed that the Administrative Agent shall have the right, but shall have no
obligation, to establish, maintain, relax, or release Bank Products Reserves and
reserves in respect of Cash Management Services and that if reserves are
established there is no obligation on the part of the Administrative Agent to
determine or insure whether the amount of any such reserve is appropriate or
not.  The Administrative Agent shall have no obligation to calculate the amount
due and payable with respect to any Other Liabilities, but may rely upon a
 written notice from the applicable Provider provided pursuant to Section
9.12(a).  In the absence of an updated written notice,  the Administrative Agent
shall be entitled to assume that the amount due and payable to the applicable
Provider is the amount last certified to the Administrative Agent by such
Provider as being due and payable (less any distributions made to such Provider
on account thereof).  Borrowers may obtain Bank Products or Cash Management
Services from any Provider, although Borrowers are not required to do so.  Each
Borrower acknowledges and agrees that no Provider has committed to provide any
Bank Products or Cash Management Services and that the providing of Bank
Products or Cash Management Services by any Provider is in the sole and absolute
discretion of such Provider.

(r)           Lead Arranger; Syndication Agent.  Notwithstanding the provisions
of this Agreement or any of the other Loan Documents, no Person who is or
becomes a Lead Arranger or a Syndication shall have any powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.

10. MISCELLANEOUS

(a)          Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided,  however, that no such amendment, waiver or consent shall:

(i)           extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8(b)) without the written Consent of
such Lender;

(ii)          as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including the Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender entitled to such payment, or (ii) any scheduled or mandatory
reduction or termination of the Aggregate Revolving Commitments hereunder or
under any other Loan Document without the written Consent of such Lender;

(iii)         as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section (a)) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
 however, that (i) only the Consent of the Required Revolving Lenders shall be
necessary to amend the definition of “Default Rate” as it applies to the
Committed Revolving Loans and the Swing Line Loans or to waive any obligation of
the Borrowers to pay interest on the Committed Revolving Loans and the Swing
Line Loans or Letter of Credit Fees at the Default Rate and (ii) only the
Consent of the Required Term Lenders shall be necessary to amend





108

--------------------------------------------------------------------------------

 



 

the definition of “Default Rate” as it applies to the Term Loan or to waive any
obligation of the Borrowers to pay interest on the Term Loan at the Default
Rate;

(iv)         as to any Lender, change Section 2(m) or Section 8(c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

(v)          change any provision of this Section 10.01 or the last sentence of
Section 4.02 without the written Consent of each Lender, or change the
definition of “Required Lenders”, “Required Revolving Lenders”, or “Required
Term Lenders”, or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
Consent of each Lender included in any such definition;

(vi)         except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

(vii)        except for Permitted Dispositions, release all or substantially all
of the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;

(viii)       except as provided in Section 2.15, increase the Aggregate
Revolving Commitments or increase the amount of the Term Loan without the
written Consent of each Lender;

(ix)         modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for which a Permitted Overadvance may remain outstanding without the written
Consent of each Lender;

(x)          except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender; and

(xi)         without the consent of the Required Revolving Lenders and the
Required Term Lenders:

(1)          amend Section 2.15 in a manner that would increase the amount of
any Revolving Commitment Increases available thereunder;

(2)          amend Section 6.01,  6.02,  6.03,  6.10,  6.11,  6.13,  6.15, any
provisions of Article VII, or Section 8.01 or 8.02, or Section 10.04;

(3)          amend the definitions of “Additional Payment Conditions”,
“Applicable Percentage”, “Appraised Value”, “Approved Fund”, “Bank Products”,
“Bank Products Reserve”, “Base Rate”, “Cash Management Services”, “Default
Rate”, “Eligible Assignee”, “Enforcement Action”, “Insolvency Increase Amount”,
“Interest Payment Date”, “LIBO Rate”, “Material Adverse Effect”, “Measurement
Period”, “Payment Conditions”, “Permitted Dispositions”, “Permitted
Overadvance”, “Restricted Payments”, “Reserves” (or any defined term included
therein), “Revolving Availability”, “Term Loan Action Notice”, “Term Loan
Reserve”, “Unintentional Overadvance”; and

(4)          amend the definitions of the terms “Revolving Borrowing Base” or
“Term Loan Borrowing Base” or any component definition thereof if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to





109

--------------------------------------------------------------------------------

 



 

the Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or Consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) no amendment, waiver or Consent
shall, unless in writing and signed by the Collateral Agent in addition to the
Lenders required above, affect the rights or duties of the Collateral Agent
under this Agreement or any other Loan Document; (v) no amendment, waiver or
Consent shall, unless in writing and signed by the Term Loan Agent in addition
to the Lenders required above, affect the rights or duties of the Term Loan
Agent under this Agreement or any other Loan Document; and (vi) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or Consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, and
(y) no provider or holder of any Bank Products or Cash Management Services shall
have any voting or approval rights hereunder (or be deemed a Lender) solely by
virtue of its status as the provider or holder of such agreements or products or
the Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or any Loan Party.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10(m);  provided that such amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by such Section
(together with all other such assignments required by the Lead Borrower to be
made pursuant to this paragraph).

(b)         Notices; Effectiveness; Electronic Communications.

(A)         Notices Generally.  Except as provided in subsection (B) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(xxi)       if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number or electronic mail address specified
for such Person on Schedule 10(b); and

(xxii)      if to any other Lender, to the address or electronic mail address
specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (B) below, shall be effective as provided in such
subsection (B).

(B)        Electronic Communications.  Notices and other communications to the
Loan Parties, the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article





110

--------------------------------------------------------------------------------

 



 

by electronic communication.  The Administrative Agent or the Lead Borrower may,
each in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(C)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided,  however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(D)         Change of Address, Etc.  Each of the Loan Parties, the Agents, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder, or, solely with
respect to communications, may change its telephone number, by notice to the
other parties hereto.  Each other Lender may change its address or telecopier
number for notices and other communications hereunder by notice to the Lead
Borrower, the Agents, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(E)          Reliance by Agents, L/C Issuer and Lenders.  The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including, without limitation, all Requests for Credit Extensions) purportedly
given by or on behalf of the Loan Parties even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Loan
Parties shall indemnify the Agents, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties (including, without limitation, pursuant to any
Requests for Credit Extensions).  All telephonic communications with the Agents
may be recorded by the Agents, and each of the parties hereto hereby consents to
such recording.

(c)          No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other





111

--------------------------------------------------------------------------------

 



 

Loan Documents are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.

(d)          Expenses; Indemnity; Damage Waiver.

(A)         Costs and Expenses.  The Borrowers shall pay all Credit Party
Expenses.

(B)         Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Agents
(and any sub-agents thereof) and their Related Parties only, the administration
of this Agreement and the other Loan Documents, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit, any bank advising or confirming a
Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(C)         Reimbursement by Lenders.  Without limiting their obligations under
Section 9(n) hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (A) or (B) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (C) are subject to the
provisions of Section 2(l)(D).

(D)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in





112

--------------------------------------------------------------------------------

 



 

connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(E)          Payments.  All amounts due under this Section shall be payable on
demand therefor.

(F)          Survival.  The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

(e)          Payments Set Aside.  To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(f)           Successors and Assigns.

(A)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10(f)(B), (ii) by way of
participation in accordance with the provisions of subsection Section 10(f)(D),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10(f)(F) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (D) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(B)         Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10(f)(B), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(xxiii)     Minimum Amounts





113

--------------------------------------------------------------------------------

 



 

in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

in any case not described in subsection (B)(xxiii)0 of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of (i) the Administrative
Agent, (ii) solely in respect of assignments of a portion of the Term Loan, the
Term Loan Agent, and (iii) so long as no Default has occurred and is continuing,
the Lead Borrower, otherwise consents (each such consent not to be unreasonably
withheld or delayed and shall be deemed given if the Lead Borrower has not
responded to a request for such consent within seven (7) Business Days);
provided,  however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(xxiv)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(xxv)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (B)(xxiii)0 of this Section and, in
addition:

the consent of the Lead Borrower (such consent not to be unreasonably withheld
or delayed and shall be deemed given if the Lead Borrower has not responded to a
request for such consent within seven (7) Business Days) shall be required
unless (1) a Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; and

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

(xxvi)     Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 payable by the party
requesting such assignment, provided,  however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (C) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible





114

--------------------------------------------------------------------------------

 



 

Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3(a),  3(d),  3(e), and (d) with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10(f)(D).

(C)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Lead
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(D)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Loan Parties or the Administrative Agent, sell participations
to any Person (other than a natural person or the Loan Parties or any of the
Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10(g) as if
such Participant was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section (a) that affects such Participant.  Subject to subsection (E) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3(a),  3(d) and 3(e) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section
10(f)(B).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10(h) as though it were a Lender, provided
such Participant agrees to be subject to Section 2(m) as though it were a
Lender.

(E)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3(a) or 3(d) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3(a) unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3(a)(E) as though it were a
Lender.

(F)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or





115

--------------------------------------------------------------------------------

 



 

assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(G)         Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(H)         Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo assigns all of its Commitment and Loans pursuant to
subsection (B) above, Wells Fargo may, (i) upon 30 days’ notice to the Lead
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Lead Borrower, Wells Fargo may resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided,  however, that no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo as L/C Issuer or Swing Line Lender, as the case may be.  If Wells Fargo
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans pursuant to Section 2.03(e)).  If Wells Fargo resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2(d)(C).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.

(g)          Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties individually (and not jointly or jointly and severally) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary





116

--------------------------------------------------------------------------------

 



 

after the Restatement Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

(h)          Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(i)           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

(j)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4(a), this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.





117

--------------------------------------------------------------------------------

 



 

(k)          Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof, except to the extent that such representations and
warranties may be revised in accordance with the terms of this Agreement.  Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.  Further, the provisions of Sections 3(a),  3(d),  3(e) and 10.04
and Article 9 shall survive and remain in full force and effect regardless of
the repayment of the Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.  In connection with the termination of this Agreement and the
release and termination of the security interests in the Collateral, the Agents
may require such indemnities and collateral security as they shall reasonably
deem necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, (y) any obligations that may thereafter arise with
respect to the Other Liabilities and (z) any Obligations that may thereafter
arise under Section (d).

(l)           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(m)         Replacement of Lenders.  If any Lender requests compensation under
Section 3(d), or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section (f)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section (f)(B)(iv);

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3(e)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3(d) or payments required to be made pursuant to
Section 3(a), such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)         such assignment does not conflict with applicable Laws.





118

--------------------------------------------------------------------------------

 



 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

(n)         Governing Law; Jurisdiction; Etc.

(A)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(B)         SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(C)         WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(D)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10(b).  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(E)          ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

(o)          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT





119

--------------------------------------------------------------------------------

 



 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(p)          No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

(q)          Patriot Act Notice.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.  In
addition, the Administrative Agent and each Lender shall have the right to
periodically conduct due diligence (including, without limitation, in respect of
information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with applicable Laws (including,
without limitation, the Patriot Act and other “know your customer” and
Anti-Money Laundering Laws), and any policy or procedure implemented by the
Administrative Agent or such Lender to comply therewith)  on all Loan Parties,
their senior management and key principals and legal and beneficial
owners.  Each Loan Party agrees to cooperate in respect of the conduct of such
due diligence and further agrees that the reasonable costs and charges for any
such due diligence by the Administrative Agent shall constitute Credit Party
Expenses hereunder and be for the account of Borrowers.





120

--------------------------------------------------------------------------------

 



 

(r)           Foreign Asset Control Regulations.  Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy
Act") or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign
Assets Control Regulations") or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b)
the Patriot Act.  Furthermore, none of the Borrowers or their Affiliates (a) is
or will become a "blocked person" as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person" or in any manner violative of any
such order.

(s)           Time of the Essence.  Time is of the essence of the Loan
Documents.

(t)           Press Releases.

Each Loan Party agrees to provide its reasonable consent to the publication by
Administrative Agent, the Term Loan Agent or any Lender of advertising material,
including any “tombstone,” press release or comparable advertising, on its
website or in other marketing materials of the Administrative Agent or the Term
Loan Agent, relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo, trademark or
other insignia.  The Administrative Agent, the Term Loan Agent or such Lender
shall provide a draft of any advertising material, “tomb stone” or press release
to the Lead Borrower at least five (5) days prior to the publication
thereof.  Upon consent from Lead Borrower (not to be unreasonably withheld or
delayed), Administrative Agent may provide to industry trade organizations and
loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.

(u)          Additional Waivers.

(A)         The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.

(B)         The obligations of each Loan Party  shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(C)         To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.





121

--------------------------------------------------------------------------------

 



 

(D)         Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Loan Party shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Loans made to another Loan Party hereunder or
other Obligations incurred directly and primarily by any other Loan Party (an
"Accommodation Payment"), then the Loan Party making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Loan Parties in an amount, for each of such other Loan
Parties, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Loan Party’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Loan Parties.  As of
any date of determination, the "Allocable Amount" of each Loan Party shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Loan Party hereunder without (a) rendering such Loan
Party "insolvent" within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act ("UFTA") or Section 2 of the
Uniform Fraudulent Conveyance Act ("UFCA"), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

(E)          Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.

(v)          No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

(w)         Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

(x)          Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.24, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.25 constitute,





122

--------------------------------------------------------------------------------

 



 

and this Section 10.24 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(y)          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)          the effects of any Bail-in Action on any such liability,
including, if applicable:

(1)          a reduction in full or in part or cancellation of any such
liability;

(2)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(3)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(z)          Amendment and Restatement.

This Agreement is an amendment and restatement of the Existing Credit Agreement,
it being acknowledged and agreed that as of the Restatement Date all obligations
outstanding under or in connection with the Existing Credit Agreement and any of
the other Loan Documents (such obligations, collectively, the “Existing
Obligations”) constitute obligations under this Agreement.  This Agreement is in
no way intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations.  With respect to (i) any date or time period occurring and
ending prior to the Restatement Date, the Existing Credit Agreement and the
other Loan Documents shall govern the respective rights and obligations of any
party or parties hereto also party thereto and shall for such purposes remain in
full force and effect; and (ii) any date or time period occurring or ending on
or after the Restatement Date, the rights and obligations of the parties hereto
shall be governed by this Agreement (including, without limitation, the exhibits
and schedules hereto) and the other Loan Documents.  From and after the
Restatement Date, any reference to the Existing Credit Agreement in any of the
other Loan Documents executed or issued by and/or delivered to any one or more
parties hereto pursuant to or in connection therewith shall be deemed to be a
reference to this Agreement, and the provisions of this Agreement shall prevail
in the event of any conflict or inconsistency between such provisions and those
of the Existing Credit Agreement.

[remainder of page intentionally left blank]

 





123

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

SPORTSMAN’S WAREHOUSE, INC., a Utah corporation, as Lead Borrower and as a
Borrower

 

 

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 

 

SPORTSMAN’S WAREHOUSE SOUTHWEST, INC., a California corporation, as a Borrower

 

 

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 

 

MINNESOTA MERCHANDISING CORP., a Minnesota corporation, as a Borrower

 

 

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC, a Delaware limited liability company, as a
Borrower

 

 

 

By:         Sportsman's Warehouse, Inc., its Sole Member

 

 

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 

 

SPORTSMAN’S WAREHOUSE DEVELOPMENT I, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

By:         Sportsman's Warehouse, Inc., its Sole Member

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 

 

SPORTSMAN’S WAREHOUSE DEVELOPMENT II, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

By:         Sportsman's Warehouse, Inc., its Sole Member

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 





124

--------------------------------------------------------------------------------

 



 

 

 

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC., a Delaware corporation, as a Guarantor

 

 

 

By:         /s/ Kevan P. Talbot

 

Name:    Kevan P. Talbot

 

Title:      Chief Financial Officer

 

 

 





125

--------------------------------------------------------------------------------

 



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as
Collateral Agent

 

 

 

By:         /s/Pete Foley

 

Name: Pete Foley

 

Title: Director

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender, as Swing Line
Lender and as L/C Issuer

 

 

 

By:         /s/Pete Foley

 

Name: Pete Foley

 

Title: Director

 

 

 





126

--------------------------------------------------------------------------------

 



 

 

[__________], as a Revolving Lender

 

 

 

By:         /s/Pete Foley

 

Name: Pete Foley

 

Title: Director

 

 





127

--------------------------------------------------------------------------------

 



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Term Loan Agent

 

 

 

By:         /s/Pete Foley

 

Name: Pete Foley

 

Title: Director

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Term Lender

 

 

 

By:         /s/Pete Foley

 

Name: Pete Foley

 

Title: Director

 

 

 

 

 

 

 



128

--------------------------------------------------------------------------------

 



Schedule 1.01(a)

BORROWERS

Sportsman’s Warehouse, Inc., a Utah corporation

Sportsman’s Warehouse Southwest, Inc., a California corporation

Minnesota Merchandising Corp., a Minnesota corporation

Pacific Flyway Wholesale, LLC, a Delaware limited liability company

Sportsman’s Warehouse Development I, LLC, a Delaware limited liability company

Sportsman’s Warehouse Development II, LLC, a Delaware limited liability company

 





 

--------------------------------------------------------------------------------

 



Schedule 1.01(b)

BORROWERS’ FISCAL CALENDAR THROUGH FISCAL YEAR 2028

 

FY09

 

FY10

 

FY11

 

FY12

 

FY13

 

End

    

End

    

End

    

End

    

End

1

5/2/2009

 

5/1/2010

 

4/30/2011

 

4/28/2012

 

5/4/2013

2

8/1/2009

 

7/31/2010

 

7/30/2011

 

7/28/2012

 

8/3/2013

3

10/31/2009

 

10/30/2010

 

10/29/2011

 

10/27/2012

 

11/2/2013

4

1/30/2010

 

1/29/2011

 

1/28/2012

 

2/2/2013

 

2/1/2014

 

 

 

 

 

 

 

 

 

 

 

FY14

 

FY15

 

FY16

 

FY17

 

FY18

 

End

 

End

 

End

 

End

 

End

1

5/3/2014

 

5/2/2015

 

4/30/2016

 

4/29/2017

 

5/5/2018

2

8/2/2014

 

8/1/2015

 

7/30/2016

 

7/29/2017

 

8/4/2018

3

11/1/2014

 

10/31/2015

 

10/29/2016

 

10/28/2017

 

11/3/2018

4

1/31/2015

 

1/30/2016

 

1/28/2017

 

2/3/2018

 

2/2/2019

 

 

 

 

 

 

 

 

 

 

 

FY19

 

FY20

 

FY21

 

FY22

 

FY23

 

End

 

End

 

End

 

End

 

End

1

5/4/2019

 

5/2/2020

 

5/1/2021

 

4/30/2022

 

4/29/2023

2

8/3/2019

 

8/1/2020

 

7/31/2021

 

7/30/2022

 

7/29/2023

3

11/2/2019

 

10/31/2020

 

10/30/2021

 

10/29/2022

 

10/28/2023

4

2/1/2020

 

1/30/2021

 

1/29/2022

 

1/28/2023

 

2/3/2024

 

 

 

 

 

 

 

 

 

 

 

FY24

 

FY25

 

FY26

 

FY27

 

FY28

 

End

 

End

 

End

 

End

 

End

1

5/4/2024

 

5/3/2025

 

5/2/2026

 

5/1/2027

 

4/29/2028

2

8/3/2024

 

8/2/2025

 

8/1/2026

 

7/31/2027

 

7/29/2028

3

11/2/2024

 

11/1/2025

 

10/31/2026

 

10/30/2027

 

10/28/2028

4

2/1/2025

 

1/31/2026

 

1/30/2027

 

1/29/2028

 

2/3/2029

 

 

 

 

 

 

 

 

 

 

 

FY29

 

FY30

 

FY31

 

FY32

 

FY33

 

End

 

End

 

End

 

End

 

End

1

5/5/2029

 

5/4/2030

 

5/3/2031

 

5/1/2032

 

4/30/2033

2

8/4/2029

 

8/3/2030

 

8/2/2031

 

7/31/2032

 

7/30/2033

3

11/3/2029

 

11/2/2030

 

11/1/2031

 

10/30/2032

 

10/29/2033

4

2/2/2030

 

2/1/2031

 

1/31/2032

 

1/29/2033

 

1/28/2034

 





 

--------------------------------------------------------------------------------

 



Schedule 1.02

EXISTING LETTERS OF CREDIT

Standby Letters of Credit

 

 

 

 

 

 

L/C Issuer

Account Party

Expiry Date

Letter of Credit Amount

Beneficiary

Letter of Credit Number

Wells Fargo Bank, National Association

Sportsman’s Warehouse Holdings, Inc.

January 3, 2019

$250,000.00

Zurich American Insurance Company

IS000023955U

Wells Fargo Bank, National Association

Sportsman’s Warehouse Holdings, Inc.

December 26, 2018

$55,000.00

Liberty Mutual Insurance Company

IS000025680U

Wells Fargo Bank, National Association

Sportsman’s Warehouse, Inc.

March 6, 2019

$350,000.00

Zurich American Insurance Company

IS0279492U

Wells Fargo Bank, National Association

Sportsman’s Warehouse, Inc.

February 22, 2019

$450,000.00

Zurich American Insurance Company

IS0387487U

Wells Fargo Bank, National Association

Sportsman’s Warehouse Holdings, Inc.

December 15, 2018

$100,000.00

Liberty Mutual Insurance Company

IS0468849U

Wells Fargo Bank, National Association

Sportsman’s Warehouse Holdings, Inc.

January 9, 2019

$300,000.00

Zurich American Insurance Company

IS0468850U

 





 

--------------------------------------------------------------------------------

 



Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

 

Lender

Revolving Commitment

Revolving Applicable
Percentage

Wells Fargo Bank, National Association

$150,000,000.00

60.000000000%

U.S. Bank National Association

$70,000,000.00

28.000000000%

PNC Bank, National Association

$30,000,000.00

12.000000000%

TOTAL

$250,000,000.00

100.000000000%

 

 

 

 

Lender

Term Commitment

Applicable Percentage
(Term Loan)

Wells Fargo Bank, National Association

$40,000,000.00

100.000000000%

TOTAL

$40,000,000.00

100.000000000%

 





 

--------------------------------------------------------------------------------

 



Schedule 5.01

LOAN PARTIES’ ORGANIZATIONAL INFORMATION

Name of Loan Party

Type of

Organization

Jurisdiction of

Organization

State

Organizational

ID Number

Federal Tax

ID Number

Sportsman’s Warehouse Holdings, Inc.

Corporation

Delaware

5432113

39-1975614

Sportsman’s Warehouse, Inc.

Corporation

Utah

991589-0142

87-0452614

Minnesota Merchandising Corp.

Corporation

Minnesota

678698-2

20-0942908

Sportsman’s Warehouse Southwest, Inc.

Corporation

California

C2888368

20-5218590

Pacific Flyway Wholesale, LLC

Limited Liability Company

Delaware

4739552

27-1088315

Sportsman’s Warehouse Development I, LLC

Limited Liability Company

Delaware

5577249

47-1518688

Sportsman’s Warehouse Development II, LLC

Limited Liability Company

Delaware

5770760

47-4830277

 





 

--------------------------------------------------------------------------------

 



Schedule 5.05

MATERIAL INDEBTEDNESS

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.06

LITIGATION

On March 12, 2014, Lead Borrower was added as a defendant to a pending
consolidated action filed in the United States District Court, Western District
of Washington, captioned as Lacey Market Place Associates II, LLC, et al. v.
United Farmers of Alberta Co-Operative Limited, et al., Case No.
2:13-cv-00383-JLR against United Farmers of Alberta Co-Operative Limited (the
seller of Wholesale Sports), Wholesale Sports, Alamo Group, LLC and Donald F.
Gaube and spouse. The amended complaint was filed by the landlords of two stores
that Lead Borrower did not assume in our purchase of assets from Wholesale
Sports. Such stores were formerly operated by Wholesale Sports in Skagit and
Thurston Counties in Washington. The amended complaint alleged breach of lease,
breach of collateral assignment, misrepresentation, intentional interference
with contract, piercing the corporate veil and violation of Washington’s
Fraudulent Transfer Act. Lead Borrower was named as a co-defendant with respect
to the intentional interference with contract and fraudulent conveyance claims.
The amended complaint sought against Lead Borrower and all defendants
unspecified money damages, declaratory relief and attorneys’ fees and costs. On
January 28, 2015, the court in the Lacey Marketplace action granted in part and
denied in part Lead Borrower’s motion for summary judgment and dismissed the
intentional interference claim against Lead Borrower, but declined to dismiss
the fraudulent transfer claim.

Trial in the Lacey Marketplace action began March 2, 2015 and concluded March 6,
2015. On March 9, 2015, the jury in the trial assessed $11.89 million against
the defendants to the action, including Lead Borrower. Lead Borrower reviewed
the decision and accrued $4.0 million in its results for the fiscal year ended
January 31, 2015 related to this matter. Lead Borrower strongly disagreed with
the jury’s verdict and filed post-trial motions seeking to have the verdict set
aside. On July 30, 2015, the court granted Lead Borrower’s motion for judgment
as a matter of law. Based on the court’s most recent judgment in its favor on
July 30, 2015, Lead Borrower determined that the likelihood of loss in this case
is not probable, and, as such, Lead Borrower reversed the previous accrual of
$4.0 million in its results for the fiscal year ended January 30, 2016. Both
United Farmers of Alberta Co-Operative Limited, a co-defendant, and the
plaintiff appealed the court’s summary judgment ruling against the tortious
interference claim, and the July 30, 2015 ruling setting aside the jury verdict,
to the appellate court. The oral argument for the appeal was conducted on
December 5, 2017 and on December 21, 2017 the Ninth Circuit affirmed summary
judgment in favor of Lead Borrower on the tortious interference claim, but
reversed the District Court’s grant of summary judgment as a matter of law to
Lead Borrower on the Uniform Fraudulent Transfer Act claim, and remanded the
matter for retrial on the remaining claims.  Lead Borrower will continue to
vigorously defend the UFTA claim in the retrial.

Note: The above-described disclosure was inadvertently omitted from the prior
Credit Agreement schedules and is included as part of the Restated and Amended
Credit Agreement schedules to correct that prior omission.





 

--------------------------------------------------------------------------------

 



Schedule 5.07

DEFAULTS

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.08(b)(1)

OWNED REAL ESTATE

 

 

 

 

 

 

Loan Party

Store

No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0119

41 W. 84th Avenue Thornton, CO 80260

Adams

N/A

Out parcel

Sportsman’s Warehouse, Inc.

0242

3325 34th Street W Williston, ND 58801

Williams

N/A

Home

 





 

--------------------------------------------------------------------------------

 



Schedule 5.08(b)(2)

LEASED REAL ESTATE

 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0000

7035 South High Tech Drive, Suite 200

Midvale, UT 84047

Salt Lake

California Avenue Farm Management LLC

Headquarters

Pacific Flyway Wholesale, LLC

0003

1630 South 5070 West Salt Lake City, UT 84104

Salt Lake

Landmark 6, LLC

Warehouse

Pacific Flyway Wholesale, LLC

0003

1730 South 5200 West Salt Lake City, UT 84104

Salt Lake

Landmark 6, LLC

Warehouse (Bunker)

Sportsman’s Warehouse, Inc.

0102

1075 South University Ave.

Provo, UT 84601-5953

Utah

CIII, MSCI 2007-HQ11;East Bay

Store

Sportsman’s Warehouse, Inc.

0103

1137 West Riverdale Road Riverdale, UT 84405-3722

Weber

Cole MT Riverdale UT, LLC

Store

Sportsman’s Warehouse, Inc.

0104

3797 East Fairview Ave.

Meridian, ID 83642-5803

Ada

GS II Meridian CrossRoads LLC

Store

Sportsman’s Warehouse, Inc.

0105

2909 South 25th East Ammon, ID 83406

Bonneville

William H Ziering

Store

Sportsman’s Warehouse, Inc.

0106

1675 Rocky Mountain Ave.

Loveland, CO 80538-8705

Larimer

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0108

2464 US Highway 6 & 50, Suite A

Grand Junction, CO 81505¬1138

Mesa

Grand Mesa Center LLC

Store

Sportsman’s Warehouse, Inc.

0114

165 West 7200 South Midvale, UT 84047-3722

Salt Lake

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0117

19205 North 27th Ave. Phoenix, AZ 85027-5034

Maricopa

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0118

1940 Bridgeview Blvd. Twin Falls, ID 83301-3079

Twin Falls

Base Jumper LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0119

11 West 84th Ave. Thornton, CO 80260-4801

Adams

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0120

921 SE Oralabor Road Ankeny, IA 50021-3923

Polk

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0121

8681 Old Seward Highway Anchorage, AK 99515-2017

Anchorage Borough

ANC Hawkins

Store

Sportsman’s Warehouse, Inc.

0123

3306 Kietzke Lane

Reno, NV 89502-4704

Washoe

Kietzke Plaza LLC

Store

Sportsman’s Warehouse, Inc.

0126

1450 Renaissance Blvd. NE

Albuquerque, NM 87107-7008

Bernalillo

Kenneth Donald Knievel

Store

Sportsman’s Warehouse, Inc.

0132

3945 West Costco Drive Marana (Tucson), AZ 85741

Pima

Hawkins Properties

Store

Sportsman’s Warehouse, Inc.

0137

4120 East 2nd Street Casper, WY 82609-2319

Natrona

GRH Casper LLC

Store

Sportsman’s Warehouse, Inc.

0138

555 North Chelton Road Colorado Springs, CO 80909¬5217

El Paso

Spirit Master Funding X, LLC

Store

Sportsman’s Warehouse, Inc.

0139

1750 South Greenfield Road Mesa, AZ 85206-3481

Maricopa

Spirit SPE Portfolio 2012-4, LLC

Store

Sportsman’s Warehouse, Inc.

0145

423 Merhar Avenue Fairbanks, AK 99701-3166

Fairbanks North Star Borough

Cascade Blvd Center LLC

Store

Sportsman’s Warehouse, Inc.

0148

2957 East 850 North, St. George, UT 84790

Washington

Miller Properties St. George LLC

Store

Sportsman’s Warehouse Southwest, Inc. (an assignee of Sportsman’s Warehouse,
Inc.)

0149

6640 Lonetree Blvd. Rocklin, CA 95765

Placer

MGP X Properties LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0152

6241 Perimeter Drive, Suite 101

Chattanooga, TN 37421

Hamilton

G and M Chattanooga GP

Store

Sportsman’s Warehouse, Inc.

0155

476 Piney Grove Road Columbia, SC 29210

Lexington

Boise Spectrum LLC

Store

Sportsman’s Warehouse, Inc.

0158

1710 Delta Waters Road Medford, OR 97504

Jackson

Crater Lake Venture

Store

Sportsman’s Warehouse, Inc.

0159

1901 East Parks Highway Wasilla, AK 99654

Matanuska- Susitna Borough

GRH Jenks LLC

Store

Sportsman’s Warehouse, Inc.

0163

2200 War Admiral Way Suite 140 Lexington, KY

Fayette

War Admiral Place LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0176

1590 Gateway Blvd Fairfield, CA 94533-6901

Solano

DeMartini/Gateway LLC

Store

Sportsman’s Warehouse, Inc.

0177

4715-A New Center Drive Wilmington, NC 28405-3460

New Hanover

Brixmor New Centre LP

Store

Sportsman’s Warehouse, Inc.

0178

889 South Main Street Cedar City, UT 84720-3516

Iron

ACS Cedar South UT, LLC

Store

Sportsman’s Warehouse, Inc.

0179

1020 North Stratford Road, Suite D

Moses Lake, WA 98837-1573

Grant

ML 96000, LLC

Store

Sportsman’s Warehouse, Inc.

0180

5200 Gateway Drive Morgantown, WV 26501-1104

Monongalia

Chaplin Hill LLC

Store

Sportsman’s Warehouse, Inc.

0181

1038 South Castle Dome Ave.

Yuma, AZ 85365

Yuma

WCC Properties, LLC

Store

Sportsman’s Warehouse, Inc.

0182

5125 N Elizabeth Street Pueblo, CO 81008

Pueblo

AZ EDU Properties, LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0183

1650 West Visalia Parkway

Visalia, CA 93277

Tulare

DBO Development No. 33

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse Southwest, Inc.

0184

3456 Broadway

Eureka, CA 95503

Humbolt

Bay Shore Mall, LP

Store

Sportsman’s Warehouse, Inc.

0185

505 SE Everett Mall Way Everett, WA 98208

Snohomish

Greentree Plaza 06 A, LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0186

10536 Trinity PK Stockton, CA 95219

San Joaquin

Excel Stockton LP

Store

Sportsman’s Warehouse, Inc.

0187

701 Marks Street

Henderson, NV 89014-8601

Clark

Sunmark Property, LLC

Store

Sportsman’s Warehouse, Inc.

0188

15118 East Indiana Ave.

Spokane Valley, WA 99216-1832

Spokane

Market Pointe I, LLC

Store

Sportsman’s Warehouse, Inc.

0189

1638 West Poplar Street

Walla Walla, WA 99362

Walla Walla

Zelman Walla Walla, LLC

Store

Sportsman’s Warehouse, Inc.

0190

524 East Brundage Lane

Sheridan, WY 82801

Sheridan

DND Properties, LLC

Store

Sportsman’s Warehouse, Inc.

0191

3797 Clemson Blvd.

Anderson, SC 29621

Anderson

Seritage KMT Finance LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0192

111 Ranch Drive

Milpitas, CA 95035

Santa Clara

TMS McCarthy LLP

Store

Sportsman’s Warehouse, Inc.

0193

3420 124th Ave. NW

Coon Rapids, MN 55433

Anoka

IRC Riverdale Commons L.L.C.

Store

Sportsman’s Warehouse, Inc.

0201

2323 North Reserve Street Missoula, MT 59808-1327

Missoula

Gateway Limited Partnership

Store

Sportsman’s Warehouse, Inc.

0202

2990 North Sanders Street Helena, MT 59601

Lewis and Clark

GRH Jenks LLC

Store

Sportsman’s Warehouse, Inc.

0203

2214 Tschache Lane Bozeman, MT 59715

Gallatin

Stoneridge Partners LLC

Store

Sportsman’s Warehouse, Inc.

0204

9401 SE 82nd Ave. Portland (Clackamas), OR 97086

Clackamas

ROIC Oregon, LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0205

1260 Lancaster Drive SE Salem, OR 97317

Marion

Hull Resources LP

Store

Sportsman’s Warehouse, Inc.

0206

63492 Hunnell Road

Bend, OR 97703

Deschutes

Spirit Master Funding V, LLC

Store

Sportsman’s Warehouse, Inc.

0207

6603 West Canal Drive Kennewick, WA 99336-7810

Benton

SW Kennewick LLC

Store

Sportsman’s Warehouse, Inc.

0208

11505 NE Fourth Plain Road

Vancouver, WA 98662

Clark

BRE DDR Crocodile Orchard Market Center LLC

Store

Sportsman’s Warehouse, Inc.

0209

9577 Ridgetop Blvd., N.W., Suite 150 Silverdale, WA 98383-8500

Kitsap

Alamo Silverdale, LLC

Store

Sportsman’s Warehouse, Inc.

0210

1405 South 348th Street Federal Way, WA 98003

King

Fana Federal Way Crossings LP

Store

Sportsman’s Warehouse, Inc.

0211

130 marathon Way Southaven, MS 38671-8121

De Soto

SW MS LLC

Store

Sportsman’s Warehouse, Inc.

0212

44402 Sterling Highway Soldotna, AK 99669-8033

Kenai Peninsula Borough

Spirit Master Funding VIII, LLC

Store

Sportsman’s Warehouse, Inc.

0213

120 31st Avenue SE, Suite G

Puyallup, WA 98374-1204

Pierce

Spire South Hill LP

Store

Sportsman’s Warehouse Southwest, Inc.

0221

1659 Hilltop Drive Redding, CA 96002-0240

Shasta

LEJ Properties, LLC

Store

Sportsman’s Warehouse, Inc.

0222

5647 Centennial Center Blvd.

Las Vegas, NV 89149-7104

Clark

KRG Las Vegas Centennial Gateway, LLC

Store

Sportsman’s Warehouse, Inc.

0223

3550 Ferncliff Avenue N.W.

Roanoke, VA 24017

Roanoke

GWC Virginia Properties, LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0224

16865 North Market Place Blvd.

Nampa, ID 83687-5140

Canyon

Trade Zone Associates, LLC & Mabury Village

Store

Sportsman’s Warehouse, Inc.

0225

4905 East Main Street Farmington NM 87402-8657

San Juan

Hawkins-Smith & Christensen LLC

Store

Sportsman’s Warehouse, Inc.

0226

2002 Thain Grade Lewiston, ID, 83501-4105

Nez Perce

McCann Ranch & Livestock Co.

Store

Sportsman’s Warehouse, Inc.

0227

3745 East Lincoln Way Cheyenne, WY 82001-6300

Laramie

LRS soma Investment Group LLC

Store

Sportsman’s Warehouse, Inc.

0228

99 East 1400 North

Logan, UT 84341

Cache

Black Sheep LLC

Store

Sportsman’s Warehouse, Inc.

0229

1443 South Carson Street Carson City, NV 89701-5227

Carson City

The Carrington Company

Store

Sportsman’s Warehouse, Inc.

0230

18645 NW Tanasbourne Drive

Hillsboro, OR 97124-7129

Washington

Tanasbourne Retail Center, LLC

Store

Sportsman’s Warehouse, Inc.

0231

611 Valley Mall Parkway  East Wenatchee, WA 98802-4897

Douglas

VCG-Wenatchee Valley Mall, LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0232

765 East Ave.,

Suite 170

Chico, CA 95926

Butte

North Valley Mall, LLC

Store

Sportsman’s Warehouse Southwest, Inc. 

0233

2344 Sunrise Blvd.

Rancho Cordova, CA 95670-4343

Sacramento

Conrad Rivergate, LLC

Store

Sportsman’s Warehouse, Inc.

0234

2015 West Highway 40 Vernal, UT 84078-4501

Uintah

Gardner Towne Center, LLC

Store

Sportsman’s Warehouse, Inc.

0235

321 Three Rivers Drive Kelso, WA 98626-3100

Cowlitz

Three Rivers Mall LLC

Store

Sportsman’s Warehouse, Inc.

0236

760 Yellowstone Ave. Pocatello, ID 83201-4407

Bannock

FARB, LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0237

6720 North Division Street Spokane, WA 99208-3942

Spokane

Douglass Properties

Store

Sportsman’s Warehouse Southwest, Inc.

0238

8468 North Friant Road Fresno, CA 93720

Fresno

Fresno 40 LP

Store

Sportsman’s Warehouse, Inc.

0239

2231 East Route 66 Flagstaff, AZ 86004-4073

Coconino

Sunmark Centers, LLC

Store

Sportsman’s Warehouse, Inc.

0240

1276 South US 189

Heber City, UT 84032

Wasatch

Boyer Heber City LLC

Store

Sportsman’s Warehouse, Inc.

0241

1863 Avalon Street Klamath Falls, OR 97603

Klamath

Argo Klamath Two, LLC

Store

Sportsman’s Warehouse, Inc.

0242

925 32ns Ave. West

Williston, ND 58801

Williams

Spirt Master Funding X, LLC

Store

Sportsman’s Warehouse, Inc.

0243

3910 River Point Parkway Sheridan, CO 80110-3315

Arapahoe

Weingarten Sheridan, LLC

Store

Sportsman’s Warehouse, Inc.

0244

4421 South White Mountain, Suite B

Show Low, AZ 85901-7721

Navajo

Show Low Yale Casitas LLC

Store

Sportsman’s Warehouse, Inc.

0245

1351 Waverly Drive SE Albany, OR 97322-7076

Linn

GRH Albany, LLC

Store

Sportsman’s Warehouse, Inc.

0246

10462 South River Heights Drive

South Jordan, UT 84095

Salt Lake

PRC A, LLC

Store

Sportsman’s Warehouse Southwest, Inc.

0247

5195 Redwood Drive Rohnert Park, CA 94928

Sonoma

5195 Redwood Drive, LLC

Store

Sportsman’s Warehouse, Inc.

0248

8745 Glacier Highway, Suite 105

Juneau, AK 99801

Juneau

Loveless-Tollefson Properties

Store

Sportsman’s Warehouse, Inc.

0249

2122 NW Stewart Parkway

Roseburg, OR 97471

Douglas

Roseburg Valley Malll

Store

Sportsman’s Warehouse, Inc.

0250

300 Kensington Blvd.

Slidell, LA 70458

St. Tammany Parish

WKHoldings, LLC

Store

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Loan Party/Tenant

Store No.

Location

County

Landlord Name

Type of Location

Sportsman’s Warehouse, Inc.

0251

2230 North Telshor Blvd.

Las Cruces, NM 88011-8227

Dona Ana

GRH Las Cruces LLC

Store

Sportsman’s Warehouse, Inc.

0252

10145 West McDowell Road Avondale, AZ 85392

Maricopa

Palo Brea Enterprises, LLC

Store

Sportsman’s Warehouse, Inc.

0253

1761 East Hwy 69 #26 Prescott, AZ 86301

Yavapai

Yavapai Prescott Indian Tribe

Store

Sportsman’s Warehouse, Inc.

0254

1567 Dewar Drive

Rock Springs, WY 82901

Sweetwater

Commerce Centre, LLC

Store

Sportsman’s Warehouse, Inc.

0255

91 Town Center Drive Gillette, WY 82718

Campbell

TC5, LLC

Store

 





 

--------------------------------------------------------------------------------

 



Schedule 5.09

ENVIRONMENTAL MATTERS

Thornton, Colorado Property:  In 2003, Lead Borrower purchased the parcel upon
which the Thornton Sportsman’s Warehouse store is now located (“Store
Parcel”).  (Lead Borrower has since sold the Store Parcel and leases it back for
the store operations.)  In 2009, Lead Borrower purchased (and remains the fee
owner of) an outlot adjacent to the Store Parcel (“Outlot”).

Both the Store Parcel and the Outlot were the subject of a remediation plan
filed by Chevron Texaco, the former owner of the Outlot, upon which a gas
station was previously located.  The remediation plan was required by reason of
petroleum contamination occurring on the Outlot.  The Division of Oil and Public
Safety of the Colorado Department of Labor and Employment (“OPS”) agreed to a
plan of natural attenuation with regular monitoring well reporting, which
agreement preceded Lead Borrower’s purchase of the Store Parcel in 2003.  Prior
to the purchase of the Store Parcel, Lead Borrower received a No Action
Determination as to the Store Parcel, which NAD was issued because the liability
for the contamination on the Store Parcel rested with Chevron.  In the 2003
purchase negotiations, Lead Borrower received the option to purchase the Outlot.

In 2009, OPS issued Chevron a No Further Action Determination as to the Outlot,
however, the Outlot remains subject to the restriction that any use must be
approved by OPS, as noted in the 2009 No Action Determination.  As of the 2009
NFA determination, Chevron was no longer obligated to continue monitoring well
reporting.  However, certain contamination remains present in the groundwater
generating from the Outlot.  Lead Borrower exercised its right to purchase the
Outlot in 2009.  Neither Lead Borrower nor Chevron have any obligation to
further remediate or monitor either the Store Parcel or the Outlot.

However, any use of the Outlot is limited by the conditions arising from the
remaining groundwater contamination, as indicated in the 2009 No Action
letter.  Lead Borrower currently has entered into a contract for the sale of the
Outlot and has advised the purchaser that an owner or user of the Outlot would
need to obtain OPS’s approval for any construction and use.  OPS’s approval may
be conditioned upon certain construction requirements for the Outlot and uses
may be limited to non-petroleum related activities.

The reports available to Lead Borrower that describe the environmental condition
of the Store Parcel and the Outlot are as follows:

Location

Assessment Entity

Date

Thornton,  CO

ERO Resources Corp

1740 High Street

Denver,  CO 80218

June,  1996

Thornton,  CO

Environmental Resources Mgmt

8980 S Willow Drive

Greenwood Village,  CO  80111

May,  2003

Thornton,  CO

GaiaTech
3343 Peachtree Road NE
Atlanta GA 30326

May,  2007

 

Note:  The above-described narrative regarding the Store Parcel and the Outlot
was inadvertently omitted from prior Credit Agreement schedules and is included
as part of the Restated and Amended Credit Agreement schedules to correct that
prior omission.





 

--------------------------------------------------------------------------------

 



Schedule 5.10

INSURANCE

[See next page]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Policy Description

Insurer

Broker

Policy Number

Expiration

Date

Directors & Officers

Great American Insurance Co.

Diversified Insurance/Carpenter Moore

NSP2380810

4/16/2018

Directors & Officers

Traveler Casualty and Surety Company of America

Diversified Insurance/Carpenter Moore

106501434

4/16/2018

Directors & Officers

Illinois National Insurance – Side-A Only Excess

Diversified Insurance/Carpenter Moore

013519315

4/16/2018

Employment Practices

Paragon International Insurance Brokers Ltd./Lloyd‘s of London

Diversified Insurance/Carpenter Moore

B0146ERUSA1800530

4/16/2018

Fiduciary

Great American

Diversified Insurance/Carpenter Moore

FDP6661281

4/16/2018

Worker’s Compensation

American Zurich Insurance Company

Lockton Companies

WC 013942103

11/1/18

General Liability

Liberty Mutual Fire Insurance Co.

Lockton Companies

TB2-661-066686-027

11/1/18

Property

Affiliated FM

Lockton Companies

EQ990

11/1/18

Umbrella

National Union Fire Ins of Pittsburgh, Pa.

Lockton Companies

BE 20580813

11/1/18

Umbrella

Ohio Casualty Insurance Company

Lockton Companies

ECO (18) 55814728

11/1/18

XS Quake

Shared coverage between QBE Specialty Insurance Company and General Security
Indemnity Company of Arizona

Lockton Companies

ESE 1585800 (QBE) TR00014860407817 (General Security)

11/1/18

Auto

First Liberty Insurance corp.

Lockton Companies

AS5-661-066686-017

11/1/18

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Ocean Cargo

Lloyds of London/Falvey Cargo Underwriting, LTD

Lockton Companies

MC-10123

11/1/18

Crime

National Union Fire of Insurance Company of Pittsburgh, Pa.

Lockton Companies

025885498

11/1/18

Network Security

Syndicate 2623/623 at Lloyd’s

Lockton Companies

W172D8170401

11/1/18

 





 

--------------------------------------------------------------------------------

 



Schedule 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

 

 

 

 

 

 

 

 

Name of Loan Party

Name of Issuer

Type of

Organization

Class of

Capital Stock

Certificate No.(s)

Number of

Shares or

Equity

Interests

Percentage of

Outstanding

Shares or

Equity

Interests

Par Value

Sportsman’s Warehouse Holdings, Inc.

Sportsman’s Warehouse, Inc.

Corporation

Common
Stock

1

100 shares

100%

$0.01 par value

Sportsman’s Warehouse Holdings, Inc.

Minnesota Merchandising Corp.

Corporation

Common
Stock

1

100 shares

100%

$0.01 par value

Sportsman’s Warehouse, Inc.

Sportsman’s Warehouse Southwest, Inc.

Corporation

Common
Stock

1

100 shares

100%

$0.01 par value

Sportsman’s Warehouse, Inc.

Pacific Flyway Wholesale, LLC

Limited liability company

Percentage
interests

N/A

100% of percentage interests

100%

N/A

Sportsman’s Warehouse, Inc.

Sportsman’s Warehouse Development I, LLC

Limited Liability Company

Percentage
interest

N/A

100% of percentage interests

100%

N/A

Sportsman’s Warehouse, Inc.

Sportsman’s Warehouse Development II, LLC

Limited Liability Company

Percentage
interest

N/A

100% of percentage interests

100%

N/A

 





 

--------------------------------------------------------------------------------

 



 

Schedule 5.17

INTELLECTUAL PROPERTY MATTERS

 

None.





 

--------------------------------------------------------------------------------

 



 

Schedule 5.18

LABOR MATTERS

Plan/Agreement/Arrangements:

1.KPT Employment Agreement dated March 25, 2016, extended by Kevan Talbot
Employment Extension dated December 6, 2016

2.John Barker Signed Contract, dated March 21, 2017.

3.Sportsman’s Warehouse Holdings, Inc. 2013 Employee Stock Plan.

 

Complaints/Claims:

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.21(a)

DDAs AND BLOCKED ACCOUNTS

U.S. Bank National Association

One US Bank Plaza

7th & Washington

St. Louis, Missouri 63101

 

 

 

 

Loan Party

Account Number

Account Type

Sportsman’s Warehouse, Inc.

 

Concentration Account

 

 

Controlled Disbursement

 

 

Main Operating Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 





 

--------------------------------------------------------------------------------

 



 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Sportsman’s Warehouse Payroll

 

 

Health Insurance

 

 

Flex Spending

 

 

Flex Spending 2

 

 

401K Savings Plan

 

 

Health Insurance

 

 

Focus Card

Sportsman’s Warehouse Holdings, Inc.

 

Operating Account

Pacific Flyway Wholesale, LLC

 

Collateral (Depository)

 

 

Controlled Disbursement

 

 

Operating Account

 

 

Pacific Flyway Payroll

Sportsman’s Warehouse Southwest, Inc.

 

Depository Account

 

Wells Fargo Bank, N.A.

299 South Main St., 4th Floor

SLC, UT 84111

 

 

 

 

Loan Party

Account Number

Account Type

Sportsman’s Warehouse, Inc.

 

Collateral (Depository)

 

 

Operating Account

 

 

Depository Account

 

 

Depository Account

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Depository Account

 

 

Controlled Disbursement

Sportsman’s Warehouse Southwest, Inc.

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

 

 

Depository Account

Pacific Flyway Wholesale, LLC

 

Controlled Disbursement

 

 

Operating Account

 





 

--------------------------------------------------------------------------------

 



 

Schedule 5.21(b)

CREDIT CARD ARRANGEMENTS

1.Terms of Service, as may have been amended and supplemented from time to time
(including without limitation by the terms of the PIN-Based, Online Debit Card
Addendum to the Terms of Service), between Elavon, Inc. (US Bank) and
Sportsman’s Warehouse, Inc.

2.Merchant Services Agreement, Form 33722, Rev. 9/02, effective as of June 1,
2003, as may have been amended and supplemented from time to time, between DFS
Services LLC f/k/a Discover Financial Services LLC and Sportsman’s Warehouse,
Inc.

3.American Express® Card Acceptance Agreement, as may have been amended and
supplemented from time to time between American Express Travel Related Services
Company, Inc. and Sportsman’s Warehouse, Inc.





 

--------------------------------------------------------------------------------

 



 

Schedule 5.24

MATERIAL CONTRACTS

1.The leases referenced on Schedule 5.08(b)(2).

 





 

--------------------------------------------------------------------------------

 



Schedule 6.02

FINANCIAL AND COLLATERAL REPORTING

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):

Monthly Reports.  Monthly, the Loan Parties shall provide to Administrative
Agent original counterparts of (each in such form as Administrative Agent from
time to time may specify):

a.On the fifteenth (15th) Day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), provided,  however, upon the
occurrence and during the continuation of an Accelerated Borrowing Base Delivery
Event on Wednesday of each week (or, if Wednesday is not a Business Day, on the
next succeeding Business Day):

i.On such day, supporting source documents for the Borrowing Base Certificate
delivered in accordance with Section 6.02(c) of the Credit Agreement.

b.Within fifteen (15) days of the end of each Fiscal Month for the immediately
preceding Fiscal Month:

i.Purchases and accounts payable analysis report, (together with account payable
aging) for each Loan Party, in Administrative Agent’s format; and

ii.Inventory summary by Store location, department and class; and

iii.Inventory certificate in Administrative Agent’s format; and

c.Within thirty (30 days of the end of each Fiscal Month for the immediately
preceding Fiscal Month:

i.Reconciliation of the stock ledger to the general ledger and the calculation
of Availability; and

ii.Gross Margin Reconciliation; and

iii.Statement of Store Activity in Administrative Agent’s format; and

iv.Such other information as the Administrative Agent may from time to time
reasonably request.

For purposes of Sections (a), (b), and (c) above, the first “preceding Fiscal
Month” in respect of which the items required by such Section shall be provided
shall be May 2018.





 

--------------------------------------------------------------------------------

 



Schedule 7.01

EXISTING LIENS

None.





 

--------------------------------------------------------------------------------

 



 

Schedule 7.02

EXISTING INVESTMENTS

None other than as listed on Schedule 5.13.





 

--------------------------------------------------------------------------------

 



 

Schedule 7.03

EXISTING INDEBTEDNESS

None.





 

--------------------------------------------------------------------------------

 



 

Schedule 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

Administrative Agent’s Office:

 

Wells Fargo Bank, National Association, as Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:          Mr. Peter Foley

Telephone:        (617) 854-7283

Facsimile:         (855) 461-3726

E-mail:              peter.foley@wellsfargo.com

 

Certain Addresses for Notices:

 

2.If to any Loan Party:

Sportsman’s Warehouse, Inc.

7035 South High Tech Drive

Midvale, Utah 84047

Attn:  Chief Financial Officer

Telephone: (801) 304-4321

Facsimile: (801) 304-4305

E-mail: ktalbot@sportsmanswarehouse.com

 

with copies to:

 

Ballard Spahr LLP

2000 IDS Center, 80 South 8th Street

Minneapolis, Minnesota 55402

Attn: Debra K. Page

Telephone: (612) 371-3528

Facsimile: (612) 371-3207

E-mail: pagedk@ballardspahr.com

 

and

 

Sportsman's Warehouse, Inc.

c/o Seidler Equity Partners

4640 Admiralty Way, Suite 1200

Marina del Rey, California 90292

Attn:  General Counsel

Telephone: (213) 683-4551

Facsimile: (213) 624-0691

E-mail:  mfairclough@seidlercos.com

 

3.If to the Administrative Agent, the Collateral Agent, the L/C Issuer or the
Swing Line Lender:

Wells Fargo Bank, National Association, as Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108





 

--------------------------------------------------------------------------------

 



 

Attention:        Mr. Peter Foley

Telephone:      (617) 854-7283

Facsimile:       (855) 461-3726

E-mail:            peter.foley@wellsfargo.com

 

with a copy to:

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention:         Donald E. Rothman, Esq.

Telephone:       (617) 880-3556

Facsimile:        (617) 692-3556

E-mail:             drothman@riemerlaw.com

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF LIBO RATE LOAN NOTICE

Date:              ,       

To:      Wells Fargo Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
[_________], 2018 (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the "Credit Agreement"), by, among others, (i)
SPORTSMAN'S WAREHOUSE, INC., a Utah corporation (in such capacity, the "Lead
Borrower"), as representative for the Borrowers from time to time party thereto
(individually, a "Borrower" and, collectively with the Lead Borrower, the
"Borrowers"), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a "Guarantor" and, collectively, the "Guarantors"), (iv)
the Lenders from time to time party thereto (individually, a "Lender" and,
collectively, the "Lenders"), and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer. All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

1.           The Lead Borrower hereby requests [a Committed Revolving Borrowing
consisting of LIBO Rate Loans][a continuation or conversion of a Committed
Revolving Borrowing or Term Loan (or portion thereof) consisting of LIBO Rate
Loans]:

(a)          On ________________ (a Business Day) l  

(b)          In the amount of $______________2

(c)          with an Interest Period of ____ months3

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Committed Revolving Borrowing requested herein
complies with Section 2.02 and the other provisions of the Credit Agreement
(other than any provision addressing the

 

 

--------------------------------------------------------------------------------

1



Each notice of a Committed Revolving Borrowing or conversion of a Committed
Revolving Borrowing or Term Loan (or portion thereof) of LIBO Rate Loans must be
received by the Administrative Agent not later than 12:00 noon two (2) Business
Days prior to the requested date of any Committed Revolving Borrowing or
conversion of a Committed Revolving Borrowing or Term Loan (or portion thereof)
of LIBO Rate Loans.

 

2



Each Committed Revolving Borrowing or continuation or conversion of a Committed
Revolving Borrowing or Term Loan (or portion thereof) or LIBO Rate Loans must be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

3



The Lead Borrower may request (i) a Committed Revolving Borrowing of LIBO Rate
Loans with an Interest Period of seven (7) days (if available to all Revolving
Lenders) or one (l), two (2) or three (3) months, or (ii) continuation or
conversion of the Term Loan (or portion thereof) to LIBO Rate Loans with an
Interest Period of seven (7) days (if available to all Revolving Lenders) or (l)
month. If no election of Interest Period is specified, then the Lead Borrower
will be deemed to have specified an Interest Period of one month.

 





 

--------------------------------------------------------------------------------

 



responsibilities or duties of the Administrative Agent, the Swing Line Lender or
the Lenders), and (b) the conditions specified in Sections 4.01 and 4.02 of the
Credit Agreement have been satisfied on and as of the date specified in Item
1(a) above.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 



 

Dated as of the date above first written.

 

SPORTSMAN'S WAREHOUSE, INC., a Utah

 

corporation, as Lead Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Signature Page to LIBO Rate Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:              ,       

To:         Wells Fargo Bank, National Association, as Swing Line Lender

Wells Fargo Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of May
23, 2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the "Credit Agreement") by, among others, (i) SPORTSMAN'S
WAREHOUSE, INC., a Utah corporation (in such capacity, the "Lead Borrower"), as
representative for the Borrowers from time to time party thereto (individually,
a "Borrower" and, collectively with the Lead Borrower, the "Borrowers"), (ii)
the Borrowers, (iii) the Guarantors from time to time party thereto
(individually, a "Guarantor" and, collectively, the "Guarantors"), (iv) the
Lenders from time to time party thereto (individually, a "Lender" and,
collectively, the "Lenders"), and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer. All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

The Lead Borrower hereby requests a Swing Line Borrowing:

1.            On ______________________ (a Business Day)l

2.            In the amount of $____________2

The Lead Borrower (for itself and on behalf of the other Borrowers) hereby
represents and warrants that (i) the Swing Line Borrowing requested herein
complies with the provisions of Sections 2.04(a) and (b) of the Credit Agreement
(other than any provision addressing the responsibilities or duties of the
Administrative Agent, the Swing Line Lender or the Lenders), and (ii) the
conditions specified in Section 4.02 of the Credit Agreement shall have been
satisfied on and as of the date set forth in Item 1 above.

[signature page follows]

 

 

--------------------------------------------------------------------------------

1         Each notice of a Swing Line Borrowing must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested date of any Swing Line Borrowing.

 

2         Each Swing Line Borrowing must be in a minimum amount of $100,000.

 





 

--------------------------------------------------------------------------------

 



 

 

SPORTSMAN'S WAREHOUSE, INC., a Utah

 

corporation, as Lead Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit C-1

--------------------------------------------------------------------------------

 

REVOLVING NOTE

--------------------------------------------------------------------------------

 

$                      

May 23, 2018

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the "Borrowers"), jointly and severally promise to pay to the
order of [                     ] (hereinafter, with any subsequent holders, the
"Revolving Lender"), c/o Wells Fargo Bank, National Association, One Boston
Place, 18th Floor, Boston, Massachusetts 02108, the principal sum of
[                     ] ($                  ), or, if less, the aggregate unpaid
principal balance of Revolving Loans made by the Revolving Lender to or for the
account of any Borrower pursuant to the Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the "Credit Agreement") by, among
others, (i) SPORTSMAN'S WAREHOUSE, INC., a Utah corporation (in such capacity,
the "Lead Borrower"), as representative for the Borrowers from time to time
party thereto (individually, a "Borrower" and, collectively with the Lead
Borrower, the "Borrowers"), (ii) the Borrowers, (iii) the Guarantors from time
to time party thereto (individually, a "Guarantor" and, collectively, the
"Guarantors"), (iv) the Lenders from time to time party thereto (individually, a
"Lender" and, collectively, the "Lenders"), and (v) Wells Fargo Bank, National
Association, as Administrative Agent, Collateral Agent, Swing Line Lender, and
L/C Issuer, with interest at the rate and payable in the manner stated therein.

This is a "Revolving Note" to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Note shall be payable at the times, in the manner, and in the
amounts as provided in the Credit Agreement and shall be subject to prepayment
and acceleration as provided therein. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Administrative Agent's books and records concerning the Revolving Loans, the
accrual of interest thereon, and the repayment of such Revolving Loans, shall,
absent manifest error, be prima facie evidence of the indebtedness to the
Revolving Lender hereunder.

No delay or omission by any Agent or the Revolving Lender in exercising or
enforcing any of such Agent's or the Revolving Lender's powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default (unless specifically stated in such waiver).

Each Borrower, each guarantor, and each endorser of this Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release





 

--------------------------------------------------------------------------------

 



or substitution of Collateral) permitted by any Agent and/or the Revolving
Lender with respect to this Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Note.

This Note shall be binding upon each Borrower, each guarantor, and each endorser
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of Revolving Lender and its successors, endorsees,
and assigns.

The liabilities of each Borrower, of any guarantor, and of any endorser of this
Note, are joint and several, provided, however, the release by any Agent or the
Revolving Lender of any one or more such Persons shall not release any other
Person obligated on account of this Note. Each reference in this Note to any
Borrower, any guarantor, and any endorser, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this Note
may seek contribution from any other Person also obligated unless and until all
of the Obligations have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE REVOLVING LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH





2

--------------------------------------------------------------------------------

 



OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Revolving Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, EACH ENDORSER, AND THE REVOLVING LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH BORROWER AND THE REVOLVING LENDER, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

Borrowers:

 

 

 

SPORTSMAN'S WAREHOUSE, INC., a Utah

 

corporation, as Lead Borrower and as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE SOUTHWEST,

 

INC., a California corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MINNESOTA MERCHANDISING CORP., a

 

Minnesota corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC, a

 

Delaware limited liability company, as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





Signature Page to Revolving Note

--------------------------------------------------------------------------------

 



 

 

 

 

 

SPORTSMAN'S WAREHOUSE

 

DEVELOPMENT I, LLC, a Delaware limited

 

liability company, as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE

 

DEVELOPMENT II, LLC, a Delaware limited

 

liability company, as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Signature Page to Revolving Note

--------------------------------------------------------------------------------

 



Exhibit C-2

--------------------------------------------------------------------------------

AMENDED AND RESTATED SWING LINE NOTE

--------------------------------------------------------------------------------

 

$                      

May 23, 2018

 

FOR VALUE RECEIVED, the undersigned (individually, a "Borrower" and,
collectively, the "Borrowers"), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the "Swing Line Lender"), at One Boston Place, 19th Floor,
Boston, Massachusetts 02108, the principal sum of ________ MILLION DOLLARS
($_______), or, if less, the aggregate unpaid principal balance of Swing Line
Loans made by the Swing Line Lender to or for the account of any Borrower
pursuant to the Amended and Restated Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the "Credit Agreement") by, among others, (i) SPORTSMAN'S
WAREHOUSE, INC., a Utah corporation (in such capacity, the "Lead Borrower"), as
representative for the Borrowers from time to time party thereto (individually,
a "Borrower" and, collectively with the Lead Borrower, the "Borrowers"), (ii)
the Borrowers, (iii) the Guarantors from time to time party thereto
(individually, a "Guarantor" and, collectively, the "Guarantors"), (iv) the
Lenders from time to time party thereto (individually, a "Lender" and,
collectively, the "Lenders"), and (v) Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, with
interest at the rate and payable in the manner stated therein.

This is a "Note" to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent's books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Swing Line Lender
hereunder.

No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent's or the Swing Line Lender's powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default (unless specifically stated in such waiver).

Each Borrower, each guarantor and each endorser of this Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release





 

--------------------------------------------------------------------------------

 



or substitution of Collateral) permitted by any Agent and/or the Swing Line
Lender with respect to this Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Note.

This Note shall be binding upon each Borrower, and each guarantor and endorser
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of Swing Line Lender and its successors, endorsees,
and assigns.

The liabilities of each Borrower, of each guarantor, and of any endorser of this
Note, are joint and several, provided, however, the release by any Agent or the
Swing Line Lender of any one or more such Persons shall not release any other
Person obligated on account of this Note. Each reference in this Note to any
Borrower, any guarantor, and any endorser, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this Note
may seek contribution from any other Person also obligated unless and until all
of the Obligations have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT





2

--------------------------------------------------------------------------------

 



PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, EACH ENDORSER, AND THE SWING LINE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH BORROWER AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE SWING LINE LENDER HAVE
BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

This Note is issued in exchange for, and amends, restates and replaces in its
entirety, that certain Swing Line Loan Note, dated as of May 28, 2010 (the
"Restated Note") in the original principal amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) made payable by the undersigned to the order of
Wells Fargo Retail Finance, LLC (predecessor by merger to the Swing Line
Lender). It is expressly agreed that the indebtedness evidenced by the Restated
Note has not been extinguished or discharged hereby. Each of the Borrowers
agrees that the execution of and delivery of this Note is not intended to and
shall not cause or result in a novation with respect to the Restated Note.

[SIGNATURE PAGES FOLLOW]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

 

 

Borrowers:

 

 

 

SPORTSMAN'S WAREHOUSE, INC., a Utah

 

corporation, as Lead Borrower and as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE SOUTHWEST,

 

INC., a California corporation, as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MINNESOTA MERCHANDISING CORP., a

 

Minnesota corporation, as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC, a

 

Delaware limited liability company, as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Signature Page to Amended and Restated Swing Line Note

--------------------------------------------------------------------------------

 



 

 

SPORTSMAN'S WAREHOUSE

 

DEVELOPMENT I, LLC, a Delaware limited

 

liability company, as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE

 

DEVELOPMENT II, LLC, a Delaware limited

 

liability company, as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Signature Page to Amended and Restated Swing Line Note

--------------------------------------------------------------------------------

 



Exhibit C-3

--------------------------------------------------------------------------------

TERM NOTE

--------------------------------------------------------------------------------

 

$

 

May 23, 2018

 

FOR VALUE RECEIVED, the undersigned (individually, a "Borrower" and,
collectively, the "Borrowers"), jointly and severally promise to pay to the
order of [__________________] (hereinafter, with any subsequent holders, the
"Term Lender"), c/o Wells Fargo Bank, National Association, One Boston Place,
18th Floor, Boston, Massachusetts 02108, the principal sum of [________]
($___________), or, if less, the aggregate unpaid principal balance of the
portion of the Term Loan made by the Term Lender to or for the account of any
Borrower pursuant to the Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the "Credit Agreement") by, among others, (i)
SPORTSMAN'S WAREHOUSE, INC., a Utah corporation (in such capacity, the "Lead
Borrower"), as representative for the Borrowers from time to time party thereto
(individually, a "Borrower" and, collectively with the Lead Borrower, the
"Borrowers"), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a "Guarantor" and, collectively, the "Guarantors"), (iv)
the Lenders from time to time party thereto (individually, a "Lender" and,
collectively, the "Lenders"), and (v) Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, with
interest at the rate and payable in the manner stated therein.

This is a "Term Note" to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent's books and records concerning the Term Loan, the
accrual of interest thereon, and the repayment of the Term Loan, shall, absent
manifest error, be prima facie evidence of the indebtedness to the Term Lender
hereunder.

No delay or omission by any Agent or the Term Lender in exercising or enforcing
any of such Agent's or the Term Lender's powers, rights, privileges, remedies,
or discretions hereunder shall operate as a waiver thereof on that occasion nor
on any other occasion. No waiver of any Event of Default shall operate as a
waiver of any other Event of Default, nor as a continuing waiver of any such
Event of Default (unless specifically stated in such waiver).

Each Borrower, each guarantor, and each endorser of this Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Term Lender with respect to this Note and/or
any Collateral or any extension or other indulgence with respect to any other





 

--------------------------------------------------------------------------------

 



liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Note.

This Note shall be binding upon each Borrower, each guarantor, and each endorser
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of Term Lender and its successors, endorsees, and
assigns.

The liabilities of each Borrower, of any guarantor, and of any endorser of this
Note, are joint and several, provided, however, the release by any Agent or the
Term Lender of any one or more such Persons shall not release any other Person
obligated on account of this Note. Each reference in this Note to any Borrower,
any guarantor, and any endorser, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE TERM LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF
THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT





2

--------------------------------------------------------------------------------

 



PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Term Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, EACH ENDORSER, AND THE TERM LENDER, BY ITS ACCEPTANCE HEREOF,
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH BORROWER AND THE TERM LENDER, BY ITS ACCEPTANCE
HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE TERM LENDER HAVE BEEN INDUCED
TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

 

 

Borrowers:

 

 

 

SPORTSMAN'S WAREHOUSE, INC., a Utah corporation, as Lead Borrower and as a
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SPORTSMAN'S WAREHOUSE SOUTHWEST, INC., a California corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MINNESOTA MERCHANDISING CORP., a Minnesota corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC, a Delaware limited liability company, as a
Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





Signature Page to Term Note

--------------------------------------------------------------------------------

 



 

 

 

 

SPORTSMAN'S WAREHOUSE DEVELOPMENT I, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SPORTSMAN'S WAREHOUSE DEVELOPMENT II, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Signature Page to Term Note

--------------------------------------------------------------------------------

 



EXHIBIT D

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

 

 

 

Date of Certificate:

 

 

To:    Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 23, 2018 (as amended, modified, supplemented or restated and in effect
from time to time, the "Credit Agreement"), by, among others, (i) SPORTSMAN'S
WAREHOUSE, INC., a Utah corporation (in such capacity, the "Lead Borrower"), as
representative for the Borrowers from time to time party thereto (individually,
a "Borrower" and, collectively with the Lead Borrower, the "Borrowers"), (ii)
the other Borrowers, (iii) the Guarantors from time to time party thereto
(individually, a "Guarantor" and, collectively, the "Guarantors"), (iv) the
Lenders from time to time party thereto (individually, a "Lender" and,
collectively, the "Lenders"), and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:

1.    No Defaults or Events of Default.

(a)    Since _________ (the date of the last similar certification), and except
as set forth in Appendix I, no Default or Event of Default has occurred.

(b)    If a Default or Event of Default has occurred since ________ (the date of
the last similar certification), the Loan Parties have taken or propose to take
those actions with respect to such Default or Event of Default as described on
said Appendix I.

2.    Rent Taxes and Insurance.

(a)    Except as set forth on Appendix Il, (i) all rent owing under any Leases,
and all obligations and liabilities in respect of Taxes, are current and being
paid on a





-  1  -

--------------------------------------------------------------------------------

 



timely basis, and (ii) no Loan Party has received notice that any material
obligations or liabilities in respect of utilities have not been timely paid or
has received notice that any obligations or liabilities in respect of insurance
premiums that have not been timely paid. Appendix II describes the details of
all past due payments (if any) and the steps (if any) being taken or
contemplated by the Loan Parties to be taken on account thereof. Copies of any
related default, cure or late notices concerning any obligations have been
enclosed herewith.

(b)    Appendix II describes the details of any new Store openings, or closings
of any Store, since the date of the last similar certification.

3.    Intellectual Property. Since _______ (the date of the last similar
certification), and except as set forth in Appendix III, no Loan Party has
acquired any additional material Intellectual Property.

4.    Financial Statements.

[Use following paragraph (a) for fiscal year-end deliveries pursuant to Section
6.01 (a) of the Credit Agreement]

(a)    Attached hereto as Appendix IV are the Consolidated and, if requested by
Administrative Agent, consolidating balance sheet of the Parent and its
Subsidiaries as at the end of Fiscal Year ________ required by Section 6.01(a)
of the Credit Agreement, and the related consolidated, and if so requested,
consolidating statements of income or operations, Shareholders' Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, together with a report and unqualified opinion of a
Registered Public Accounting Firm reasonably acceptable to the Administrative
Agent, prepared in accordance with generally accepted auditing standards and not
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit. The below Responsible
Officer of the Lead Borrower hereby certifies that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries;

[Use following paragraph (b) for fiscal quarter-end deliveries pursuant to
Section 6.01 (b) of the Credit Agreement]

(b)    Attached hereto as Appendix IV is the Consolidated and, if requested by
Administrative Agent, consolidating balance sheet of the Parent and its
Subsidiaries as at the end of Fiscal Quarter ______, and the related
consolidated, and if so requested, consolidating statements of income or





-  2  -

--------------------------------------------------------------------------------

 



operations, Shareholders' Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent's Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) Credit Agreement, (B) the corresponding
Fiscal Quarter of the previous Fiscal Year and (C) the corresponding portion of
the previous Fiscal Year, all in reasonable detail, such Consolidated statements
certified by the below Responsible Officer of the Lead Borrower as fairly
presenting the financial condition, results of operations, Shareholders' Equity
and cash flows of the Parent and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. The below Responsible Officer of the
Lead Borrower further certifies that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Parent and its Subsidiaries;

[Use following paragraph (c) for month-end deliveries pursuant to 6.01(c) of the
Credit Agreement]

(c)    Attached hereto as Appendix IV is the consolidated and, if requested by
Administrative Agent, consolidating balance sheet of the Parent and its
Subsidiaries as at the end of Fiscal Month _______, and the related
consolidated, and if so requested, consolidating statements of income or
operations, Shareholders' Equity and cash flows for such Fiscal Month, and for
the portion of the Parent's Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) of the Credit Agreement, (B) the
corresponding Fiscal Month of the previous Fiscal Year and (C) the corresponding
portion of the previous fiscal year, all in reasonable detail. The below
Responsible Officer of the Lead Borrower hereby certifies such statements as
fairly presenting the financial condition, results of operations, Shareholders'
Equity and cash flows of the Parent and its Subsidiaries as of the end of such
Fiscal Month in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and it is further certified by the
below Responsible Officer of the Lead Borrower that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries;

(d)    No Material Accounting Changes, Etc.

The financial statements furnished to the Administrative Agent for the [Fiscal
Year/Fiscal Quarter/Fiscal Month] ending ______ were prepared in accordance with
GAAP and present fairly in all material respects the financial condition,





-  3  -

--------------------------------------------------------------------------------

 



results of operations and cash flows of the Parent and its Subsidiaries, as of
the end of the period(s) covered, subject only to, with respect to the quarterly
financial statements, normal year-end audit adjustments and the absence of
footnotes.

(e)    Except as set forth in Appendix V, there has been no change in GAAP used
in the preparation of the financial statements furnished to the Administrative
Agent for the [Fiscal Year/Fiscal Quarter/Fiscal Month] ending            . If
any such change has occurred, a statement of reconciliation conforming such
financial statements to GAAP is attached hereto in Appendix V.

[Omit the following Section 5 for month end deliveries pursuant to 6.01 (c) of
the Credit Agreement]

5.    Management Analysis. Attached hereto as Appendix VI is a copy of the
discussion and analysis prepared by the management of the Lead Borrower with
respect to the financial statements delivered herewith.





-  4  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of _________________, 20___.

 

 

 

 

Lead Borrower:

 

 

 

SPORTSMAN'S WAREHOUSE, INC.,

 

a Utah corporation

 

 

 

By:

 

 

Name:

Kevan Talbot

 

Title:

Chief Financial Officer

 





-  5  -

--------------------------------------------------------------------------------

 



APPENDIX I

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]





-  6  -

--------------------------------------------------------------------------------

 



APPENDIX II

Except as set forth below, (i) all rent owing under any Leases, and all
obligations and liabilities in respect of Taxes, are current and being paid on a
timely basis and (ii) no Loan Party has received notice that any material
obligations or liabilities in respect of utilities have not been timely paid or
has received notice that any obligations or liabilities in respect of insurance
premiums that have not been timely paid. [If any obligations and liabilities of
the Loan Parties in respect of rent, utilities, Taxes and/or insurance premiums
are not current, the following describes the details of all past due payments
(if any) and the steps (if any) being taken or contemplated by the Loan Parties
to be taken on account thereof.]

Details of any new Store openings, or closings of any Store.





-  7  -

--------------------------------------------------------------------------------

 



APPENDIX III

[Intellectual Property]





-  8  -

--------------------------------------------------------------------------------

 



APPENDIX IV

[Financial Statements]





-  9  -

--------------------------------------------------------------------------------

 



APPENDIX V

[GAAP Changes]





-  10  -

--------------------------------------------------------------------------------

 



APPENDIX VI

[Management Analysis]

 

 



-  11  -

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each] Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]2  hereunder are several and not joint.]3
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
[Revolving][Term] Lender][their respective capacities as [Revolving][Term]
Lenders] under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below [(including, without
limitation, participations in L/C Obligations included in such facilities)] and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a [Revolving][Term] Lender)][the respective Assignors (in their respective
capacities as [Revolving] [Term] Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the][an] "Assigned Interest").
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

l.

Assignor[s]:

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

 

--------------------------------------------------------------------------------

1



For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2



Select as appropriate.

3



Include bracketed language if there are either multiple Assignors or multiple
Assignees.





 

--------------------------------------------------------------------------------

 



3.    Borrowers: Sportsman's Warehouse, Inc., a Utah corporation, as Lead
Borrower (the "Lead Borrower") for itself and the other Borrowers party to the
Credit Agreement from time to time (together with the Lead Borrower,
individually, a "Borrower", and collectively, the "Borrowers").

4.    Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.

5.    Term Loan Agent: Wells Fargo Bank, National Association, as the Term Loan
Agent under the Credit Agreement.

6.    Credit Agreement: Amended and Restated Credit Agreement dated as of May
23, 2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time) by, among others, (i) the Lead Borrower, (ii) the Borrowers,
(iii) the Guarantors party thereto from time to time, (iv) the lenders party
thereto from time to time, (v) Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
(vi) Wells Fargo Bank, National Association, as Term Loan Agent.

7.    Assigned Interest[s]:

Assignor[s]4

Assignee[s]5

Facility
Assigned6

Amount of
Assignor's
[Revolving]
[Term]

Commitment/
Loans7

Amount of
[Revolving]
[Term]
Commitment/
Loans
Assigned8

Percentage of
Assignor's
[Revolving]
[Term]
Commitment/
Loans9

Resulting
[Revolving]
[Term]
Commitment/
Loans of
Assignor

Resulting
[Revolving]
[Term]
Commitment/
Loans of
Assignee

 

 

 

$_______

$_______

______%

$_______

_______%

 

 

 

$_______

$_______

______%

$_______

_______%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[8.    Trade Date: ____________________________]10

Effective Date: _______________, ______ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

--------------------------------------------------------------------------------

4         List each Assignor, as appropriate.

5         List each Assignee, as appropriate.

6         Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (such as
Revolving Loans or Term Loan).

7         Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8         Subject to minimum amount requirements pursuant to Section 10.06(b)(i)
of the Credit Agreement and subject to proportionate amount requirements
pursuant to Section 10.06(b)(ii) of the Credit Agreement.

9         Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders thereunder.

10       To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.





 

--------------------------------------------------------------------------------

 



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to and]11 Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent [, L/C Issuer
and Swing Line Lender]12

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

11       To the extent that the Administrative Agent's consent is required under
Sections 10.06(b)(i)(B) or 10.06(b)(iii)(B) of the Credit Agreement.

12       To the extent that the L/C Issuer's and/or Swing Line Lender's consent
is required under Section 10.06(b)(iii)(C) and/or 10.06(b)(iii)(D) of the Credit
Agreement.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

[Consented to:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Term Loan Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

]13

 

 

--------------------------------------------------------------------------------

13       To the extent that the Term Loan Agent's consent is required under
Section 10.06(b)(i)(B) of the Credit Agreement.

 





 

--------------------------------------------------------------------------------

 



 

[Consented to:

 

 

 

SPORTSMAN'S WAREHOUSE, INC.,

 

a Utah corporation, as Lead Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

]14

 

 

--------------------------------------------------------------------------------

14       To the extent required under Sections 10.06(b)(i)(B) or
10.06(b)(iii)(A) of the Credit Agreement.





 

--------------------------------------------------------------------------------

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement dated as of May
23, 2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the "Credit Agreement") by, among others, (i) Sportsman's
Warehouse, Inc., a Utah corporation, as Lead Borrower (in such capacity, the
"Lead Borrower") for itself and the other Borrowers party thereto from time to
time (individually, a "Borrower" and, collectively, the "Borrowers"), (ii) the
Borrowers from time to time party thereto, (iii) the Guarantors from time to
time party thereto, (iv) the lenders from time to time party thereto, (v) Wells
Fargo Bank, National Association, as Administrative Agent, Collateral Agent,
Swing Line Lender, and L/C Issuer, and (vi) Wells Fargo Bank, National
Association, as Term Loan Agent. All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2.   Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a [Revolving][Term] Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a
[Revolving][Term] Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a [Revolving][Term] Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or





 

--------------------------------------------------------------------------------

 



not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a [Revolving][Term] Lender.

2.   Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued up to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3.   General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, pdf or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

4.   Fees. Unless waived by the Agent in accordance with Section 10.06(b)(iv) of
the Credit Agreement, this Assignment and Assumption shall be delivered to the
Agent with a processing and recordation fee of $3,500.

5.   Delivery. If the Assignee is not a Lender, the Assignee shall deliver to
the Agent an Administrative Questionnaire.

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this "Joinder") is made as of ________, _____, by and
among:

[_________], a [_____] (the [“New Borrower”][“New Guarantor”]), with its
principal executive offices at [________];

The other Loan Parties referred to on the signature pages hereof; and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H :

A.           Reference is made to a certain Amended and Restated Credit
Agreement, dated as of May 23, 2018 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement"), by,
among others, (i) SPORTSMAN'S WAREHOUSE, INC., a Utah corporation (in such
capacity, the "Lead Borrower"), as representative for the Borrowers from time to
time party thereto, (ii) the Borrowers party thereto as of the date hereof
(individually, an "Existing Borrower" and, collectively with the Lead Borrower,
the "Existing Borrowers"), (iii) the Guarantors party thereto as of the date
hereof (individually, an "Existing Guarantor" and collectively, the "Existing
Guarantors"), (iv) the Lenders from time to time party thereto (individually, a
"Lender" and, collectively, the "Lenders"), and (v) Wells Fargo Bank, National
Association, as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer. All capitalized terms used herein, and not otherwise defined herein,
shall have the meanings assigned to such terms in the Credit Agreement.

B.           The Loan Parties have advised the Administrative Agent and the
Lenders that the Loan Parties have [______]1. It is a requirement pursuant to
Section 6.12 of the Credit Agreement, that the New [Borrower][Guarantor] become
a party to, and be bound by the terms of, the Credit Agreement and the other
Loan Documents in the same capacity and to the same extent as the Existing
[Borrowers][Guarantors] thereunder.

C.           The New [Borrower][Guarantor] acknowledges and agrees that as the
direct or indirect [parent][Subsidiary][Affiliate] of each of the other Loan
Parties, it will receive direct and indirect benefits from the providing of the
Loans and other financial accommodations by the

 

--------------------------------------------------------------------------------

1          Insert description of acquisition/formation of new loan party,
including whether by merger, acquisition, formation, etc.





 

--------------------------------------------------------------------------------

 



Credit Parties under the Loan Documents, and so desires and is willing to become
a party to, and be bound by the terms of, the Credit Agreement and the other
Loan Documents in the same capacity and to the same extent as the Existing
[Borrowers] [Guarantors] thereunder.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

l.            Joinder and Assumption of Obligations. Effective as of the date of
this Joinder, the New [Borrower][Guarantor] hereby acknowledges that the New
[Borrower][Guarantor] has received and reviewed a copy of the Credit Agreement,
the Security Agreement and the other Loan Documents, and hereby:

(a)          joins in the execution of, and becomes a party to, the Credit
Agreement, the Security Agreement and the other Loan Documents as a
[Borrower][Guarantor] (and, in the case of the Security Agreement, a Pledgor)
thereunder, as indicated with its signature below;

(b)          covenants and agrees to be bound by all covenants, agreements,
liabilities and acknowledgments of a [Borrower][Guarantor] under the Credit
Agreement, the Security Agreement and the other Loan Documents as of the date
hereof, in each case, with the same force and effect as if the New Guarantor was
a signatory to the Credit Agreement and the other Loan Documents and was
expressly named as a [Borrower][Guarantor] therein;

(c)          makes all representations, warranties, and other statements of a
Guarantor under the Credit Agreement, the Security Agreement and the other Loan
Documents, as of the date hereof, in each case, with the same force and effect
as if the New Guarantor was a signatory to the Credit Agreement, the Security
Agreement and the other Loan Documents and was expressly named as a
[Borrower][Guarantor] therein; and

(d)          assumes and agrees to perform all applicable duties and Obligations
of the Existing [Borrowers][Guarantors] under the Credit Agreement, the Security
Agreement and the other Loan Documents.

2.           Grant of Security Interest. Without limiting the generality of
Section 1 hereof, the New [Borrower][Guarantor] hereby pledges and grants to the
Collateral Agent for its benefit and for the benefit of the Credit Parties, as
collateral security for the payment and performance in full of all the Secured
Obligations (as defined in the Security Agreement), a lien on and security
interest in and to all of the right, title and interest of the New
[Borrower][Guarantor] in, to and under all Collateral (as defined in the
Security





2

--------------------------------------------------------------------------------

 



Agreement), and expressly assumes all obligations and liabilities of a
[Borrower][Guarantor] and "Pledgor" under the Security Agreement. The New
[Borrower][Guarantor] hereby authorizes the Administrative Agent to file
financing statements describing the Collateral (as defined in the Security
Agreement) as "all assets of the debtor, wherever located, whether now owned or
hereafter acquired or arising," or words of similar import.

3.           [Guaranty. Without limiting the generality of Section 1 hereof, the
New Guarantor (i) joins in the execution of, and becomes a party to, the
Facility Guaranty, (ii) irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance by each of the Borrowers of all Obligations, (iii)
acknowledges and agrees that the New Guarantor is jointly and severally liable
for all Obligations, and (iv) agrees that the New Guarantor shall, for all
purposes, be deemed to be a "Guarantor", jointly and severally with the Existing
Guarantor under the Facility Guaranty.]2 [Fee Letter. Without limiting the
generality of Section I hereof, the New Borrower (i) joins in the execution of,
and becomes a party to, the Fee Letter, and (ii) acknowledges and agrees that
the New Borrower is jointly and severally liable for all Obligations described
in the Fee Letter.]3

4.           Supplemental Schedules. To the extent that any changes in any
representations, warranties, and covenants require any amendments to the
schedules to the Credit Agreement, the Security Agreement and or any of the
other Loan Documents, such schedules are hereby updated, as evidenced by any
supplemental schedules (if any) annexed to this Joinder (it being understood and
agreed that any representations made in any Loan Document "as of the Closing
Date" shall be deemed made, with respect to the New [Borrower][Guarantor] only,
as of the date of this Joinder).

5.           Ratification of Loan Documents. Except as specifically amended by
this Joinder and the other documents executed and delivered in connection
herewith, all of the terms and conditions of the Credit Agreement, the Security
Agreement and of the other Loan Documents shall remain in full force and effect
as in effect prior to the date hereof, without releasing any Loan Party
thereunder or Collateral therefor. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties (including,
without limitation, the New [Borrower][Guarantor]) contained in the Credit
Agreement, the Security Agreement and each other Loan Document are true and
correct in all material respects on and as of the date hereof (except (i) to the
extent that such representations and warranties are qualified by materiality, in
which case they are true and correct in all respects, and (ii) to the extent
that such representations and

 

--------------------------------------------------------------------------------

2          Use this bracketed provision for joinders of guarantors only.

3          Use this bracketed provision for joinders of borrowers only.





3

--------------------------------------------------------------------------------

 



warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in all respects, as applicable) as of
such earlier date). [The Guarantors hereby acknowledge, confirm and agree that
the Guaranteed Obligations of the Guarantors under, and as defined in, the
Facility Guaranty include, without limitation, all Obligations of the Loan
Parties at any time and from time to time outstanding under the Credit Agreement
and the other Loan Documents.]4 The Loan Parties hereby acknowledge, confirm and
agree that the Security Documents, and any and all Collateral previously pledged
to the Collateral Agent, for the benefit of the Credit Parties, pursuant
thereto, shall continue to secure all applicable Obligations of the Loan Parties
at any time and from time to time outstanding under the Credit Agreement and the
other Loan Documents.

6.           Conditions Precedent to Effectiveness. This Joinder shall not be
effective until each of the following conditions precedent has been fulfilled to
the reasonable satisfaction of the Administrative Agent:

(a)          This Joinder shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect.

(b)          All action on the part of the New [Borrower][Guarantor] and the
other Loan Parties necessary for the valid execution, delivery and performance
by the New [Borrower][Guarantor] and the other Loan Parties of this Joinder and
all other documentation, instruments, and agreements to be executed in
connection herewith shall have been duly and effectively taken and evidence
thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

(c)          The New [Borrower][Guarantor] (and each other Loan Party, to the
extent requested by the Administrative Agent) shall each have delivered the
following to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent:

(i)          Certificate of Legal Existence and Good Standing, if applicable,
issued by the Secretary of the State of its incorporation or organization.

(ii)          A certificate of an authorized officer of the due adoption,
continued effectiveness, and setting forth the text, of each corporate
resolution adopted in connection with the assumption of obligations under the
Credit Agreement, the Security Agreement and the other Loan Documents, and
attesting to the true signatures of each Person authorized as a signatory to

--------------------------------------------------------------------------------

4          Include only for joinders of guarantors.





4

--------------------------------------------------------------------------------

 



any of the Loan Documents, together with true and accurate copies of all
Organization Documents.

(d)          The Administrative Agent shall have received a written legal
opinion of the New [Borrower][Guarantor]'s counsel, addressed to the
Administrative Agent, the Collateral Agent and the other Credit Parties,
covering such matters relating to the New [Borrower][Guarantor], the Loan
Documents and/or the transactions contemplated thereby as the Administrative
Agent may reasonably request.

(e)          The Collateral Agent shall have received all documents and
instruments, including UCC financing statements and Blocked Account Agreements,
required by Law or reasonably requested by the Administrative Agent or the
Collateral Agent to create or perfect the Lien intended to be created under the
Security Documents and all such documents and instruments shall have been so
filed, registered or recorded to the satisfaction of the Administrative Agent.

(f)          The Administrative Agent shall have received evidence that all
insurance policies and endorsements required under the Loan Documents
(including, without limitation, lender's loss payable endorsements, additional
insured endorsements and notice of cancellation endorsements) have been obtained
and are in effect, including with respect to the New [Borrower][Guarantor].

(g)          All reasonable fees and Credit Party Expenses incurred by the
Agents and the other Credit Parties in connection with the preparation and
negotiation of this Joinder and related documents (including the reasonable fees
and expenses of counsel to the Agents) shall have been paid in full by the New
[Borrower] [Guarantor].

(h)          The Loan Parties shall have executed and delivered to the Agents
such additional documents, instruments, and agreements as the Administrative
Agent or the Collateral Agent may reasonably request.

7.          Miscellaneous.

(a)         This Joinder may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Joinder by
telecopy or other electronic transmission (such as pdf) shall be as effective as
delivery of a manually executed counterpart of this Joinder.





5

--------------------------------------------------------------------------------

 



(b)         This Joinder expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(c)          Any determination that any provision of this Joinder or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Joinder.

(d)         To the extent not paid by the New [Borrower][Guarantor] pursuant to
Section 6(g) above, the Loan Parties shall, within ten (10) Business Days after
demand therefor, pay all reasonable fees and other Credit Party Expenses of the
Agents and the other Credit Parties, including, without limitation, all
reasonable attorneys' fees, in connection with the preparation, negotiation,
execution and delivery of this Joinder and the other documents, instruments and
agreements required pursuant to Section 6 of this Joinder.

(e)          The New [Borrower][Guarantor] warrants and represents that the New
[Borrower][Guarantor] is not relying on any representations or warranties of the
Administrative Agent, the Collateral Agent or the other Credit Parties or their
counsel in entering into this Joinder.

(f)          THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

 

 

 

New [Borrower][Guarantor]:

 

 

 

[________], a [_______]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Administrative Agent:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Collateral Agent:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Signature Page to Joinder Agreement

--------------------------------------------------------------------------------

 



 

 

 

Acknowledged and Agreed:

 

 

 

Existing Borrowers:

 

 

 

SPORTSMAN'S WAREHOUSE, INC.,

a Utah corporation, as Lead Borrower and as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE SOUTHWEST, INC.,

 

a California corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MINNESOTA MERCHANDISING CORP.,

 

a Minnesota corporation, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC,

 

a Delaware limited liability company, as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





Signature Page to Joinder Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

SPORTSMAN'S WAREHOUSE DEVELOPMENT I,

 

LLC, a Delaware limited liability company, as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPORTSMAN'S WAREHOUSE DEVELOPMENT II,

 

LLC, a Delaware limited liability company, as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





Signature Page to Joinder Agreement

--------------------------------------------------------------------------------

 



 

 

 

Existing Guarantors:

 

 

 

 

SPORTSMAN'S WAREHOUSE HOLDINGS,

 

INC., a Delaware corporation, as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Signature Page to Joinder Agreement

--------------------------------------------------------------------------------

 



Supplemental Schedules

[see attached]

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit G -- Form of Borrowing Base Certificate

 

 

 

 

 

 

 

 

Sportsman's Warehouse, Inc.

 

 

As of Date:

 

 

 

 

Borrowing Base Certificate

 

 

Certificate #

 

 


1

 

 

 

 

 

 

 

 

 

Credit Card Receivables

 

 

 

 

 

 

 

Credit Card Receivables as of:

 

3/31/2018

 

 

 

 

 

Less Outstanding Credit Card Fees

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 


90.0%

 

Total Credit Card Receivables Availability

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

RETAIL INVENTORY

 

 

 

At Retail

At Cost

 

Beginning Inventory per Stock Ledger

 

3/3/2018

 

 

 

 

 

Add: Purchases

 

 

 

 

 

 

 

Available for Sale

 

 

 

 

 

 

 

Less: Sales/Cost of Good Sold

 

 

 

 

 

 

 

Ending Inventory per Stock Ledger

 

 

 

 

 

 

 

Add. DC to Stores Inventory not in either system

 

 

 

 

 

 

 

Ecommerce Inventory

 

 

 

 

 

 

 

Ending Inventory as of:

 

3/31/2018

 

 

 

 

 

Less Ineligibles:

 

 

 

 

 

 

 

Shrink Reserve (50% of Ending Inventory)

 

 

 

 

 

 

 

Duck Stamps (Dept #23)

 

 

 

 

 

 

 

Store Supplies, Shop Parts, Headquarters Inc, Licenses (Dept #6,21,22,60 & 99)

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

Eligible Retail Inventory

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (90%)


90.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Retail Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

WHOLESALE INVENTORY

 

 

 

At Retail

 

At Cost

 

Beginning Inventory

 

3/3/2018

 

 

 

 

 

Add: Purchases

 

 

 

 

 

 

 

Available for Sale

 

 

 

 

 

 

 

Less: Sales/Cost of Good Sold

 

 

 

 

 

 

 

Ending Inventory per Stock Ledger

 

 

 

 

 

 

 

Stores to DC Inventory not in either system

 

 

 

 

 

 

 

Ending Inventory as of:

 

3/31/2018

 

 

 

 

 

Less Ineligibles:

 

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

 

Store Supplies

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

Eligible Wholesale Inventory

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (90%)


90.0%

 

 

 

 

 

 

Total wholesale Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Gross Borrowing Base Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Less: Availability Reserves                                    as of:

 

 

 

 

 

 

 

Gift Certificates/Cards (50%)               as of:

 

 

 

 

 

 

 

Term Loan Reserve

 

 

 

 

 

 

 

Customer Deposits/Layaway (100%)

 

 

 

 

 

 

 

Total Availability Reserves

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Total Revolving Borrowing Base (Capped at $250,000,000)

 

 

 

 

$

—

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance                                     as of:

 

 

 

 

 

 

 

ADD:

 

Prior days advance

 

 

 

—

 

ADD:

 

Fees charged today

 

 

 

—

 

ADD:

 

Legal Fees

 

 

 

—

 

ADD:

 

Prior day’s requested lending

 

 

 

—

 

ADD:

 

LIBOR Balance

 

 

 

—

 

LESS:

 

Term Loan Advance (assumes to line)

 

 

 

—

 

Ending principal balance prior to advance request   as of:

 

 

 

 

 

—

 

ADVANCE REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Principal Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

Standby Letters of Credit

 

 

 

 

 

ADD:

 

Commercial Letters of Credit

 

 

 

 

 

Total exposure

 

 

 

 

$

—

 

Net Availability After Today’s Request/Pay Down

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Total Term Loan

 

 

 

 

 

 

 

Total Revolving Borrowing Base (Capped at $250,000,000)

 

 

 

 

$

—

 

Total Capped Borrowing Base (Capped at $290,000,000)

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Minimum Excess Availability Covenant – 10% of the Adjusted Combined Loan Cap

 

 

 

 

$

—

 

Cash Dominion – 20% of Adjusted Combined Loan Cap

 

 

 

 

$

—

 

Increased BBC Reporting – 20% of Adjusted Combined Loan Cap

 

 

 

 

$

—

 

 

The undersigned, a Responsible Officer (as defined In (The Credit Agreement
referred to below) of Sportsman's Warehouse, Inc (the “Lead Borrower”),
represents and warrants that (A) the information set forth above and the
supporting documentation and information delivered herewith (i) is true and
correct in all respects, (ii) has been prepared in accordance with the
requirements of that certain Amended and Restated Credit Agreement dated May 23,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by, among others, (1) the Lead Borrower as agent
for itself and the other Borrowers party thereto (2) the Lenders party thereto,
and (3) Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and (iii) is based on
supporting documentation that is satisfactory to the Agent, and (B) no Default
or Event of default (as such terms are defined in the Credit Agreement) has
occurred and is continuing.

 

 

 

 

 

 

 

 

Responsible Officer

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Sportsman's Warehouse, Inc.

 

 

As of Date:

 

 

 

 

Borrowing Base Certificate

 

 

Certificate #

 

 


1

 

Credit Card Receivables

 

 

 

 

 

 

 

Credit Card Receivables as of:

 

 

 

 

 

 

 

Less: Outstanding Credit Card Fees

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 


15.0%

 

Total Credit Card Receivables Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

RETAIL INVENTORY

 

 

 

At Retail

At Cost

 

Beginning Inventory per Stock Ledger

 

 

 

 

 

 

 

Add: Purchases

 

 

 

 

 

 

 

Available for Sale

 

 

 

 

 

 

 

Less: Sales/Cost of Good Sold

 

 

 

 

 

 

 

Ending Inventory per Stock Ledger

 

 

 

 

 

 

 

Add: DC to Stores Inventory not in either system

 

 

 

 

 

 

 

Ecommerce Inventory

 

 

 

 

 

 

 

Ending Inventory as of:

 

 

 

 

 

 

 

Less Ineligibles:

 

 

 

 

 

 

 

Shrink Reserve (50% of Ending Inventory)

 

 

 

 

 

—

 

Duck Stamps (Dept #23)

 

 

 

 

 

 

 

Store Supplies, Shop Parts, Headquarters Inv, Licenses (Dept #6,21,22,60 & 99)

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

Eligible Retail Inventory

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (15%) - Subject to decrease per credit agreement


15.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Retail Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

WHOLESALE INVENTORY

 

 

 

At Retail

 

At Cost

 

Beginning Inventory

 

 

 

 

 

 

 

Add: Purchases

 

 

 

 

 

 

 

Available for Sale

 

 

 

 

 

 

 

Less: Sales/Cost of Good Sold

 

 

 

 

 

 

 

Ending Inventory per Stock Ledger

 

 

 

 

 

 

 

Stores to DC Inventory not in either system

 

 

 

 

 

 

 

Ending Inventory as of:

 

 

 

 

 

 

 

Less Ineligibles:

 

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

 

Store Supplies

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

Eligible Wholesale Inventory

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (15%) - Subject to decrease per credit agreement


15.0%

 

 

 

 


0.00%

 

 

 

 

 

 

 

 

 

Total wholesale Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Total Loan Borrowing Base (Capped At $40,000,000)

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

as of:

 

 

 

$

—

 

ADD:

 

Prior days advance

 

 

 

—

 

ADD:

 

Fees charged today

 

 

 

—

 

ADD:

 

Legal Fees

 

 

 

—

 

ADD:

 

Prior day’s requested lending

 

 

 

—

 

ADD:

 

LIBOR Balance

 

 

 

—

 

LESS:

 

Prior day’s pay down

 

 

 

—

 

Ending principal balance prior to advance request

as of:

 

 

 

 

—

 

 

 

 

 

 

 

 

 

ADVANCE REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Principal Balance

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Term Loan Reserve Calculation

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Sportsman's Warehouse, Inc. (the “Lead Borrower”),
represents and warrants that (A) the information set forth above and the
supporting documentation and information delivered herewith (i) is true and
correct in all respects, (ii) has been prepared in accordance with the
requirements of that Certain Amended and restated Credit Agreement dated May 23.
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by, among others, (1) the Lead Borrower, as agent
for itself and the other Borrowers party thereto. (2) the Lenders party thereto,
and (3) Wells Fargo Bank, National Association. as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and (iii) is based on
supporting documentation that is satisfactory to the Agent, and (B) no Default
or Event of default (as such terms are defined in the Credit Agreement) has
occurred and is counting.

 

Responsible Officer

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT H

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

_____________, _____

To:    [Name and Address of Credit Card Processor] (the "Processor")

Re:            [__________________] (the "Company")

                  Merchant Account Number:________________

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, 18th Floor, Boston, Massachusetts
02108, as administrative agent and collateral agent (in such capacities, the
"Agent") for a syndicate of lenders and other credit parties (the "Credit
Parties") party to an Amended and Restated Credit Agreement dated as of May 23,
2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the "Credit Agreement"), the Company has granted to the
Agent, for its own benefit and the benefit of the other Credit Parties, a
security interest in and to the Company's inventory, accounts, general
intangibles, equipment, and other assets, including, without limitation, all
amounts due or to become due from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company's accounts, accounts receivable, and
inventory to the Agent. Such proceeds include all payments with respect to
credit card charges (the "Charges") submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the "Credit Card Proceeds").

1.         Until the Processor receives written notification from an officer of
the Agent to the contrary, all amounts as may become due from time to time from
the Processor to the Company shall continue to be transferred only as follows:

(a)          By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

Wells Fargo Bank, National Association





 

--------------------------------------------------------------------------------

 



ABA #_______________________________

Account No. ___________________________

Re: Sportsman's Warehouse, Inc.

or

(b)          As the Processor may be instructed from time to time in writing by
an officer of the Agent.

2.           Upon request of the Agent, a copy of each periodic statement
provided by the Processor to the Company should be provided to the Agent at the
following address (which address may be changed upon seven (7) days' written
notice given to the Processor by the Agent):

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Peter Foley

Re: Sportsman's Warehouse, Inc.

3.          The Processor shall be fully protected in acting on any order or
direction by the Agent respecting the Charges and the Credit Card Proceeds
without making any inquiry whatsoever as to the Agent's right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto.

The Company will indemnify and hold harmless the Processor from any and all
liabilities, claims, demands, actions or judgments, including but not limited to
attorneys' fees, arising out of or resulting from the acts or omissions of the
Processor, its employees, officers or agents in complying with the terms of this
letter.

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Agent and may be terminated solely by written
notice signed by an officer of the Agent.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 



 

Very truly yours,

 

 

 

[___________], as the Company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:

Wells Fargo Bank, National Association

 

 

 

 

 



Signature Page to Credit Card Notification

--------------------------------------------------------------------------------

 



EXHIBIT I

CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS

I.  GENERAL INSTRUCTIONS

What is the purpose of this form?

To help the government fight financial crime, federal regulation requires
financial institutions to obtain, verify and record information about the
beneficial owners of legal entity customers. Legal entities can be abused to
disguise involvement in terrorist financing, money laundering, tax evasion,
corruption, fraud, and other financial crimes. Requiring the disclosure of key
individuals who ultimately own or control a legal entity (i.e., the beneficial
owners) helps law enforcement investigate and prosecute these crimes.

Who has to complete this form?

This form must be completed by the person opening or updating an account on
behalf of a legal entity. For the purposes of this form, a legal entity includes
a corporation, limited liability company, or other entity that is created by a
filing of a public document with a Secretary of State or similar office, a
general partnership, and any similar business entity formed in the United States
or a foreign country. Legal entity does not include sole proprietorships,
unincorporated associations, or individuals opening or updating accounts on
their own behalf.

What information do I have to provide?

This form requires you to provide the name, address, date of birth and Social
Security number (or passport number or other similar information, in the case of
Non-U.S. Persons) for the following individuals (i.e., the beneficial owners):

(i)           Each individual, if any, who owns, directly or indirectly, 25
percent or more of the equity interests of the legal entity customer (e.g., each
individual that owns 25 percent or more of the shares of a corporation); and

(ii)         An individual with significant responsibility for managing the
legal entity customer (e.g., a Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, Managing Member, General Partner, President, Vice
President, or Treasurer).

The number of individuals that satisfy this definition of "beneficial owner" may
vary. Under section (i), depending on the factual circumstances, up to four
individuals (but as few as zero) may need to be identified. Regardless of the
number of individuals identified under section (i), you must provide the
identifying information of one individual under section (ii). It is possible
that in some circumstances the same individual might be identified under both
sections (e.g., the President of Acme, Inc who also holds a 30% equity
interest). Thus, a completed form will contain the identifying information of at
least one individual (under section (ii)), and up to five individuals (i.e., one
individual under section (ii) and four 25 percent equity holders under section
(i)).

You may also be asked to provide a copy of a driver's license or other
identifying document for each beneficial owner and controlling party listed on
this form. All information collected by Wells Fargo Bank, National Association
or any other lender party to that certain Amended and Restated Credit Agreement
dated as of May 23, 2018 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the "Credit Agreement") by, among
others, Sportsman's Warehouse, Inc., the other borrowers and guarantors party
thereto, the lenders party thereto (the "Lenders"), and Wells Fargo Bank,
National Association, as agent (in such capacity, the "Agent") for such Lenders
and certain other secured parties, will be maintained in accordance with
applicable U.S. privacy laws.

Note regarding updating information: From time to time the information provided
in this form may need to be updated due to changes in the ownership or
controlling party of the legal entity customer or its beneficial owners.
Further, from time to time the Agent and the Lenders may be required to verify
the continued accuracy of the information provided.

II    CERTIFICATION OF BENEFICIAL OWNER(S)

 

 

☐

This certification applies to multiple Legal Entity Customers having the same
beneficial ownership information, which is provided in sections II(c) and II(d)
of this form. If this box is checked, please skip section II(a) and complete the
rest of this form, including Schedule A.





 

--------------------------------------------------------------------------------

 



 

 

☐

This certification applies only to the Legal Entity Customer listed in section
II(a). If this box is checked, please complete the rest of this form, excluding
Schedule A.

 

Persons opening or updating an account on behalf of a legal entity must provide
the following information:

(a)   Name, Type, Address, and Taxpayer Identification Number (TIN) of the Legal
Entity(s) for Which the Account is Being Opened or Updated (i.e., the customer)
are provided in:

 

 

Entity Name:

 

Entity Type (e.g. Corporation, Partnership, etc.):

 

Entity Address:

 

Entity TIN:

 

 

(b)   Name and Title of Person Opening or Updating Account:

 

 

Name:

 

 

 

Title:

 

 

(c)   Beneficial Owner(s): The following information for each individual if any,
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, owns 25 percent or more of the equity interests of
either 1) the legal entity listed in section 11(b); or 2) all of the legal
entities listed in Schedule A of this form.

If no individual meets this definition, please check "Beneficial Owner Not
Applicable" below and continue to section 11(d).

 

 

☐

Beneficial Owner Not Applicable

 

For U.S. Persons:  Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)
For Non-U.S. Persons:  Provide SSN, Individual Taxpayer Identification Number
(IT/N), Passport or Other Acceptable ID Information

 

 

 

 

 

 

 

Name

Percentage of
Ownership

Date
of
Birth

Residential Street Address

For U.S. Persons:

For Non-U.S. Persons:

 

 

 

 

☐  U.S. Citizen

Passport or Other Acceptable ID

 

 

 

 

☐  U.S. Resident Alien

Type:

 

 

 

 

 

☐  Immigrant Refugee

ID#:

 

 

 

 

 

SSN#:

                                             

Country of Issuance:

                                                         

 

 

 

 

 

SSN/ITIN#:

 

 

 

 

 

                                

 

 

 

 

 

 

 

 

 

 

☐  U.S. Citizen

Passport or Other Acceptable ID

 

 

 

 

☐  U.S. Resident Alien

Type:

 

 

 

 

 

☐  Immigrant Refugee

ID#:

 

 

 

 

 

SSN#:

                                             

Country of Issuance:

                                                         

 

 

 

 

 

SSN/ITIN#:

 

 

 

 

 

                                

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

☐  U.S. Citizen

Passport or Other Acceptable ID

 

 

 

 

☐  U.S. Resident Alien

Type:

 

 

 

 

 

☐  Immigrant Refugee

ID #:

 

 

 

 

 

SSN#:

                                             

Country of Issuance:

                                                         

 

 

 

 

 

SSN / ITIN #:

 

 

 

 

 

                                

 

 

 

 

 

 

 

 

 

 

☐  U.S. Citizen

Passport or Other Acceptable ID

 

 

 

 

☐  U.S. Resident Alien

Type:

 

 

 

 

 

☐  Immigrant Refugee

ID #:

 

 

 

 

 

SSN#:

                                             

Country of Issuance:

                                                         

 

 

 

 

 

SSN / ITIN #:

 

 

 

 

 

                                

 

 

 

 

 

 

 

(d)   Controlling Party: The following information for one individual with
significant responsibility for managing either 1) the legal entity listed in
section II(a); or 2) all of the legal entities listed in Schedule A of this
form, such as:

·



An executive officer or senior manager (e.g., Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, Managing Member, General Partner,
President, Vice President, Treasurer); or

·



Any other individual who regularly performs similar functions.

(If appropriate, an individual listed under section II(c) may also be listed in
this section (II(d))).

For U.S. Persons: Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)

For Non-U.S. Persons: Provide SSN, Individual Taxpayer Identification Number
(ITIN), Passport or Other Acceptable ID Information

 

 

 

 

 

 

 

Name

Title

Date
of
Birth

Residential Street Address

For U.S. Persons:

For Non-U.S. Persons:

 

 

 

 

☐  U.S. Citizen

Passport or Other Acceptable ID

 

 

 

 

☐  U.S. Resident Alien

Type:

 

 

 

 

 

☐  Immigrant Refugee

ID #:

 

 

 

 

 

SSN#:

Country of Issuance:

                                                         

 

 

 

 

                                             

SSN / ITIN #:

 

 

 

 

 

 

 

 

I,___________________________ , hereby certify that I am authorized to disclose
the information provided in this form and, to the best of my knowledge, the
information provided is complete and correct. Further, I authorize the Agent and
the Lenders to share the information provided with any individual authorized to
open or update accounts on behalf of the legal entity customer and with any
potential participant in a syndicated transaction related to the account.

 

 

 

 

Signature:

 

Date

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE A - CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS

(Required only if section II(a) of this form is not completed)

The entities listed below all have the same beneficial ownership information,
which is provided in sections II(c) and II(d) of this form.

Entity Name

Entity Type
(e.g.
Corporation,
Partnership,
etc)

Entity Address

Entity Tax
Identification
Number (TIN)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------